Exhibit 10.32

THE HANOVER INSURANCE GROUP CASH BALANCE

PENSION PLAN

PART I

(As amended and restated generally effective January 1, 2010)

 

Part I



--------------------------------------------------------------------------------

THE HANOVER INSURANCE GROUP CASH BALANCE

PENSION PLAN

PART I

TABLE OF CONTENTS

 

             PAGE  

ARTICLE I            NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

     1   

1.01

     General Statement.      1   

1.02

     Name of Plan.      1   

1.03

     Purpose.      2   

1.04

     Restated Plan Effective Date.      2   

ARTICLE II          DEFINITIONS

     2   

ARTICLE III        PARTICIPATION REQUIREMENTS

     21   

3.01

     Participation Requirements.      21   

3.02

     Classification Changes.      22   

3.03

     Participant Cooperation, Participant Refusal.      23   

ARTICLE IV        PARTICIPANT ACCOUNTS

     23   

4.01

     Establishment of Accounts.      23   

4.02

     Allocations to Accounts.      23   

4.03

     Adjustments of Accounts.      23   

4.04

     Distributions.      24   

ARTICLE V          EMPLOYER CONTRIBUTIONS

     24   

5.01

     Employer Contributions.      24   

5.02

     Payment of Contributions to Trustee.      25   

5.03

     Receipt of Contributions by Trustee.      25   

ARTICLE VI        RETIREMENT AND DISABILITY BENEFITS

     25   

6.01

     Normal Retirement Benefit.      25   

6.02

     Early Retirement Benefit.      26   

6.03

     Subsidized Early Retirement Benefit.      27   

6.04

     Late Retirement Benefit.      30   

6.05

     Disability Benefit.      31   

6.06

     Distribution of Benefits.      32   

6.07

     Qualified Joint and Survivor Annuity for Married Participants.      34   

6.08

     Supplementary Pension Benefits.      36   

6.09

     Suspension of Retirement Benefits.      38   

6.10

     Rollovers to Other Qualified Plans.      39   

ARTICLE VII      DEATH BENEFITS

     41   

7.01

     Pre-Retirement Death Benefits.      41   

7.02

    

Death Benefits for Certain Dependent Spouses (Applicable only to certain
Employees entitled to Special Grandfathered Benefits).

     44   

ARTICLE VIII     BENEFITS UPON TERMINATION FROM SERVICE

     46   

8.01

     In General.      46   

 

Part I



--------------------------------------------------------------------------------

8.02

     Termination Benefits.      46   

8.03

     Forfeitures.      48   

8.04

     Resumption of Service.      48   

8.05

     Service with Affiliates.      48   

8.06

     Distribution of Benefits.      48   

8.07

     Cash Out Repayment Option.      49   

8.08

     Early Retirement Election.      49   

8.09

     Amendment to Vesting Schedule.      49   

 

Part I



--------------------------------------------------------------------------------

ARTICLE I

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

 

1.01 General Statement. The Hanover Insurance Group Cash Balance Pension Plan
(the “Plan”) consists of three parts, Part I, Part II and Part III. Part I of
the Plan provides a cash balance and pension benefit, which was formerly
provided under a plan known as “The Allmerica Financial Cash Balance Pension
Plan”. Part II of the Plan provides a pension benefit, which was formerly
provided under a plan known as “The Allmerica Financial Agents’ Pension Plan”.
Part III of the Plan contains provisions applicable to each of Part I and Part
II.

The provisions of Part III of the Plan shall override any provision of Part I
and or Part II of the Plan as provided in Part III of the Plan.

The benefits payable to eligible Participants under Part I of the Plan are
governed by the terms and conditions of Part I of the Plan and Part III of the
Plan. The definitions of terms as used in this Part I of the Plan are as set
forth in Article II, except as otherwise provided in this Article I.

 

1.02 Name of Plan. The prior version of this Part I of the Plan, known as The
Allmerica Financial Cash Balance Pension Plan, generally effective January 1,
1997 (“The Allmerica Cash Balance Plan”), was an amendment and restatement of
the State Mutual Companies’ Pension Plan. It was adopted by First Allmerica
Financial Life Insurance Company (“First Allmerica”) and its affiliates,
Citizens Insurance Company (“Citizens”) and The Hanover Insurance Company
(“Hanover”). Effective January 1, 1995, the State Mutual Companies Pension Plan
added a cash balance benefit. Effective December 31, 1994, benefit accruals
provided under the integrated unit credit benefit formula of the State Mutual
Companies’ Pension Plan were frozen for all Participants, except Participants
eligible for certain continuing benefit accruals. Certain other accruals and
benefits under this Part I of the Plan were subsequently frozen as provided in
this Part I.

Prior versions of this Part I of the Plan were sponsored by First Allmerica,
formerly known as State Mutual Life Assurance Company of America, from
January 1, 1941 to December 31, 2007. Effective January 1, 2008, this Part I of
the Plan was adopted by Hanover, an Affiliate of First Allmerica, as the sole
Employer. Effective January 1, 1992, a prior version of this Part I of the Plan
was merged with The Allmerica Financial Agents’ Pension Plan (formerly known as
the State Mutual Agents’ Pension Plan) (the “Agents’ Pension Plan”).

Benefits payable under the Agents’ Pension Plan are set forth in Part II of the
Plan. Parts I and II of the Plan are permissively aggregated for purposes of the
qualification and non-discrimination requirements applicable to the Plan under
Sections 401 and 410 of the Internal Revenue Code.

 

Part I - 1



--------------------------------------------------------------------------------

1.03 Purpose. The Plan has been established for the exclusive benefit of
Participants and their Beneficiaries and as far as possible shall be interpreted
and administered in a manner consistent with this intent and consistent with the
requirements of Section 401 of the Internal Revenue Code.

Subject to Article IV of Part III of the Plan (Limitations on Benefits) and to
Section 10.04 of Part III of the Plan, which relates to the return of Employer
contributions under special circumstances, until such time as the Plan has been
terminated and all Plan liabilities have been satisfied, under no circumstances
shall any assets of the Plan, or any contributions made under the Plan, be used
for, or diverted to, purposes other than for the exclusive benefit of the
Participants and their Beneficiaries and to defray reasonable expenses incurred
in the administration of the Plan.

 

1.04 Restated Plan Effective Date. The effective date of this amended and
restated Part I of the Plan is January 1, 2010 (except for those provisions of
this Part of the Plan which have an alternative effective date). Except to the
extent otherwise specifically provided in this Part I of the Plan, (i) the
provisions of this amended and restated Part I of the Plan shall apply to a
Participant who is in the employ of the Employer on or after January 1, 2010.
The rights and benefits of any Participant whose employment with the Employer
terminated prior to January 1, 2010 shall be determined in accordance with the
provisions of this Part I of the Plan as were in effect at the appropriate time
or times prior to January 1, 2010; provided, however, that if the Accrued
Benefit of any such Participant has not been completely distributed before
January 1, 2010, then such Accrued Benefit shall be accounted for and
distributed in accordance with the provisions of this version of Part I of the
Plan, but only to the extent that any such provision is not inconsistent with
Part III of the Plan and subject to the requirements of applicable law.

ARTICLE II

DEFINITIONS

All section and article references in this Part I are to section and article
references in this Part I, except as otherwise expressly provided.

As used in Parts I, II and III of the Plan, the following words and phrases
shall have the meanings set forth in this Part I, unless a different meaning is
clearly required by the context or is otherwise provided in Part II and or Part
III of the Plan.

 

2.01 “Accrued Benefit”:

 

  (a) means, except as provided in (b) below, the sum of (i) the monthly
retirement benefit payable as a single life annuity to the Participant beginning
on his or her Normal Retirement Date which is the Actuarial Equivalent of the
Participant’s Projected Account Balance, plus (ii) the Participant’s
Grandfathered Benefit, if any.

 

  (b)

means, with respect to the minimum benefit for Non-Key Employee Participants in
a Top Heavy Plan, the sum of such benefits earned by the Participant, which

 

Part I - 2



--------------------------------------------------------------------------------

  benefits are payable at the Participant’s Normal Retirement Date and are
described in Section 2.03 of Part III of the Plan (Minimum Benefit for Top Heavy
Plans).

 

2.02 “Actuarial Equivalent” means a benefit having the same value as the benefit
or benefits otherwise payable. Except as otherwise provided in this Section, the
present value of any benefit determined under the terms of the Part I of the
Plan will be the actuarial equivalent of the no-death benefit life annuity
retirement benefit specified in Section 6.01.

Actuarial Equivalent life annuity settlements of Participant Projected Account
Balances or of optional life annuity Top Heavy Plan benefits will be computed
utilizing (i) the Code Section 417 Mortality Table and (ii) the Code Section 417
Interest Rate for determining the amount payable to a Participant having an
annuity starting date on or after January 1, 2004.

Optional life annuity settlements of Grandfathered Benefits will be computed
utilizing the 1983 Group Annuity Table with Projection H, with mortality rates
based on calendar year of birth of 1930 and interest at the rate of 7% per
annum. Adjustment factors used to determine optional forms of Grandfathered
Benefits are included in Exhibit A, attached hereto and made a part of Part I of
the Plan.

Adjustment factors for optional Grandfathered Benefits not illustrated will be
computed on an actuarial basis consistent with that used in computing the
factors shown in Exhibit A.

The present value (including, but not limited to, for purposes of
Section 7.01(a)(i)(B), Section 7.01(a)(ii)(B) and determining eligibility for
cashout distributions under Section 8.02) and the amount of any cash
distribution of a Grandfathered Benefit or a benefit for Non-Key Employee
Participants in a Top Heavy Plan shall be determined on the basis of (i) the
mortality rates specified above and an interest rate of 7% per annum, or
(ii) the Code Section 417 Mortality Table and the Code Section 417 Interest Rate
(or for determining the amount payable to a Participant having an annuity
starting date on and after January 1, 2008, the Code Section 417 Applicable
Interest Rate), whichever produces the greater benefit.

The preceding paragraphs shall not apply to the extent they would cause the Plan
to fail to satisfy the requirements of Article IV of Part III of the Plan
(Limitations on Benefits) or Section 2.03 of Part III of the Plan (Minimum
Benefit for Top Heavy Plans).

For purposes of the Part I of the Plan, (a) the “Code Section 417 Mortality
Table” means the applicable mortality table prescribed by the Secretary of the
Treasury pursuant to Code section 417(e)(3), as in effect from time to time,
provided, however, that notwithstanding the preceding provisions of this
paragraph, for distributions commencing on or after December 31, 2002 and prior
to January 1, 2008, the Code Section 417 Mortality Table means the Table set
forth in Revenue Ruling 2001-62 and for purposes of determining the amount
payable to a Participant with an annuity starting date on or after

 

Part I - 3



--------------------------------------------------------------------------------

January 1, 2008, the Code Section 417 Mortality Table means the Table set forth
in Revenue Ruling 2007-67 or such other Table as may be prescribed by the
Secretary of the Treasury pursuant to Code Section 417(e)(3); (b) for periods
beginning on and after January 1, 2004, the “Code Section 417 Interest Rate”
means, for the Plan Year which contains the annuity starting date for the
distribution, the annual rate of interest on 30-year Treasury securities in
effect for the second month immediately preceding the first day of the Plan Year
(e.g., November 2009 for the 2010 Plan Year), and (c) for periods beginning on
and after January 1, 2008, the “Code Section 417 Applicable Interest Rate”
means, for the Plan Year which contains the annuity starting date for the
distribution, the applicable interest rate described by Code section 417(e)
after its amendment by the Pension Protection Act of 2006, which rate more
specifically shall be the adjusted first, second, and third segment rates
applied under rules similar to the rules of Code section 430(h)(2)(C) for the
lookback month used to determine the previously applicable interest rate on
30-year Treasury securities (e.g., November 2009 for the 2010 Plan Year) or for
such other time as the Secretary of the Treasury may by regulations prescribe.
For purposes of determining the Code Section 417 Applicable Interest Rate, the
first, second, and third segment rates are the first, second, and third segment
rates which would be determined under Code section 430(h)(2)(C) if:

 

  (i) Code section 430(h)(2)(D) were applied by substituting the average yields
for the month described in clause (ii) below for the average yields for the
24-month period described in such Code section, and

 

  (ii) Code section 430(h)(2)(G)(i)(II) were applied by substituting “Section
417(e)(3)(A)(ii)(II) for “Section 412(b)(5)(B)(ii)(II)”, and

 

  (iii) The applicable percentage under Code section 430(h)(2)(G) is treated as
being 20% in 2008, 40% in 2009, 60% in 2010, and 80% in 2011.

 

2.03 (a)

“Affiliate” means any incorporated Career Agent of an Employer and corporation
affiliated with the Employer through the action of such corporation’s board of
directors and the Employer’s Board of Directors.

 

  (b) Affiliate also means:

 

  (i) Any corporation or corporations which together with the Employer
constitute a controlled group of corporations or an “affiliated service group”,
as described in Sections 414 (b) and 414 (m) of the Internal Revenue Code as now
enacted or as later amended and in regulations promulgated thereunder; and

 

  (ii) Any partnerships or proprietorships under the common control of the
Employer.

 

2.04 “Age” means, except for purposes of determining lump sum cash distributions
and optional life annuity benefits, the age of a person at his or her last
birthday. Lump sum cash distributions and optional life annuity benefits will be
determined on the basis of a person’s age nearest birthday.

 

Part I - 4



--------------------------------------------------------------------------------

2.05 “Allocation” means an amount equal to the percentage of a Participant’s
Eligible Compensation specified below for each of the Plan Years commencing on
or after January 1, 1995 and prior to January 1, 2005.

 

Plan Year   Percentage

1995

  7%

1996

  7%

1997

  7%

1998

  7%

1999

  7%

2000

  7%

2001

  5%

2002

  3%

2003

  5%

2004

  5.5%

An Employee will not receive more than one Allocation for any Plan Year with
respect to the same Compensation.

 

2.06 “Annuity Commencement Date” means the date as of which a benefit commences
under the Plan.

 

2.07 “Beneficiary” means the person, trust, organization or estate designated to
receive Plan benefits payable on or after the death of a Participant.

 

2.08 “Compensation” means:

 

  (a) For purposes of determining a Participant’s Allocation specified in
Section 4.02, the total wages or salary, overtime, bonuses, and any other
taxable remuneration paid to an Employee by the Employer during the Plan Year,
while the Employee is a Participant, as reported on the Participant’s W-2 for
the Plan Year; provided, however, that Compensation for this purpose shall be
determined without reduction for (i) any Code Section 401(k) salary reduction
contributions contributed on the Participant’s behalf for the Plan Year to any
defined contribution plan sponsored by the Employer and (ii) the amount of any
salary reduction contributions contributed on the Participant’s behalf for the
Plan Year to any Code Section 125 plan sponsored by the Employer.

 

Part I - 5



--------------------------------------------------------------------------------

Notwithstanding the above, Compensation for the above purpose shall not include:

 

  (i) incentive compensation paid to Participants pursuant to the Employer’s
Executive Long Term Performance Unit Plan or pursuant to any similar or
successor executive compensation plan;

 

  (ii) Employer contributions to a deferred compensation plan or arrangement
(other than salary reduction contributions to a Code Section 401(k) or 125 plan,
as described above) either for the year of deferral or for the year included in
the Participant’s gross income;

 

  (iii) any income which is received by or on behalf of a Participant in
connection with the grant, receipt, settlement, exercise, lapse of risk of
forfeiture or restriction on transferability, or disposition of any stock
option, stock award, stock grant, stock appreciation right or similar right or
award granted under any plan, now or hereafter in effect, of the Employer or any
successor to the Employer, the Employer’s parent, any such successor’s parent,
any subsidiaries or affiliates of the Employer, or any stock or securities
underlying any such option, award, grant or right;

 

  (iv) severance payments paid in a lump sum;

 

  (v) Code Section 79 imputed income or long term disability and workers’
compensation benefit payments;

 

  (vi) taxable moving expense allowances or taxable tuition or other educational
reimbursements;

 

  (vii) for Plan Years commencing after December 31, 1998, compensation paid in
the form of commissions;

 

  (viii) non-cash taxable benefits provided to executives, including the taxable
value of Employer-paid club memberships, chauffeur services and
Employer-provided automobiles; and

 

  (ix) other taxable amounts received other than cash compensation for services
rendered, as determined by the Plan Administrator.

 

  (b)

For purposes of Section 2.03 of Part III of the Plan (Minimum Benefit for Top
Heavy Plans) and for purposes of Article IV of Part III of the Plan (Limitations
on Benefits), the term “Compensation” means a Participant’s wages, salaries,
fees for professional services and other amounts received (without regard to
whether or not an amount is paid in cash) for personal services actually
rendered in the course of employment with the Employer to the extent that the
amounts are includible in gross income (including, but not limited to,
commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and

 

Part I - 6



--------------------------------------------------------------------------------

  reimbursements or other expense allowances under a non-accountable plan (as
described in Section 1.62-2(c) of the Regulations), and excluding the following:

 

  (i) Employer contributions to a plan of deferred compensation which are not
includible in the Employee’s gross income for the taxable year in which
contributed, or Employer contributions under a simplified employee pension plan
to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation;

 

  (ii) amounts realized from the exercise of a nonqualified stock option, or
when restricted stock (or property) held by an Employee becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

  (iii) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

 

  (iv) other amounts which receive special tax benefits.

For Plan Years commencing after December 31, 1997, Compensation for purposes of
the Part I of the Plan shall also include Employee elective deferrals under Code
Section 402(g)(3), and amounts contributed or deferred by the Employer at the
election of the Employee and not includible in the gross income of the Employee,
by reason of Code Sections 125, 132(f)(4), 402(e)(3) and 402(h)(1)(B).

Additionally, amounts under Code Section 125 include any amounts not available
to a Participant in cash in lieu of group health coverage because the
Participant is unable to certify that he or she has other health coverage
(deemed Code Section 125 compensation). Such an amount will be treated as an
amount under Code Section 125 only if the Employer does not request or collect
information regarding the Participant’s other health coverage as part of the
enrollment process for the health plan.

 

  (c) Notwithstanding (a) and (b) above, for Plan Years beginning on or after
January 1, 1994 and prior to January 1, 2002, the annual Compensation of each
Participant taken into account for determining all benefits provided under Part
I of the Plan for any determination period shall not exceed $150,000. This
limitation shall be adjusted for inflation by the Secretary under Code
Section 401(a)(17)(B) in multiples of $10,000 by applying an inflation
adjustment factor and rounding the result down to the next multiple of $10,000
(increases of less than $10,000 are disregarded). The cost-of-living adjustment
in effect for a calendar year applies to any period, not exceeding 12 months,
over which Compensation is determined beginning in such calendar year.

If Compensation is being determined for a Plan Year that contains fewer than 12
calendar months, then the annual Compensation limit is an amount equal to the
annual Compensation limit for the calendar year in which the Compensation period
begins multiplied by the ratio obtained by dividing the number of full months in
the period by 12.

 

Part I - 7



--------------------------------------------------------------------------------

If Compensation for any prior determination period is taken into account in
determining a Participant’s benefits for the current Plan Year, the Compensation
for such prior determination period is subject to the applicable annual
compensation limit in effect for that prior period. For this purpose, in
determining benefits in Plan Years beginning on or after January 1, 1989, the
annual Compensation limit in effect for determination periods beginning before
that date is $200,000. In addition, in determining benefits in Plan Years
beginning on or after January 1, 1994, the annual Compensation limit in effect
for determination periods beginning before that date is $150,000.

 

  (d) Notwithstanding (a) and (b) above, the annual Compensation of each
Participant taken into account in determining benefit accruals in any Plan Year
beginning after December 31, 2001, shall not exceed $200,000. Annual
compensation means Compensation during the Plan Year or such other consecutive
12-month period over which Compensation is otherwise determined under the Part I
of the Plan (the “determination period”). For purposes of determining benefit
accruals in a Plan Year beginning after December 31, 2001, the annual
Compensation for any prior determination period shall be limited to $200,000.

The $200,000 limit on annual Compensation for determination periods beginning
after December 31, 2001 shall be adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code. The cost-of-living adjustment
in effect for a calendar year applies to annual Compensation for the
determination period that begins with or within such calendar year.

 

2.09 “Credited Service” means and includes all Hours of Service (except excluded
Hours described in Subsection 2.23(b), (c), (g) and (h)) completed with the
Employer as an eligible Employee on and after the date an Employee becomes a
Participant in Part I of the Plan.

For purposes of the Part I of the Plan, a Participant shall receive a Year of
Credited Service for each Plan Year in which he or she completes at least 1,000
Hours of Credited Service; provided that for the Plan Year in which an Employee
initially becomes a Participant in Part I of the Plan, such Participant shall
receive a Year of Credited Service if he or she completes at least 1,000 Hours
of Service in the Plan Year.

A Participant who is absent because of sickness or injury shall receive Credited
Service for the period described in Subsections 2.23(b) or (g). Except as
provided in Section 6.05, if any such absence continues beyond such period, the
Participant shall receive no further Credited Service.

Notwithstanding the rules for determining Credited Service described above:

 

  (i) Eligible Re-employed Pensioners of First Allmerica, Citizens, Hanover and
General Agents of First Allmerica (as each is described in Section 6.09) shall
receive no further Credited Service for periods of re-employment following their
retirement unless they complete at least 1,000 Hours of Service in a Plan Year.

 

Part I - 8



--------------------------------------------------------------------------------

  (ii) If during a Plan Year a Participant is employed by the Employer as a
member of an eligible class of Employees and is also employed by an Affiliate,
employed as a member of an ineligible class of Employees or employed as a Career
Agent or General Agent of First Allmerica, he or she shall receive Credited
Service under this Part I of the Plan only for Hours of Service completed while
employed as a member of an eligible class of Employees.

 

  (iii) For purposes only of determining eligibility for early retirement and
eligibility for the Rule of 85 and Rule of 95 subsidized Early Retirement
Benefits described in Section 6.02, but not for purposes of computing the amount
of benefits payable, Credited Service shall include Hours of Service completed
with Craftsman Insurance Company and the Hanover Life Insurance Company, both
former affiliates of Hanover, and as a Career Agent or General Agent of First
Allmerica.

 

2.10 “Determination Date” means the date as of which a Participant’s Accrued
Benefit is calculated.

 

2.11 “Eligible Compensation” means the Compensation taken into account for
purposes of determining a Participant’s Allocation for a Plan Year pursuant to
Section 4.02 of the Part I of the Plan. If a Participant is a Participant in
Part I of the Plan on the first day of any Plan Year, such Participant’s
Eligible Compensation shall be his or her Compensation for such Plan Year paid
while the Participant is employed as a member of an eligible class of Employees.
If an Employee becomes a Participant in Part I of the Plan on any day after the
first day of a Plan Year, such Participant’s Eligible Compensation shall be his
or her Compensation for such Plan Year paid on and after the date he or she
becomes a Participant and while the Participant is employed as a member of an
eligible class of Employees.

 

2.12 “Eligibility Computation Period” means a period of twelve consecutive
months commencing on an Employee’s Employment Commencement Date or, if an
Employee does not complete at least 1,000 Hours of Service during such initial
period, such Employee’s Eligibility Computation Period means the Plan Year
commencing with the first Plan Year following the Employee’s Employment
Commencement Date and, if necessary, each succeeding Plan Year.

 

2.13 “Employee” means any employee who is employed by the Employer.

 

2.14 “Employer” means The Hanover Insurance Company.

 

2.15 “Employment Commencement Date” means the date on which an Employee first
performs an Hour of Service or, in the case of an Employee who has a One-Year
Break in Service, the date on which he or she first performs an Hour of Service
after such Break.

 

2.16

“Fiduciary” means any person who (i) exercises any discretionary authority or
discretionary control respecting management of the Plan or exercises any
authority or

 

Part I - 9



--------------------------------------------------------------------------------

  control respecting management or disposition of its assets; (ii) renders
investment advice for a fee or other compensation, direct or indirect, with
respect to any monies or other property of the Plan or has any authority or
responsibility to do so; or (iii) has any discretionary authority or
discretionary responsibility in the administration of the Plan, including, but
not limited to, the Plan Administrator.

 

2.17 “First Allmerica” means First Allmerica Financial Life Insurance Company.

 

2.18 “Five Percent Owner” means, in the case of a corporation, any person who
owns (or is considered as owning within the meaning of Code Section 318) more
than five percent of the outstanding stock of the Employer or stock possessing
more than five percent of the total combined voting power of all stock of the
Employer. In the case of an Employer that is not a corporation; “Five Percent
Owner” means any person who owns or under applicable regulations is considered
as owning more than five percent of the capital or profits interest in the
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), and (m) shall be
treated as separate employers.

 

2.19 “Former Participant” means a person who had been an active Participant in
Part I or Part II of the Plan (as applicable), but who has ceased to accrue
further Credited Service for any reason.

 

2.20 “Grandfathered Benefit” means either the Basic Grandfathered Benefit or the
Special Grandfathered Benefit, as defined below.

 

  (a) “Basic Grandfathered Benefit” means the monthly retirement benefit payable
as a single life annuity to an actively employed Participant on his or her
Normal Retirement Date, calculated in accordance with the benefit formula set
forth in Section 6.01 of Part I of the Plan, as in effect on December 31, 1994.
Such benefit shall be calculated based on the Participant’s Average Monthly
Compensation and Credited Service, determined as of December 31, 1994, based on
the provisions of Part I of the Plan as in effect on such date.

 

  (b) “Special Grandfathered Benefit” means the monthly retirement benefit
payable as a single life annuity to an actively employed Participant on his or
her Normal Retirement Date, calculated in accordance with the benefit formula
set forth in Section 6.01 of Part I of the Plan, as in effect on December 31,
1994. Such benefit shall be based on the Participant’s Average Monthly
Compensation and Credited Service calculated as of the date of determination,
both being determined in accordance with the provisions of Part I of the Plan as
in effect on December 31, 1994. The Special Grandfathered Benefit is available
only to Participants who were actively employed by the Employer or by an
Affiliate and accruing Credited Service on December 31, 1994, whose age on
December 31, 1994, when added to two times their Credited Service as of such
date (determined in accordance with the provisions of Part I of the Plan as in
effect on December 31, 1994), total at least 85.

 

Part I - 10



--------------------------------------------------------------------------------

For purposes of this Section “actively employed” means that the Participant was
performing work duties for the Employer or an Affiliate on December 31, 1994 or
was then absent by reason of a scheduled day off, paid vacation day, personal
day, or sick day or was then absent due to an Employer-approved leave of
absence. Additionally, a Participant shall be deemed to have been actively
employed on December 31, 1994 if on such date the Participant was then employed
by the Employer or by an Affiliate and was then receiving disability benefits
under his or her Employer’s long-term disability benefit plan.

Notwithstanding the above, each Section 401(a)(17) Employee’s Special
Grandfathered Benefit under this Part I of the Plan will be the greater of the
Special Grandfathered Benefit determined for the Employee under (i) or
(ii) below:

 

  (i) the Employee’s Special Grandfathered Benefit, calculated as described
above, based on the Employee’s total Years of Credited Service as of the date of
determination; or

 

  (ii) the sum of:

 

  (A) the Employee’s Plan Accrued Benefit as of December 31, 1993, frozen in
accordance with
Section 1.401(a)(4)-13 of the Treasury Regulations, and

 

  (B) the Employee’s Special Grandfathered Benefit determined under the benefit
formula applicable for the 1994 Plan Year, as applied to the Employee’s Years of
Credited Service (calculated as of the date of determination in accordance with
the provisions of Part I of the Plan as in effect on December 31, 1994) for Plan
Years beginning on or after January 1, 1994 and prior to January 1, 2005.

A “Section 401(a)(17) Employee” means an Employee whose Accrued Benefit as of a
date on or after the first day of the first Plan Year beginning on or after
January 1, 1994, is based on Compensation for a Year beginning prior to the
first day of the first Plan Year beginning on or after January 1, 1994, that
exceeded $150,000.

Notwithstanding anything in Part I of the Plan to the contrary, if an Employee
who is accruing additional Special Grandfathered Benefits ceases to be eligible
to accrue further benefits under Part I of the Plan because of termination of
employment, retirement, transfer to an ineligible class of Employees, or for any
other reason, such Employee shall not be eligible to accrue any additional
Special Grandfathered Benefits upon resumption of service as an otherwise
eligible Employee of the Employer.

Notwithstanding anything in Part I of the Plan to the contrary, no additional
Special Grandfathered Benefits shall accrue for periods after December 31, 2004.
Except as provided in the following paragraph, the amount of a Participant’s

 

Part I - 11



--------------------------------------------------------------------------------

Special Grandfathered Benefit shall be frozen as of December 31, 2004, with such
frozen Special Grandfathered Benefit being calculated based on the Participant’s
Average Monthly Compensation and Credited Service as of the earlier of
December 31, 2004 or the date the Participant ceases to be eligible to accrue
additional Special Grandfathered Benefits determined in accordance with the
provisions of Part I of the Plan as in effect on such date.

If a Participant was eligible to accrue additional Special Grandfathered
Benefits as of December 31, 2004 under the provisions of Part I of the Plan in
effect on December 31, 2004, the amount of the Participant’s frozen Special
Grandfathered Benefit shall be increased to reflect increases in the cost of
living after December 31, 2004 by:

 

  (i) 5% per annum, compounded annually, for each Plan Year commencing on or
after January 1, 2005 and ending on the earlier of (A) the date the Participant
commences distribution of his or her Special Grandfathered Benefit or (B) the
last day of the month within which the Participant would have completed 35 years
of Credited Service (based on the provisions of Part I of the Plan in effect on
December 31, 2004) if he or she had remained in continuous employment with the
Employer through such date (the “Maximum Service Date”), and

 

  (ii) If the Participant has not commenced receiving distribution of his or her
Special Grandfathered Benefit prior to his or her Maximum Service Date, 3% per
annum, compounded annually, for each Plan Year commencing after the
Participant’s Maximum Service Date and ending on the date the Participant begins
receiving his or her Special Grandfathered Benefit.

If the Participant commences receiving distribution of his or her Special
Grandfathered Benefit as of any date other than the first day of a Plan Year,
the cost of living adjustment percentage for such Plan Year shall be determined
by multiplying the applicable cost of living adjustment percentage for such year
by a fraction the numerator of which is the number of full or partial months
from the first day of such Plan Year until the date as of which distribution of
the Participant’s Special Grandfathered Benefit commences and the denominator of
which is 12. If a Participant would have completed 35 years of Credited Service
on a day other than the last day of the Plan Year, then the cost of living
adjustment for such Plan Year shall be determined by multiplying 5% by a
fraction the numerator of which is the number of full or partial months from the
first day of such Plan Year until the date the Participant would have completed
35 years of Credited Service and the denominator of which is 12. The remaining
months of the Plan Year after the Participant would have completed 35 years of
Credited Service will be credited with a cost of living adjustment determined by
multiplying 3% by a fraction the numerator of which is the remaining full months
of such Plan Year and the denominator of which is 12. The foregoing cost of
living adjustment provided in this Subsection 2.20(b) shall be applied to each
eligible Participant’s Special Grandfathered Benefit without regard to his or
her

 

Part I -12



--------------------------------------------------------------------------------

employment status after December 31, 2004. A Participant will not be eligible
for this cost of living adjustment if the Participant had ceased accruing
additional Special Grandfathered Benefits prior to December 31, 2004 due to the
Participant’s retirement, death or other termination of employment prior to
December 31, 2004.

 

2.21 “Group Annuity Contract” means the group annuity contract or contracts
issued by the Insurer through which benefits of the Plan are to be funded.

 

2.22 “Highly Compensated Employee” means any Employee who:

 

  (a) was a Five Percent Owner at any time during the Plan Year or the preceding
Plan Year; or

 

  (b) for the preceding Plan Year:

 

  (i) had Compensation from the Employer in excess of $80,000 (as adjusted
pursuant to Code Section 414(q)(1)), and

 

  (ii) for such preceding Plan Year was in the top-paid group of Employees for
such preceding Year.

For purposes of this Section the “top-paid group” for a Plan Year is the top 20%
of Employees ranked on the basis of Compensation paid during such Year.

In addition to the foregoing, the term “Highly Compensated Employee” shall also
mean any former Employee who separated from service prior to the Plan Year,
performs no service for the Employer during the Plan Year, and was an actively
employed Highly Compensated Employee in the separation year or any Plan Year
ending on or after the date the Employee attained Age 55.

In determining whether an Employee is a Highly Compensated Employee for Plan
Years beginning in 1997, the Amendments of Code Section 414(q) stated above are
treated as having been in effect for Plan Years beginning in 1996.

For purposes of this Section, Compensation means Compensation determined for
purposes of Article IV of Part III of the Plan (Limitations on Benefits) but,
for Plan Years beginning before January 1, 1998, without regard to Code Sections
125, 402(e)(3) and 402(h)(1)(B).

The determination of who is a Highly Compensated Employee, including the
determinations of the numbers and identity of employees in the top-paid group
and the Compensation that is considered will be made in accordance with
Section 414(q) of the Code and regulations thereunder.

 

Part I - 13



--------------------------------------------------------------------------------

2.23 “Hour of Service” means:

 

  (a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. For purposes of Part I of the Plan an
Employee who is exempt from the requirements of the Fair Labor Standards Act of
1938, as amended, shall be credited with 45 Hours of Service for each complete
or partial week he or she would be credited with at least one Hour of Service
under this Section 2.23.

 

  (b) Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. Notwithstanding the preceding sentence:

 

  (i) No more than the number of Hours in one regularly scheduled work year of
the Employer shall be credited to an Employee under this Subsection (b) on
account of any single continuous period during which the Employee performs no
duties (whether or not such period occurs in a single computation period);

 

  (ii) No hours shall be credited under this Subsection (b) for any payments
made or due under a plan maintained solely for the purpose of complying with any
applicable workers’ compensation, unemployment compensation or disability
insurance laws; and

 

  (iii) No hours shall be credited under this Subsection (b) for a payment which
solely reimburses an Employee for medical or medically related expenses incurred
by the Employee.

For purposes of this Subsection (b) a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premium.

 

  (c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be both credited under Subsections (a) or (b), as the case may be, and under
this Subsection. No more than 501 Hours shall be credited under this Subsection
for a period of time during which an Employee did not or would not have
performed duties.

 

  (d) Special rules for determining Hours of Service under Subsections (b) and
(c) for reasons other than the performance of duties.

In the case of a payment which is made or due which results in the crediting of
Hours of Service under Subsection (b) or in the case of an award or agreement
for back pay, to the extent that such an award or agreement is made with respect
to a

 

Part I - 14



--------------------------------------------------------------------------------

period during which an Employee performs no duties, the number of Hours of
Service to be credited shall be determined as follows:

 

  (i) In the case of a payment made or due which is calculated on the basis of
units of time (such as hours, days, weeks or months), the number of Hours of
Service to be credited for “exempt” Employees described in Subsection (a) shall
be determined as provided in such Subsection. For all other Employees, the Hours
of Service to be credited shall be those regularly scheduled hours in such unit
of time; provided, however, that when an Employee does not have regularly
scheduled hours, such Employee shall be credited with 8 Hours of Service for
each workday for which he or she is entitled to be credited with Hours of
Service under paragraph (b).

 

  (ii) Except as provided in Paragraph (d)(iii), in the case of a payment made
or due which is not calculated on the basis of units of time, the number of
Hours of Service to be credited shall be equal to the amount of the payment
divided by the Employee’s most recent hourly rate of compensation (as determined
below) before the period during which no duties are performed.

 

  (A) The hourly rate of compensation of Employees paid on an hourly basis shall
be the most recent hourly rate of such Employees.

 

  (B) In the case of Employees whose compensation is determined on the basis of
a fixed rate for specified periods of time (other than hours) such as days,
weeks or months, the hourly rate of compensation shall be the Employee’s most
recent rate of compensation for a specified period of time (other than an hour),
divided by the number of hours regularly scheduled for the performance of duties
during such period of time. The rule described in Paragraph (d)(i) shall also be
applied under this subparagraph to Employees without a regular work schedule.

 

  (C) In the case of Employees whose compensation is not determined on the basis
of a fixed rate for specified periods of time, the Employee’s hourly rate of
compensation shall be the lowest hourly rate of compensation paid to Employees
in the same job classification as that of the Employee or, if no Employees in
the same job classification have an hourly rate, the minimum wage as established
from time to time under Section 6(a)(1) of the Fair Labor Standards Act of 1938,
as amended.

 

  (iii) Rule against double credit. An Employee shall not be credited on account
of a period during which no duties are performed with more hours than such
employee would have been credited but for such absence.

 

Part I - 15



--------------------------------------------------------------------------------

  (e) Crediting of Hours of Service to computation periods.

 

  (i) Hours of Service described in Subsection (a) shall be credited to the
Employee for the computation period or periods in which the duties are
performed.

 

  (ii) Hours of Service described in Subsection (b) shall be credited as
follows:

 

  (A) Hours of Service credited to an Employee on account of a payment which is
calculated on the basis of units of time (such as hours, days, weeks or months)
shall be credited to the computation period or periods in which the period
during which no duties are performed occurs, beginning with the first unit of
time to which the payment relates.

 

  (B) Hours of Service credited to an Employee by reason of a payment which is
not calculated on the basis of units of time shall be credited to the
computation period in which the period during which no duties are performed
occurs, or if the period during which no duties are performed extends beyond one
computation period, such Hours of Service shall be allocated between not more
than the first two computation periods in accordance with reasonable rules
established by the Employer, which rules shall be consistently applied with
respect to all Employees within the same job classification, reasonably defined.

 

  (iii) Hours of Service described in Subsection (c) shall be credited to the
computation period or periods to which the award or agreement for back pay
pertains, rather than to the computation period in which the award, agreement or
payment is made.

 

  (f) For purposes only of determining participation and vesting under Part I of
the Plan, Hours of Service shall include periods of service calculated in
accordance with the rules set forth in the other Subsections of this
Section 2.23:

 

  (i) with the Employer in a job or position in which the Employee was not
eligible to participate in this Part I of the Plan; or

 

  (ii) as a Career Agent or General Agent of First Allmerica;

 

  (iii) for periods prior to January 1, 1998, with Citizens, Hanover or as an
employee of a General Agent of First Allmerica;

 

  (iv) with Financial Profiles, Inc., or Advantage Insurance Network, Affiliates
of First Allmerica, including periods of service completed prior to the date it
became an Affiliate; or

 

  (v) with an Affiliate.

 

Part I - 16



--------------------------------------------------------------------------------

  (g) Rules for Non-Paid Leaves of Absence. For purposes of Part I of the Plan,
a Participant will also be credited with Hours of Service during any non-paid
leave of absence granted by the Employer. Except as provided in Subsection
(a) for exempt Employees, the number of Hours of Service to be credited under
this Subsection (g) shall be the number of regularly scheduled working hours in
each workday during the leave of absence; provided, however, that no more than
the number of Hours in one regularly scheduled work year of the Employer will be
credited for each non-paid leave of absence. In the case of a non-exempt
Employee without a regular work schedule, the number of Hours to be credited
shall be based on a 40 hour work week and an 8 hour workday. Hours of Service
described in this Subsection (g) shall be credited to the Employee for the
computation period or periods during which the leave of absence occurs.

Notwithstanding the foregoing, for Plan Years beginning after December 31, 1998,
all Employees (exempt and non-exempt) shall be credited with 8 Hours of Service
for each workday for which they are entitled to be credited with Hours of
Service for a non-paid leave of absence pursuant to this Subsection (g).

 

  (h) Rules for Maternity or Paternity Leaves of Absence. In addition to the
foregoing rules and solely for purposes of determining whether a One Year Break
in Service for participation and vesting purposes has occurred in a computation
period, an individual who is absent for maternity or paternity reasons shall
receive credit for the Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such Hours
cannot be determined, 8 Hours of Service per day of such absence. Provided,
however, that:

 

  (i) Hours shall not be credited under both this paragraph (h) and one of the
other paragraphs of this Section 2.23;

 

  (ii) no more than 501 Hours shall be credited for each maternity or paternity
absence; and

 

  (iii) if a maternity or paternity leave extends beyond one Plan Year, the
Hours shall be credited to the Plan Year in which the absence begins to the
extent necessary to prevent a One Year Break in Service, otherwise such Hours
shall be credited to the following Plan Year.

For purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (i) by reason of the pregnancy of the individual,
(ii) by reason of a birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement.

 

  (i) Other Federal Law. Nothing in this Section 2.23 shall be construed to
alter, amend, modify, invalidate, impair or supersede any law of the United
States or any rule or regulation issued under any such law.

 

Part I - 17



--------------------------------------------------------------------------------

2.24 “Insurer” means First Allmerica.

 

2.25 “Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986,
as amended, and any future Internal Revenue Code or similar Internal Revenue
laws.

 

2.26 “Key Employee”. In determining whether the Plan (in the aggregate,
including Parts I, II, and III) is top-heavy for Plan Years beginning after
December 31, 2001, “Key Employee” means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date is: (a) an officer of the Employer (as that term
is defined within the meaning of Code Section 416 and the regulations
thereunder) having an annual Compensation greater than $130,000 (as adjusted
under Section 416(i)(1) of the Code for Plan Years beginning after December 31,
2002), a (b) Five Percent Owner, or (c) a 1-percent owner of the Employer having
an annual Compensation of more than $150,000. In determining whether a Plan is
top heavy for Plan Years beginning before January 1, 2002, “Key Employee” means
any Employee or former Employee (including any deceased Employee) who at any
time during the 5-year period ending on the determination date, is (i) an
officer of the Employer (as that term is defined within the meaning of Code
Section 416 and the regulations thereunder) having an annual Compensation that
exceeds 50 percent of the dollar limitation under Code Section 415(b)(1)(A),
(ii) an owner (or an individual considered an owner under Code Section 318) of
one of the ten largest interests in the Employer if such individual’s
Compensation exceeds 100 percent of the dollar limitation under Code
Section 415(c)(1)(A), (ii) a Five Percent Owner, or (iv) a 1-percent owner of
the Employer who has an annual Compensation of more than $150,000.

The determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Internal Revenue Code and the Treasury Regulations and
other guidance of general applicability issued thereunder. For purposes of
determining whether a Participant is a Key Employee, the Participant’s
Compensation means Compensation as defined for purposes of Article IV of Part
III of the Plan (Limitations on Benefits), but for Plan Years beginning before
January 1, 1998, without regard to Code Sections 125, 402(e)(3) and
402(h)(1)(B).

 

2.27 “Limitation Year” means a calendar year.

 

2.28 “Non-Highly Compensated Employee” means any employee who is not a Highly
Compensated Employee.

 

2.29 “Non-Key Employee” means any Employee who is not a Key Employee.

 

2.30 “Normal Retirement Age” means Age 65.

 

2.31 “Normal Retirement Date” means the first day of the month in which the
Participant’s Normal Retirement Age occurs.

 

2.32 “One Year Break in Service” means any Plan Year, or for purposes of Article
III, Eligibility Computation Period, during which the Employee has not completed
more than 500 Hours of Service.

 

Part I - 18



--------------------------------------------------------------------------------

2.33 “Participant” means any eligible Employee who participates in the Plan as
provided in Article III of Part I of the Plan and or Article III of Part II of
the Plan as applicable; and who has not for any reason become ineligible to
participate further in the Plan.

 

2.34 “Plan Administrator” means the Benefits Committee, which shall have
fiduciary responsibility for the interpretation and administration of the Plan
as provided in Article VII of Part III of the Plan (Plan Fiduciary
Responsibilities). Members of the Benefits Committee shall be appointed as
provided in Section 8.01 of Part III of the Plan.

 

2.35 “Plan Sponsor” means the Employer.

 

2.36 “Plan Year” means a calendar year.

 

2.37 “Plan Year Allocation Date” means for any Plan Year the date each
Participant’s Account shall be credited with an Allocation for the Plan Year.
Such date shall be the March 1 following the Plan Year with respect to which the
Allocation is made.

Notwithstanding the foregoing, for Plan Years beginning after December 31, 1997
the Plan Year Allocation Date means the first business day of March following
the Plan Year with respect to which the Allocation is made.

 

2.38 “Projected Account Balance” means:

 

  (a) With respect to a Participant who has attained his or her Normal
Retirement Date on the Determination Date, the Participant’s Account Balance as
of such Determination Date; and

 

  (b) With respect to a Participant who has not attained his or her Normal
Retirement Date as of the Determination Date, the projected value of the
Participant’s Account Balance as of his or her Normal Retirement Date determined
as if (i) the Participant has a separation from service on the Determination
Date, and (ii) the Participant’s Account Balance is credited with earnings on a
daily basis based upon an annual effective rate equal to the Code Section 417
Interest Rate (as defined in Section 2.02) from the Determination Date through
the Participant’s Normal Retirement Date. Notwithstanding anything in Part I of
the Plan to the contrary, in determining a Participant’s Projected Account
Balance, the Code Section 417 Interest Rate in effect for the Plan Year that
contains the Determination Date shall be assumed to remain the same for all
future Plan Years.

 

2.39 “Qualified Domestic Relations Order” means any judgment, decree or order
(including approval of a property settlement agreement) which:

 

  (a) relates to the provision of child support, alimony payments, or marital
property rights to a spouse, former spouse, child or other dependent of a
Participant;

 

  (b) is made pursuant to a state domestic relations law (including a community
property law);

 

Part I - 19



--------------------------------------------------------------------------------

  (c) constitutes a “qualified domestic relations order” within the meaning of
Section 414(p) of the Code; and

 

  (d) is entered on or after January 1, 1985.

Effective April 6, 2007, a domestic relations order that otherwise satisfies the
requirements for a qualified domestic relations order (“QDRO”) will not fail to
be a QDRO: (i) solely because the order is issued after, or revises, another
domestic relations order or QDRO; or (ii) solely because of the time at which
the order is issued, including issuance after the annuity starting date or after
the Participant’s death.

 

2.40 “Qualified Joint and Survivor Annuity” means an immediate annuity for the
life of the Participant, with a survivor annuity for the life of the
Participant’s spouse which is not less than one-half, nor greater than, the
amount of the annuity payable during the joint lives of the Participant and the
Participant’s spouse. The Qualified Joint and Survivor Annuity (i) for the
purposes of Part I of the Plan will be the Actuarial Equivalent of the Plan’s
no-death benefit life annuity normal form of benefit; and (ii) for the purposes
of Part II of the Plan will be the Actuarial Equivalent of the Plan’s normal
form of benefit.

 

2.41 “Top Heavy Plan” means for any Plan Year beginning after December 31, 1983
that any of the following conditions exists:

 

  (i) If the top heavy ratio (as defined in Article II of Part III of the Plan)
for this Plan exceeds 60 percent and this Plan is not part of any required
aggregation group or permissive aggregation group of plans.

 

  (ii) If this Plan is a part of a required aggregation group and part of a
permissive aggregation group and the top heavy ratio for the group of plans
exceeds 60 percent.

 

  (iii) If this Plan is a part of a required aggregation group and part of a
permissive aggregation group of plans and the top heavy ratio for the permissive
aggregation group exceeds 60 percent.

See Article II of Part III of the Plan for requirements and additional
definitions applicable to Top Heavy Plans.

 

2.42 “Top Heavy Plan Year” means that, for a particular Plan Year commencing
after December 31, 1983, the Plan is a Top Heavy Plan.

 

2.43 “Trustee” means the bank, trust company or person(s) who shall be
constituted the original trustee or trustees for the Plan and Trust created
therefor, and also any such successor trustee or trustees. The duties and
responsibilities of the Trustee are set forth in the Trust Indenture in the form
annexed hereto.

 

2.44

“Year of Service” means, any Plan Year during which an Employee completes at
least 1,000 Hours of Service; provided, however, that for purposes of
determining Plan entry under Article III of Part I of the Plan, Year of Service
means an Eligibility Computation

 

Part I - 20



--------------------------------------------------------------------------------

  Period during which an Employee completes at least 1,000 Hours of Service;
provided, further however, that for purposes of determining Plan entry under
Article III of Part II of the Plan, Year of Service shall mean any twelve
consecutive month period during which he completes 1,000 Hours of Service
computed from the date an Employee first performs an Hour of Service, or any
anniversary thereof (or again performs an Hour of Service upon re-employment
following a termination resulting in a One Year Break in Service).

ARTICLE III

PARTICIPATION REQUIREMENTS

 

3.01 Participation Requirements.

 

  (a) Employee Participation. Individuals who were Participants in Part I of the
Plan on December 31, 2009 shall continue to be Participants in Part I of the
Plan on January 1, 2010.

Notwithstanding anything in Part I of the Plan to the contrary, for periods
commencing on and after January 1, 2005, (i) no Employee who had not previously
been a Participant in Part I of the Plan shall become a Participant in Part I of
the Plan, and (ii) a Former Participant who is re-employed as an Employee shall
be reinstated as an active Participant in Part I of the Plan but only for
purposes of increasing Plan vesting on his or her frozen Accrued Benefit and for
purposes of determining eligibility for early retirement under Section 6.02.

For Plan Years that commenced prior to January 1, 2005, an Employee became
eligible to be a Participant on the first day of the calendar month coincident
with or next following completion of one Year of Service, provided he or she was
then an eligible Employee.

Eligible Employees who were actively employed and who were Participants in The
Allmerica Financial Cash Balance Pension Plan as adopted by Citizens Insurance
Company of America or in The Allmerica Financial Cash Balance Pension Plan as
adopted by The Hanover Insurance Company, each of which were merged with and
into this Part I of the Plan, became Participants in this Part I of the Plan on
January 1, 1998.

Notwithstanding the foregoing: (i) an Employee who was formerly employed by
Financial Profiles, Inc. shall not become eligible to become a Participant in
this Part I of the Plan until January 1, 1999; and (ii) an Employee who was
formerly employed by Advantage Insurance Network shall not become eligible to
become a Participant in this Part I of the Plan until August 1, 1999.

Notwithstanding the foregoing, the following persons shall not be eligible to
become or remain active Participants in Part I of the Plan:

 

  (i) Employees who are or were eligible to participate in The Allmerica
Financial Agents’ Retirement Plan;

 

Part I - 21



--------------------------------------------------------------------------------

  (ii) Retirees of First Allmerica or retirees of General Agents of First
Allmerica who are receiving retirement benefits under this Part I of the Plan
whose current period of post-retirement re-employment with First Allmerica,
Citizens or Hanover began prior to January 1, 1988;

 

  (iii) Retirees of Citizens or Hanover who are receiving retirement benefits
under this Part I of the Plan whose current period of post-retirement
re-employment with First Allmerica, Citizens or Hanover began prior to
January 1, 1993;

 

  (iv) Leased Employees, within the meaning of Code Sections 414(n) and (o);

 

  (v) A contractor’s employee, i.e., a person working for a company providing
goods or services (including temporary employee services) to the Employer or to
an Affiliate whom the Employer does not regard to be its common law employee, as
evidenced by its failure to withhold taxes from his or her compensation, even if
the individual is actually the Employer’s common law employee; or

 

  (vi) An independent contractor, i.e., a person who is classified by the
Employer as an independent contractor, as evidenced by its failure to withhold
taxes from his or her compensation, even if the individual is actually the
Employer’s common law employee.

 

  (b) Reeligibility of Former Participants. A Former Participant, who again
becomes eligible to participate in Part I of the Plan, will become a Participant
in Part I of the Plan on the date of his or her recommencement of service with
the Employer. Any other former Employee who again becomes eligible will become a
Participant on the entry date determined under the rules set forth in Subsection
(a).

 

3.02 Classification Changes. In the event of a change in job classification,
such that an Employee, although still in the employment of the Employer, no
longer is an eligible Employee, he or she shall receive no further Credited
Service under Part I of the Plan, and the Participant’s Accrued Benefit on the
date he or she becomes ineligible shall continue to vest, become payable or be
forfeited, as the case may be, in the same manner and to the same extent as if
the Employee had remained an eligible Participant.

For periods commencing prior to January 1, 2005, in the event a Participant
becomes ineligible to accrue further Credited Service because he or she is no
longer a member of an eligible class of Employees, but has not terminated his or
her employment with an Employer, such Participant shall again be eligible to
accrue further Credited Service immediately upon his or her return to an
eligible class of Employees.

In the event an Employee who is not a member of the eligible class of Employees
becomes a member of the eligible class, such Employee shall participate
immediately if such Employee has satisfied the minimum service requirements of
Part I of the Plan, and would have previously become a Participant had he or she
been in the eligible class.

 

Part I - 22



--------------------------------------------------------------------------------

3.03 Participant Cooperation, Participant Refusal. Each Employee who is eligible
shall become a Participant on the entry date specified in Subsection 3.01(a)
unless he or she notifies the Plan Administrator in writing prior to such entry
date that he or she does not wish to be a Participant under this Part I of the
Plan. Any such election not to participate in this Part I of the Plan shall be
irrevocable. In order to waive participation in this Part I of the Plan, an
Employee must agree to irrevocably waive his or her right to become a
Participant in any other qualified retirement plan sponsored by the Employer.
Each eligible Employee who becomes a Participant hereunder thereby agrees to be
bound by all of the terms and conditions of this Part I of the Plan. Each
eligible Employee, by becoming a Participant in this Part I of the Plan, agrees
to cooperate fully with the Insurer, including completion and signing of such
forms as are required by the Insurer under the Group Annuity Contract.

ARTICLE IV

PARTICIPANT ACCOUNTS

 

4.01 Establishment of Accounts. For Plan Years commencing on or after January 1,
1995, a memorandum Account shall be established under Part I of the Plan for
each Participant. Such Account shall be credited with Allocations in accordance
with Section 4.02 and shall be adjusted in accordance with Section 4.03 and for
any distributions in accordance with Section 4.04. The resultant value
determined at any time, after the operation of Sections 4.02, 4.03 and 4.04,
shall be the “Participant’s Account Balance”. The memorandum Account is part of
a mechanism for computing benefits under Part I of the Plan. Accordingly, there
need be no relationship between Participants’ Account Balances and the amount or
nature of Plan assets.

 

4.02 Allocations to Accounts. For each Plan Year commencing on or after
January 1, 1995 and prior to January 1, 2005 during which a Participant
completes a Year of Credited Service and, regardless of the number of Hours of
Service credited to the Participant, for any such Plan Year during which a
Participant dies or first retires, such Participant’s Account shall be credited
with an Allocation for such Plan Year as of the Plan Year Allocation Date.
Allocations under the Plan are part of the mechanism for computing benefits
under the Plan and do not relate to actual contributions to the Plan.

Notwithstanding anything in the Plan to the contrary, no Allocations shall be
credited to Participants for Plan Years beginning on or after January 1, 2005;
provided, however, (i) that Allocations shall be credited to eligible
Participants for the 2004 Plan Year as of the 2004 Plan Year Allocation Date and
(ii) memorandum Accounts shall continue to be credited with investment
experience credits after December 31, 2004, as provided in Section 4.03 of Part
I of the Plan.

 

4.03 Adjustments of Accounts.

 

  (a) Adjustment for Earnings for Plan Years beginning on and after January 1,
2004. For each Plan Year beginning on or after January 1, 2004, each
Participant’s Account shall be credited with earnings on a daily basis based
upon an annual effective rate equal to the Code Section 417 Interest Rate in
effect for such Plan Year.

 

Part I - 23



--------------------------------------------------------------------------------

  (b) Adjustment for Investment Experience for Plan Years beginning on or after
January 1, 1995 and before January 1, 2004. For each Plan Year beginning on or
after January 1, 1995 and before January 1, 2004, Participants in Part I of the
Plan shall make investment experience elections with respect to their respective
Account Balances from among choices prescribed by the Plan Administrator. The
specific investment choices and the time and manner of making elections may be
changed from time to time. Each Participant’s Account Balance shall be adjusted
to reflect investment experience in the same manner as if the Account Balance
were actually invested pursuant to the Participant’s elections and as if each
Allocation were actually a contribution made to the Plan on the relevant Plan
Year Allocation Date.

 

4.04 Distributions. The Account Balance shall be decreased for any non-annuity
distributions paid to the Participant or his or her Beneficiary. In the event a
benefit becomes payable as an annuity in accordance with Article VI or as a
survivor annuity in accordance with Article VII, the Account Balance shall be
decreased by the Actuarial Equivalent of such annuity as of the Annuity
Commencement Date.

ARTICLE V

EMPLOYER CONTRIBUTIONS

 

5.01 Employer Contributions.

 

  (a) Employer Contributions for Plan Years beginning after December 31, 1997.
The Employer shall contribute for each Plan Year during which Part I of the Plan
is in effect that amount, if any, which the enrolled actuary for the Plan
determines is necessary to fund the Plan under the actuarial cost method in
effect for the Plan. No contributions will be required of or permitted by
Employees.

 

  (b) Employer Contributions for Plan Years beginning prior to January 1, 1998.
Each Employer shall contribute for each Plan Year during which the Plan is in
effect that amount, if any, which the enrolled actuary for the Plan determines
is necessary to fund Part I of the Plan under the actuarial costs method in
effect for Part I of the Plan. No contributions will be required of or permitted
by Employees.

Except as provided below, contributions paid by each Employer and earnings
thereon will be used only to fund Plan costs and benefits for its Employees and
will not be used to fund Plan costs and benefits for any other Employees.
Notwithstanding the foregoing:

 

  (i) Plan contributions paid by First Allmerica and General Agents of First
Allmerica and earnings thereon will be used to fund Plan costs and benefits of
both First Allmerica and such General Agents.

 

Part I - 24



--------------------------------------------------------------------------------

  (ii) Plan contributions paid by First Allmerica and General Agents of First
Allmerica and earnings thereon will also be used to fund costs and benefits of
The Allmerica Financial Agents’ Pension Plan (Part II of the Plan), which plan
was merged with this Part I of the Plan on January 1, 1992.

 

5.02 Payment of Contributions to Trustee. The Employer shall make payment of all
contributions directly to the Trustee to be held, managed and invested in one or
more Group Annuity Contracts and in other investments permitted under the Trust,
but subject to Section 5.03.

 

5.03 Receipt of Contributions by Trustee. The Trustee shall accept and hold
under the Trust such contributions of money, or other property approved by the
Employer for acceptance by the Trustee, on behalf of the Employer and its
Employees and Beneficiaries as it may receive from time to time from the
Employer, other than cash it is instructed to remit to the Insurer for deposit
with the Insurer. However, the Employer may pay contributions directly to the
Insurer and such payment shall be deemed a contribution to the Trust to the same
extent as if payment had been made to the Trustee. All such contributions shall
be accompanied by written instructions from the Plan Administrator or its
designee accounting for the manner in which they are to be credited.

ARTICLE VI

RETIREMENT AND DISABILITY BENEFITS

 

6.01 Normal Retirement Benefit. Subject to Section 6.07, each Participant who
retires on his or her Normal Retirement Date (and each Former Participant with a
vested benefit deferred to his or her Normal Retirement Date) shall be entitled
to receive a monthly life annuity commencing on such Date and terminating on the
last regular payment date prior to his or her death, which monthly benefit shall
equal the Participant’s Accrued Benefit (or, in case of each Former Participant
with a vested benefit, the Former Participant’s vested Accrued Benefit).

Notwithstanding the foregoing, the Grandfathered Benefit (if any) of each
Participant shall not be less than the largest periodic Grandfathered Benefit
that would have been payable to the Participant upon separation from service at
or prior to Normal Retirement Age under Part I of the Plan. For purposes of
comparing periodic benefits in the same form commencing prior to and at Normal
Retirement Age, the greater benefit is determined by converting the benefit
payable prior to Normal Retirement Age into the same form of annuity benefit
payable at Normal Retirement Age and comparing the amount of such annuity
payments.

Notwithstanding the foregoing, Non-Key Employees who are Participants in a Top
Heavy shall be entitled to the minimum benefit described in Section 2.03 of Part
III of the Plan (Minimum Benefit for Top Heavy Plans) if such benefit is greater
than the benefit provided by this Section 6.01.

 

Part I - 25



--------------------------------------------------------------------------------

Each actively employed Participant’s Accrued Benefit shall become 100% vested
and nonforfeitable when the Participant attains his or her Normal Retirement
Age. An actively employed Participant may terminate employment with the Employer
and retire on his or her Normal Retirement Date. Upon such date the Participant
shall be entitled to receive, or to begin to receive, his or her Normal
Retirement Benefit.

The Plan Administrator shall notify the Trustee (and Insurer, if appropriate) as
and when the Normal Retirement Age and Normal Retirement Date of each
Participant shall occur and shall also advise the Trustee (and Insurer, if
appropriate) as to the manner in which retirement benefits are to be distributed
to a Participant, subject to the provisions of this Article. Upon receipt of
such notification and subject to the other provisions of this Article, the
Trustee or Insurer shall take such action as may be necessary in order to
commence payment of the Participant’s Normal Retirement Benefit.

 

6.02 Early Retirement Benefit. Any actively employed Participant who has
completed at least fifteen Years of Service (or, if earlier, who has completed
at least fifteen Years of Credited Service, with Years of Credited Service
completed before 1995 being determined in accordance with the terms of Part I of
the Plan as in effect on December 31, 1994) may elect to retire on the first day
of any month following attainment of Age 55, in which event he or she shall
receive, subject to Section 6.07 in the case of a married Participant, a monthly
life annuity commencing on the date of his or her early retirement and
terminating on the last regular payment date prior to his or her death. Each
early retiree’s monthly life annuity will be equal to the Actuarial Equivalent
of the early retiree’s Accrued Benefit, except that the portion of the Accrued
Benefit attributable to the Participant’s Grandfathered Benefit, if any, shall
equal the early retiree’s Grandfathered Benefit multiplied by the appropriate
percentage.

 

Retirement

Age

 

Percentage of Monthly

Grandfathered Benefit*

65   100 64   93 1/3 63   86 2/3 62   80 61   73 1/3 60   66 2/3 59   63 1/3 58
  60 57   56 2/3 56   53 1/3 55   50

*  If benefit payments commence in a month other than the month in which the
Participant attains the specified Age, the percentage shall be determined by
straight line interpolation.

 

 

Part I - 26



--------------------------------------------------------------------------------

Provided, however, that an actively employed Participant (i) who is entitled to
a Special Grandfathered Benefit, (ii) who has been continuously employed as a
member of an eligible class of Employees from January 1, 1995 until the date of
his or her early retirement, and (iii) whose combined Age and Years of Credited
Service as of the date of determination (calculated in accordance with the
provisions of Part I of the Plan in effect on December 31, 1994) total at least
85 (the “Rule of 85”) shall be entitled to receive a Special Grandfathered
Benefit determined without the above actuarial reduction.

Provided, however, that an actively employed Participant (i) who is entitled to
a Grandfathered Benefit, (ii) who has attained Age 62, and (iii) whose combined
Age and Years of Credited Service as of the date of determination (calculated in
accordance with the provisions of Part I of the Plan in effect on December 31,
1994) total at least 95 (the “Rule of 95”) shall be entitled to receive a
Grandfathered Benefit determined without the above actuarial reduction.

For purposes of determining eligibility for the Rule of 85 and Rule of 95
subsidized early retirement benefits, but not for purpose of computing actual
benefit amounts, Years of Credited Service shall include Hours of Service
completed as a Career Agent or General Agent of First Allmerica.

If a Participant terminates employment after having completed at least fifteen
Years of Service, he or she may elect to retire on the first day of any month
following his or her 55th birthday and prior to his or her Normal Retirement
Date. If any such Former Participant elects to retire early, he or she shall be
entitled to receive a monthly retirement benefit equal to a percentage of the
monthly benefit to which the Participant would have been entitled on his or her
Normal Retirement Date. Such percentage shall be obtained by applying the
appropriate percentage set forth in the table above to the monthly benefit
payable on the Former Participant’s Normal Retirement Date.

Notwithstanding the foregoing, if this Plan is a Top Heavy Plan, and if greater
than the benefit described above, each Non-Key Employee who elects early
retirement shall be entitled to receive a monthly early retirement benefit equal
to the appropriate percentage above of his or her Accrued Benefit described in
Section 2.01(b).

 

6.03 Subsidized Early Retirement Benefit. Any eligible Participant who elected
an immediate early retirement benefit to commence between March 1, 2003 and
May 1, 2004 shall be entitled to an increased retirement benefit, computed as
described below, to commence on the date of his or her actual retirement.

 

  (a) Eligible Participants. Only Participants in Part I of the Plan who are
actively employed by First Allmerica on February 1, 2003 (or are then on an
Employer-approved paid leave of absence, which paid leave commenced no earlier
than December 18, 2002) shall be eligible for the subsidized early retirement
benefit described in this Section 6.03. In addition, in order to be eligible for
such benefits, a Participant must have retired between March 1, 2003 and May 1,
2004 and met the following requirements:

 

  (i) The Participant must be eligible for a “Special Grandfathered Benefit” (as
described in Section 2.20(b) of Part I of the Plan) on the date of his or her
early retirement.

 

Part I - 27



--------------------------------------------------------------------------------

  (ii) The Participant must have been continuously employed as a member of an
eligible class of Employees from January 1, 1995 until the date of his or her
retirement.

 

  (iii) The Participant must not have attained Age 65 on the date of his or her
retirement.

 

  (iv) The Participant must not be eligible for the Rule of 85 subsidized early
retirement benefit (as described in Section 6.02 of Part I of the Plan) on the
date of his or her retirement.

 

  (v) The Participant’s job or position with First Allmerica must have been or
will be eliminated by May 1, 2003 as a result of the reorganization of the
Allmerica Financial Services Division of First Allmerica.

 

  (vi) The Participant must be actively at work on the last business day
preceding the date of his or her early retirement or then be on vacation, be on
an Employer-approved paid leave of absence or be absent due to sickness or
injury.

 

  (vii) The Participant must execute an appropriate release satisfactory to
First Allmerica releasing the company (and its subsidiaries and affiliates and
its and their officers, directors and employees) from all liability arising out
of or relating to his or her employment with First Allmerica or with any of its
predecessors, subsidiaries or affiliates.

 

  (b) Qualified Early Retirement Benefit. Those eligible Participants as
described in Section (a) who retired between March 1, 2003 and May 1, 2004 shall
be entitled to a subsidized early retirement benefit, to be computed as follows:

 

  (i) Subsidized Plan Early Retirement Benefit. Those eligible Participants
electing early retirement under Part I of the Plan shall be entitled to an
increased retirement benefit commencing on their date of actual retirement, to
be computed as follows:

The Participant’s early retirement benefit shall be computed as provided in
Section 6.02 of Part I of the Plan, except as provided below:

Any eligible Participant may elect to retire on the first day of any month
between March 1, 2003 and May 1, 2004, in which event he or she shall receive,
subject to Section 6.07 of Part I of the Plan in the case of a married
Participant, a monthly life annuity commencing on the date of his or her early
retirement and terminating on the last regular payment date prior to his or her
death. An eligible Participant may also choose one of

 

Part I - 28



--------------------------------------------------------------------------------

the distribution options set forth in Section 6.06 of Part I of the Plan, with
spousal consent if the Participant is married. In the case of a Participant who
chooses a monthly life annuity, such benefit will be equal to the sum of (A) and
(B) below:

 

  (A) A monthly life annuity benefit that is the Actuarial Equivalent (as
described in Section 2.02 of Part I of the Plan) of the Participant’s Account
Balance (as described in Section 4.01 of Part I of the Plan), plus

 

  (B) A monthly life annuity benefit which is equal to a percentage of the
Participant’s Special Grandfathered Benefit, accrued to the date of actual
retirement, based on the Participant’s Age, Average Monthly Compensation and
Credited Service (such Average Monthly Compensation and Credited Service being
calculated in accordance with the provisions of Part I of the Plan in effect on
December 31, 1994), each determined as of the date of the Participant’s early
retirement. Such percentage shall be equal to the appropriate percentage
determined from the Schedule below of the Special Grandfathered Benefit that
would have been payable had the Participant’s date of initial eligibility for
the Rule of 85 subsidized early retirement benefit (as described in Section 6.02
of Part I of the Plan) been his or her Normal Retirement Date, based on the
assumption that his or her continuous employment had continued until such date,
but with the actual benefit being based on the Participant’s Special
Grandfathered Benefit actually accrued as of the date of early retirement.

 

Retirement

Age*

 

Percentage of Special

Monthly Grand-Fathered

Benefit**

55   1.0000 54   0.9333 53   0.8667 52   0.8000 51   0.7333 50   0.6667 49  
0.6333 48   0.6000 47   0.5667 46   0.5333 45   0.500

*  This Schedule assumes the Participant would have been eligible for the Rule
of 85 subsidized early retirement benefit at Age 55. If a Participant would have
been eligible for the Rule of 85 at a date later than Age 55, the

 

Part I - 29



--------------------------------------------------------------------------------

appropriate percentage shall be determined by the Plan actuary using the same
assumptions used in constructing the above Schedule.

**     If a benefit commences in a month other than the month in which the
Participant attains the specified Age, the percentage shall be determined by
straight line interpretation.

Example. Assume an eligible Participant will attain Age 52 on January 1, 2004
and will have completed 32 Years of Credited Service on such date. Assume
further that as of such date the Participant has accrued a Special Grandfathered
Benefit, payable as a single life annuity, of $1,000 per month. Thus, the
Participant will initially be eligible for the Rule of 85 subsidized early
retirement benefit on January 1, 2007, the date the Participant will attain Age
55. Under the terms of Section 6.03, the Participant may elect to retire on
January 1, 2004 and begin to receive an immediate early retirement benefit. If a
single life annuity benefit is chosen, such life annuity benefit will be equal
to $800 per month ($1,000 x 0.8000 = $800).

 

 

 

  (ii) Cost-of-Living (“COL”) Adjustments. Notwithstanding anything in
Section 6.08 of Part I of the Plan to the contrary, Participants (and the
Beneficiaries of Participants) who elect to retire pursuant to this Section 6.03
shall be eligible to receive COL benefits, subject to the other rules and
requirements set forth in Section 6.08 of Part I of the Plan. Notwithstanding
anything in Section 6.08 of Part I of the Plan to the contrary, the early
retirement monthly annuity benefits described in this Section 6.03 shall be a
part of a Participant’s basic plan benefit and shall be included in determining
any COL adjustment to which the Participant may become entitled pursuant to
Section 6.08 of Part I of the Plan.

 

6.04 Late Retirement Benefit. If a Participant shall continue in active service
beyond his or her Normal Retirement Date, he or she shall continue to
participate under Part I of the Plan and Trust. For Employees in ERISA
Section 203(a)(3)(B) service (as described in Subsection 6.09(a) of Part I of
the Plan), who continue in active employment beyond their Normal Retirement
Date, retirement benefits shall be suspended, as provided in Section 6.09 of
Part I of the Plan. Except as provided in Section 6.07 of Part I of the Plan in
the case of a married Participant, the monthly retirement benefit payable to a
Participant retiring on a late retirement date shall be a monthly life annuity
commencing on the date of his or her late retirement and terminating on the last
regular payment date prior to his or her death. Each late retiree’s monthly life
annuity will be equal to the late retiree’s Accrued Benefit; provided that the
portion of the Accrued Benefit attributable to the Participant’s Grandfathered
Benefit, if any, shall equal the Participant’s Basic Grandfathered Benefit, if
any, or the Participant’s Special Grandfathered Benefit” if any.

 

Part I - 30



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if this Plan is a Top Heavy Plan, if greater than
the benefit described above, each Non-Key Employee who elects late retirement
shall be entitled to receive a monthly late retirement benefit equal to his or
her Accrued Benefit described in Section 2.01(b).

Notwithstanding the above, monthly annuity benefits shall commence no later than
a Participant’s required beginning date (as defined in Article III of Part III
of the Plan). If a Participant has not retired by his or her required beginning
date, monthly retirement benefits shall commence on such date and shall be
computed as described in the preceding paragraph, with benefits based on the
assumption that the Participant’s required beginning date was the date of late
retirement.

Notwithstanding the foregoing, if late retirement benefits commence after Age
70 1/2, to the extent required under Code Section 401(a)(9)(C) and regulations
thereunder, a Participant’s Accrued Benefit shall be actuarially increased to
take into account the period after Age 70 1/2 in which the Participant was not
receiving any benefits under the Plan, including any period during which the
Employee is in Section 203(a)(3)(B) service, as described in Subsection 6.09(a)
of Part I of the Plan.

 

6.05 Disability Benefit. Notwithstanding anything in Part I of the Plan to the
contrary, if a Participant becomes Totally Disabled while employed by the
Employer as an active Participant in Part I of the Plan, such Participant shall
have a 100% vested and nonforfeitable right to his or her Accrued Benefit,
regardless of his or her length of service.

In addition, if a Participant in Part I of the Plan who is eligible for a
Special Grandfathered Benefit was Totally Disabled on December 31, 1994 and
before January 1, 2005, becomes Totally Disabled while employed by the Employer
as an active Participant in Part I of the Plan, it shall be assumed for purposes
of this Part I of the Plan that his or her employment continues from the date of
the commencement of his or her total disability to the earliest of his or her
Normal Retirement Date, death, termination of employment or date that he or she
is no longer Totally Disabled. Prior to January 1, 2005 and while an eligible
Employee is Totally Disabled, it shall be assumed for purposes of calculating
the Participant’s Special Grandfathered Benefit that the Employee continues to
earn monthly one-twelfth of the Compensation paid to the Participant during the
12 complete months prior to the month in which he or she ceased active service
because of his or her having become Totally Disabled.

For purposes of Part I of the Plan “Totally Disabled” means the inability to
perform the duties of any occupation for which the Employee is or becomes
reasonably fitted by education, training or experience; provided, however, in
the case of an Employee receiving disability benefits under a long term
disability plan sponsored by the Employer, until benefits have been paid under
such policy for 24 months, such Employee will be considered Totally Disabled if
he or she is unable to perform the duties of his or her occupation and is not
working at any other occupation.

 

Part I - 31



--------------------------------------------------------------------------------

6.06 Distribution of Benefits. The Plan Administrator shall direct the Trustee
(or Insurer, if applicable) to commence payment of benefits provided under this
Article VI of Part I of the Plan (or provided to a Former Participant pursuant
to Article IX of Part I of the Plan). Plan benefits will be paid only on death,
termination of service, Plan termination or retirement.

Except as otherwise provided in Section 6.07 of Part I of the Plan, the
requirements of this Section shall apply to any distribution of a Participant’s
interest and will take precedence over any inconsistent provisions of this Part
I of the Plan.

All distributions required under the Plan shall be determined and made in
accordance with the Regulations under Code Section 401(a)(9), including, to the
extent applicable, the minimum distribution incidental benefit requirement of
Section 1.401(a)(9)-2 of the proposed Regulations.

Except as provided below and in Section 6.07, a Participant’s retirement benefit
shall be payable as a life annuity for the life of the Participant with no
further benefits payable after the last regular payment date prior to his or her
death.

At any time prior to actual retirement, a Participant, with spousal consent if
the Participant is married, may elect to receive his or her retirement benefit
under one or more of the following settlement options; provided, however, that a
Participant may not elect to have the balance of his or her Account, described
in Section 4.01, distributed under more than one annuity option, or his or her
Grandfathered Benefit distributed under more than one annuity option.

 

  (i)

An annuity for the joint lives of the Participant and his or her spouse with 50%
or 66  2/3% (whichever is specified when this option is elected) of such amount
payable as an annuity for life to the survivor. No further benefits are payable
after the death of both the Participant and his or her spouse.

 

  (ii)

An annuity for the life of the Participant and upon his or her death 100%, 66
 2/3%, or 50% (whichever is specified when this option is elected) of the
annuity amount will be continued to his or her spouse as his or her contingent
annuitant. No further annuity benefits are payable after the death of both the
Participant and his or her spouse.

 

  (iii) An annuity for the life of the Participant with guaranteed installment
payments for a period certain not longer than the life expectancy of the
Participant.

 

  (iv) An annuity for the life of the Participant with guaranteed installment
payments for a period certain not longer than the life expectancy of the
Participant and his or her spouse.

 

  (v)

Notwithstanding anything in Part I of the Plan to the contrary, a single lump
sum payment in an amount equal to the Participant’s vested Account Balance on
the Determination Date: provided, however, that except as provided in
(vi) below, this form of payment shall not be available with respect to the
portion of the Participant’s vested Accrued Benefit attributable to the

 

Part I - 32



--------------------------------------------------------------------------------

  Participant’s Grandfathered Benefit, if any. In the event a Participant elects
to have his or her vested Account Balance on the Determination Date payable in a
lump sum, the portion of his or her Accrued Benefit attributable to his or her
Grandfathered Benefit, if any, shall be paid in accordance with the otherwise
applicable provisions of this Article VI of Part I of the Plan.

 

  (vi) If the present value of a Participant’s vested Grandfathered Benefit, if
any, does not exceed $5,000 ($3,500 for Plan Years beginning prior to January 1,
1998), a single sum payment in an amount equal to such present value. If the
present value of a Participant’s vested Grandfathered Benefit exceeds $5,000
($3,500 for Plan Years beginning prior to January 1, 1998), only annuity options
(i) through (iv) above shall be available with respect to such vested
Grandfathered Benefit.

All optional forms of benefits shall be the Actuarial Equivalent (as of the date
selected) of the normal retirement benefit described in Section 6.01 of Part I
of the Plan or 2.03 of Part III of the Plan (Minimum Benefit for Top Heavy
Plans), if applicable. Any spousal consent shall satisfy the requirements of
Section 6.07.

Unless the Participant elects otherwise, distribution of benefits will begin no
later than the 60th day after the later of the close of the Plan Year in which:

 

  (i) the Participant attains Normal Retirement Age; or

 

  (ii) the Participant terminates service with the Employer.

Notwithstanding the foregoing, the failure of a Participant and spouse (or where
either the Participant or the spouse has died, the survivor) to consent to a
distribution when a benefit is “immediately distributable” (as described below)
shall be deemed to be an election to defer commencement of payment of any
benefit sufficient to satisfy this Section 6.06 of Part I of the Plan (and
provisions of Article III of Part III of the Plan). In no event will benefits
begin to be distributed prior to the later of Age 62 or Normal Retirement Age
without the consent of the Participant. The consent of the Participant’s spouse
will also be required for any such distribution unless the benefit is paid in
the form of a Qualified Joint and Survivor Annuity. Any spousal consent shall
satisfy the requirements of Section 6.07, and no involuntary cash-outs shall be
made in any amount on or after March 28, 2005.

If the Accrued Benefit is immediately distributable, the Participant and the
Participant’s spouse (or where either the Participant or the spouse has died,
the survivor) must consent to any distribution of such Accrued Benefit. The
consent of the Participant and the Participant’s spouse shall be obtained in
writing within the 90-day period (180-day period for Plan Years beginning
January 1, 2007 and thereafter) ending on the annuity starting date. The
“annuity starting date” is the first day of the first period for which an amount
is paid as an annuity or any other form. The Plan Administrator shall notify the
Participant and the Participant’s spouse of the right to defer any distribution
until the Participant’s Accrued Benefit is no longer immediately distributable.
Such notification

 

Part I - 33



--------------------------------------------------------------------------------

shall include a general description of the material features, and an explanation
of the relative values of, the optional forms of benefit available under the
Plan in a manner that would satisfy the notice requirements of Section 417(a)(3)
of the Code, and shall be provided no less than 30 days and no more than 90 days
(180 days for Plan Years beginning January 1, 2007 and thereafter) prior to the
annuity starting date.

Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while the Accrued Benefit is immediately distributable. Neither the
consent of the Participant nor the Participant’s spouse shall be required to the
extent that a distribution is required to satisfy Section 401(a)(9) or
Section 415 of the Code.

An Accrued Benefit is immediately distributable if any part of the Accrued
Benefit could be distributed to the Participant (or surviving spouse) before the
Participant attains (or would have attained if not deceased) the later of Normal
Retirement Age or Age 62.

Notwithstanding the above the entire interest of a Participant or a Beneficiary
must be distributed in accordance with the minimum required distribution rules
set forth in Article III of Part III of the Plan.

 

6.07 Qualified Joint and Survivor Annuity for Married Participants.

 

  (a) General Rules. Notwithstanding anything in this Article to the contrary,
unless a married Participant’s Accrued Benefit has been paid in a lump sum
pursuant to Section 6.06 above, such Participant’s retirement benefit will be
payable to the Participant and his or her spouse in the form of a Qualified
Joint and Survivor Annuity, with the survivor to receive 100% of the benefit
which had been payable during their joint lives, unless an optional form of
benefit is selected pursuant to a qualified election within the 90-day period
(180-day period for Plan Years beginning January 1, 2007 and thereafter) ending
on the annuity starting date. In the case of an unmarried Participant, unless
the Participant elects an optional form of benefit the Participant’s retirement
benefit will be paid in the form of a no-death benefit life annuity.

 

  (b) Definitions.

 

  (i)

Qualified election: A waiver of a Qualified Joint and Survivor Annuity. Any
waiver of a Qualified Joint and Survivor Annuity shall not be effective unless:
(A) the Participant’s spouse consents in writing to the election; (B) the
election designates a specific Beneficiary, including any class of Beneficiaries
or any contingent Beneficiaries, which may not be changed without spousal
consent (or the spouse expressly permits designations by the Participant without
any further spousal consent); (C) the spouse’s consent acknowledges the effect
of the election; and (D) the spouse’s consent is witnessed by a Plan
representative or notary public. Additionally, a Participant’s waiver of the
Qualified Joint and Survivor Annuity will not be effective unless the election
designates a form of

 

Part I - 34



--------------------------------------------------------------------------------

  benefit payment which may not be changed without spousal consent (or the
spouse expressly permits designations by the Participant without any further
spousal consent). If it is established to the satisfaction of a Plan
representative that there is no spouse or that the spouse cannot be located, a
waiver will be deemed a qualified election.

Any consent by a spouse obtained under this Subsection (or establishment that
the consent of a spouse may not be obtained) shall be effective only with
respect to such spouse. A consent that permits designations by the Participant
without any requirement of further consent by such spouse must acknowledge that
the spouse has the right to limit consent to a specific Beneficiary, and a
specific form of benefit where applicable, and that the spouse voluntarily
elects to relinquish either or both of such rights. A revocation of a prior
waiver may be made by a Participant without the consent of the spouse at any
time before the commencement of benefits. The number of revocations shall not be
limited. No consent obtained under this provision shall be valid unless the
Participant has received notice as provided in Subsection (c) below.

 

  (ii) Spouse (surviving spouse): the opposite-gender person, if any, to whom
the Participant is lawfully married at the date of his death or at his annuity
starting date, whichever is earlier, provided that a former spouse will be
treated as the spouse or surviving spouse to the extent provided under a
Qualified Domestic Relations Order.

 

  (iii) Annuity starting date: The first day of the first period for which an
amount is paid as an annuity or under any other form.

 

  (c) Notice Requirement.

 

  (i) In the case of a Qualified Joint and Survivor Annuity as described in
Subsection (a), the Plan Administrator shall provide each Participant no less
than 30 days and no more than 90 days (180 days for Plan Years beginning
January 1, 2007 and thereafter) prior to the annuity starting date a written
explanation of: (A) the terms and conditions of a Qualified Joint and Survivor
Annuity; (B) the Participant’s right to make and the effect of an election to
waive the Qualified Joint and Survivor Annuity form of benefit; (C) the rights
of a Participant’s spouse; (D) the right to make, and the effect of, a
revocation of a previous election to waive the Qualified Joint and Survivor
Annuity; and (E) the relative values of the various optional forms of benefit
under the Plan. Notices given to Participants pursuant to Code
Section 411(a)(11) in Plan Years beginning after December 31, 2006 shall include
a description of how much larger benefits will be if the commencement of
distributions is deferred.

 

  (ii)

A Participant may commence receiving a distribution in a form other than a
Qualified Joint and Survivor Annuity less than 30 days after receipt of

 

Part I - 35



--------------------------------------------------------------------------------

  the written explanation described in the preceding paragraph provided: (A) the
Participant has been provided with information that clearly indicates that the
Participant has at least 30 days to consider whether to waive the Qualified
Joint and Survivor Annuity and elect (with spousal consent) a form of
distribution other than a Qualified Joint and Survivor Annuity; (B) the
Participant is permitted to revoke any affirmative distribution election at
least until the Distribution Commencement Date or, if later, at any time prior
to the expiration of the 7-day period that begins the day after the explanation
of the Qualified Joint and Survivor Annuity is provided to the Participant; and
(C) the Distribution Commencement Date is after the date the written explanation
was provided to the Participant. For distributions on or after December 31,
1996, the Distribution Commencement Date may be a date prior to the date the
written explanation is provided to the Participant if the distribution does not
commence until at least 30 days after such written explanation is provided,
subject to the waiver of the 30-day period. For the purposes of this paragraph,
the “Distribution Commencement Date” is the date a Participant commences
distributions from the Plan. If a Participant commences distribution with
respect to a portion of his/her Account Balance, a separate Distribution
Commencement Date applies to any subsequent distribution. If distribution is
made in the form of an annuity, the Distribution Commencement Date is the first
day of the first period for which annuity payments are made.

 

  (d) Applicability. The provisions of this Section 6.07 shall apply to any
Participant who is credited with at least one Hour of Service with the Employer
on or after January 1, 1976. In addition, any living Participant or Former
Participant not receiving benefits under Part I of the Plan on August 23, 1984
who would otherwise not receive the benefits prescribed by this Section 6.07
shall be given the opportunity to elect to have the provisions of this Section
apply provided such Participant or Former Participant was credited with at least
one Hour of Service under this Part I of the Plan or a predecessor plan on or
after September 2, 1974.

The opportunity to elect a Qualified Joint and Survivor retirement option must
be afforded to the appropriate Participants or Former Participants during the
period commencing on August 23, 1984 and ending on the dates benefits would
otherwise commence to such person.

 

6.08 Supplementary Pension Benefits. Effective July 1, 1986, and on each July 1
thereafter, the amount of monthly retirement benefits payable to eligible
retirees (as described below) or their Beneficiaries shall be increased by a
percentage determined in accordance with the following formula:

Percentage Increase = .8 (M - .07) x 100

For Plan Years beginning after December 31, 2008, for purposes of the above
formula, “M” equals the annual coupon return on December 31, 2009 and on each
December 31 thereafter of the Barclays Capital U.S. Government/Credit 5-10 Year
Index, or its successor.

 

Part I - 36



--------------------------------------------------------------------------------

For Plan Years beginning after December 31, 1997 and prior to January 1, 2009,
for purposes of the above formula, “M” equaled the earnings rate for the prior
Plan Year on assets representing retired life reserves for retirees of First
Allmerica, Citizens and Hanover. Additionally, retired life reserve assets of
the Agents’ Pension Plan (Part II of the Plan) and retired life reserve assets
attributable to retirees of General Agents of First Allmerica and retirees of
Beacon Insurance Company of America (“Beacon”), formerly an affiliate of
Hanover, shall be aggregated and combined with the retired life reserve assets
of this Part I of the Plan.

For Plan Years beginning prior to January 1, 1998, for purposes of the above
formula, “M” equaled the earnings rate for the prior Plan Year on assets
representing retired life reserves for retirees of each Employer. The formula
shall be applied separately and retired life reserves shall be determined
separately for each Employer; provided, however, (i) that for retirees of First
Allmerica and its General Agents who have adopted this Part I of the Plan,
retired life reserve assets shall be aggregated and combined with the retired
life reserve assets of The First Allmerica Agents’ Pension Plan (Part II of the
Plan) and (ii) for Plan Years beginning after December 31, 1992, the retired
life reserve assets of Beacon shall be combined with the retired life reserve
assets of Hanover.

For the Plan Years for which “M” depended on the returns of designated retired
life reserve assets, the earnings rate on retired life reserve assets was to be
determined by an actuary, using the “investment year block” method of crediting
interest that First Allmerica used to credit interest on its Experience Rated
group annuity contracts that were in force on an active basis. The resulting
earnings rate(s) should neither be associated with nor construed as the
investment yield (all or in part) of the pension fund.

For each Plan Year for which “M” depended on the returns of designated retired
life reserve assets, the retired life reserve assets for newly qualified
retirees to be added to the total retired life assets outstanding was to be
determined using a 7% interest rate and the 1971 GAM mortality table.

The determination of “M” and of the overall earning rate(s) shall be final and
conclusively binding for all persons.

The effective date for the payment of supplemental pension benefits paid as a
result of this Section shall be each July 1, commencing with July 1, 1986. Those
eligible to receive supplemental pension benefits as a result of this Section
shall be those retirees of First Allmerica, Citizens, Hanover and General Agents
of First Allmerica (and their Beneficiaries) who were receiving basic retirement
benefits under Part I of the Plan on the July 1 increase effective date, had
been retired for at least 18 months on such increase effective date, and:

 

  (i) had elected an immediate early retirement benefit pursuant to Section 6.02
(or its successor, if any)

 

Part I - 37



--------------------------------------------------------------------------------

  (ii) had terminated employment after having met the eligibility requirements
for early retirement specified in Section 6.02 (or its successor, if any) and
elected to defer receipt of retirement benefits: or

 

  (iii) had retired on or after their Normal Retirement Age after having
completed at least 15 years of Credited Service.

The Beneficiaries of any retiree meeting the above requirements shall be
entitled to receive a supplemental pension benefit under this Section if the
Beneficiaries were receiving survivor benefits under Part I of the Plan on the
July 1 increase effective date.

A supplemental pension benefit determined under this Section shall be added to
and become a part of the recipient’s basic benefit under Part I of the Plan and
shall be payable during such period and under such option as the basic benefit
under Part I of the Plan is being paid.

 

6.09 Suspension of Retirement Benefits.

 

  (a) Suspension of Benefits. Except as provided below, Normal, Early or Late
Retirement Benefits will be suspended for each calendar month during which an
Employee or Eligible Re-employed Pensioner (a “Pensioner”) completes more than
80 Hours of Service as described in Subsection 2.23(a) and (b) with an Employer
in a job or position in which the Employee or Pensioner is eligible to
participate in Part I of the Plan (hereinafter Section 203(a)(3)(B) service).

For purposes of this Section 6.09 of Part I of the Plan, an “Eligible
Re-employed Pensioner” means (i) a retiree of First Allmerica or a retiree of a
General Agent of First Allmerica who is re-employed by First Allmerica, Citizens
or Hanover on or after January 1, 1988 or (ii) a retiree of Citizens or Hanover
who is re-employed by First Allmerica, Citizens or Hanover on or after
January 1, 1993 and (iii) for Plan Years beginning after December 31, 1988, who
had not attained Age 70; provided, that (i) benefits will not be suspended
during the calendar month a Pensioner first retires from the Employer,
regardless of the number of Hours of Service completed by the Pensioner during
such month, and (ii) this Section shall not apply to the Top-Heavy Plan minimum
benefits to which any Non-Key Employee may be entitled under the top-heavy rules
of Section 2.03 of Part III of the Plan (Minimum Benefit for Top Heavy Plans).

 

  (b) Amount Suspended. The benefit suspended shall be equal to the portion of
the Employee’s or Pensioner’s monthly annuity benefit derived from Employer
contributions, including any temporary early retirement supplement.

 

  (c) Resumption of payment. If retirement benefit payments have been suspended,
payments shall resume no later than the first day of the third calendar month
after the calendar month in which the Employee or Pensioner ceases to be
employed in ERISA Section 203(a)(3)(B) service. The initial payment upon
resumption shall include the payment scheduled to occur in the calendar month
when payments resume and any amounts withheld during the period between the
cessation of ERISA Section 203(a)(3)(B) service and the resumption of payments.

 

Part I - 38



--------------------------------------------------------------------------------

Provided, that there shall be an offset from any payments to be resumed for the
amount of any retirement benefits that had been paid but which should have been
withheld under the suspension rules of this Section 6.09. In no event may the
offset exceed in any one month more than 25 percent of the amount that would
otherwise be payable under Part I of the Plan (excluding the first payment made
after resumption which may be offset without limitation). The amount to be
resumed shall be the greater of the benefit amount suspended or a benefit
computed as described in Sections 6.01 or 6.02 or 6.04, as appropriate, but
based on the pensioner’s Age (and any joint or contingent annuitant’s Age),
Credited Service and Compensation on the date of resumption.

 

  (d) Notification. Notwithstanding anything in Part I of the Plan to the
contrary, effective January 1, 2007, no retirement benefits (Early, Normal or
Late) shall be withheld by the Plan unless the Employee or Pensioner is notified
by personal delivery or first class mail during the first calendar month in
which the Plan withholds payments that his or her benefits are suspended.

 

  (e) Such notifications shall contain a description of the specific reasons why
benefit payments are being suspended, a description of the plan provisions
relating to the suspension of payments, a copy of such provisions, and a
statement to the effect that applicable Department of Labor regulations may be
found in Section 2530.203-3 of the Labor Regulations.

In addition, the notice shall inform the Employee or Pensioner of the Plan’s
procedures for affording a review of the suspension of benefits. Requests for
such reviews may be considered in accordance with the claims procedure adopted
by the Plan, as described in Article VIII of Part III of the Plan.

 

6.10 Rollovers to Other Qualified Plans.

 

  (a) Notwithstanding any provision of Part I of the Plan to the contrary that
would otherwise limit a distributee’s election under this Article or under
Articles VII and VIII of Part III of the Plan, a distributee may elect, at the
time and in the manner prescribed by the Plan Administrator, to have any portion
of an eligible rollover distribution paid directly to an eligible retirement
plan specified by the distributee in a direct rollover.

 

  (b) Definitions.

 

  (i)

Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies)

 

Part I - 39



--------------------------------------------------------------------------------

  of the distributee and the distributee’s designated Beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); and any other distribution(s) that is reasonably expected to total
less than $200 during a year. A portion of a distribution shall not fail to be
an eligible rollover distribution merely because the portion consists of
after-tax employee contributions which are not includible in gross income.
However, such portion may be transferred only to (i) an individual retirement
account or annuity described in Section 408(a) or (b) of the Internal Revenue
Code; (ii) for taxable years beginning after December 31, 2001 and before
January 1, 2007, to a qualified trust which is part of a defined contribution
plan that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible;
or (iii) for taxable years beginning after December 31, 2006, to a qualified
trust or to an annuity contract described in Section 403(b) of the Internal
Revenue Code, if such trust or contract provides for separate accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

 

  (ii) Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, a Roth IRA as
pursuant to in Section 408A(e) of the Code, an annuity contract described in
Section 403(b) of the Code, an annuity plan described in Section 403(a) of the
Code, a qualified plan described in Section 401(a) of the Code, that accepts the
distributee’s eligible rollover distribution or an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan. However, in the case of an eligible rollover
distribution to the surviving spouse, an eligible retirement plan is an
individual retirement account or individual retirement annuity.

 

  (iii) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s surviving spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are distributees with regard to the interest of the spouse or former spouse.

 

  (iv) Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

 

Part I - 40



--------------------------------------------------------------------------------

  (c) For distributions after June 9, 2009, a non-spouse Beneficiary who is a
“designated beneficiary” under Code Section 401(a)(9)(E) and the regulations
thereunder, by a direct trustee-to-trustee transfer (“direct rollover”), may
roll over all or any portion of his or her distribution to an individual
retirement account the Beneficiary establishes for purposes of receiving the
distribution. In order to do a direct rollover of the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution.

Although a non-spouse Beneficiary may roll over directly a distribution as
provided above, any distribution made prior to January 1, 2010 is not subject to
the direct rollover requirements of Code Section 401(a)(31) (including Code
Section 401(a)(31)(B), the notice requirements of Code Section 402(f) or the
mandatory withholding requirements of Code Section 3405(c)). If a non-spouse
Beneficiary receives a distribution from the Plan, the distribution is not
eligible for a
“60-day” rollover.

If the Participant’s named Beneficiary is a trust, the Plan may make a direct
rollover to an individual retirement account on behalf of the trust, provided
the trust satisfies the requirements to be a “designated beneficiary” within the
meaning of Code Section 401(a)(9)(E).

A non-spouse Beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury Regulations and other
Internal Revenue Service guidance. If the Participant dies before his or her
required beginning date and the non-spouse Beneficiary rolls over to an IRA the
maximum amount eligible for rollover, the Beneficiary may elect to use either
the 5-year rule or the life expectancy rule, pursuant to Treasury Regulation
Section 1.401(a)(9)-3, A-4(c), in determining the required minimum distributions
from the IRA that receives the non-spouse Beneficiary’s distribution.

ARTICLE VII

DEATH BENEFITS

 

7.01 Pre-Retirement Death Benefits.

 

  (a) General Rules. The provisions of this Section shall apply to any
Participant or Former Participant provided that such Participant or Former
Participant completes at least one Hour of Service on or after January 1, 1995.

 

  (i) If a married Participant who has satisfied the eligibility requirements
for an early retirement benefit or normal retirement benefit dies (regardless of
whether the Participant is still working for the Employer) before beginning to
receive such benefits, then the Participant’s surviving spouse will receive a
monthly retirement benefit equal to the sum of:

 

  (A) the portion of the Accrued Benefit attributable to the Participant’s
Grandfathered Benefit, if any, that would have been payable if the Participant
had retired on the day before his or her death after having elected an immediate
Qualified Joint and Survivor Annuity Option with a 50% continuation of monthly
benefits to be payable to the survivor; and

 

Part I - 41



--------------------------------------------------------------------------------

  (B) the Actuarial Equivalent annuity (payable on the Participant’s death) of
the portion of the vested Accrued Benefit attributable to the Participant’s
Projected Account Balance.

The amount of such benefit shall be payable monthly for the life of the spouse,
with the first payment payable as of the date of the Participant’s death, unless
the spouse requests a later commencement date (consistent with the provisions of
the Part I of the Plan).

 

  (ii) If a fully or partially vested married Participant dies on or before
attaining eligibility for early retirement, the Participant’s surviving spouse
will receive a monthly retirement benefit equal to the sum of (A) and (B) below.

 

  (A) The portion of the Accrued Benefit attributable to the Participant’s
Grandfathered Benefit, if any, which would be payable if the Participant had:

 

  (1) separated from service on the date of death;

 

  (2) survived to Age 55 (if younger than Age 55 on the date of death);

 

  (3) retired at Age 55 (or retired on the day before his or her death, if older
than Age 55 at the date of death) after having elected an immediate Qualified
Joint and Survivor Annuity Option with a 50% continuation of monthly benefits to
be payable to the survivor; and

 

  (4) died on the day after retirement.

 

  (B) the Actuarial Equivalent annuity (payable when the Participant would have
attained age 55) of the portion of the vested Accrued Benefit attributable to
the Participant’s Projected Account Balance.

A surviving spouse entitled to benefits under this paragraph (ii) will begin to
receive payments on the first day of the month following the date the
Participant would have attained Age 55 (or on the first day of the month
following the date of death, if the Participant was Age 55 or older on the date
of his or her death), unless the spouse requests an earlier or later
commencement date (consistent with the provisions of Part I of the Plan).

 

Part I - 42



--------------------------------------------------------------------------------

For purposes of this paragraph (ii), the “earliest retirement age” is the
earliest date on which, under Part I of the Plan, the Participant could elect to
receive retirement benefits attributable to his or her Grandfathered Benefit.

The surviving spouse of a Participant who is entitled to receive a
pre-retirement death benefit as described in paragraph (a)(i) or (a)(ii) above,
may, in lieu of receiving such benefit, elect to receive the portion of such
death benefit which is the Participant’s Account Balance on the Determination
Date in a single sum amount. Such single sum benefit shall be distributed as
soon as practicable after the date of the Participant’s death (or at any later
date, as elected by the surviving spouse, consistent with the provisions of Part
I of the Plan) and shall be in an amount equal to the Account Balance as of the
Determination Date. Alternatively, the surviving spouse may elect to have the
Actuarial Equivalent of the pre-retirement death benefit (or the Actuarial
Equivalent of the Grandfathered Benefit, if the Account Balance is to be paid as
a single sum) payable commencing as of the date of the Participant’s death (or
at any later date as elected by the surviving spouse, consistent with the
provisions of Part I of the Plan) in any of the other optional forms of payment
available under Section 6.06 of Part I of the Plan. In the event that a
surviving spouse elects to have the portion of his or her benefit attributable
to the Participant’s Account Balance payable in a lump sum in accordance with
this paragraph, the balance of the death benefit otherwise payable under Part I
of the Plan in accordance with paragraph (a)(i) or (a)(ii) above, shall consist
solely of that portion of such death benefit that is attributable to the
Participant’s Grandfathered Benefit, if any.

Any surviving spouse described in the preceding paragraph who elects to receive
the Participant’s Account Balance in a single sum payment may also elect to
receive the present value of the Participant’s Grandfathered Benefit, if any, in
a single sum amount; provided, however, that this option with respect to a
Grandfathered Benefit shall only be available to a surviving spouse if the
present value of the Grandfathered Benefit does not exceed $5,000 ($3,500 for
Plan Years beginning prior to January 1, 1998). Any such single sum benefit
shall be distributed as soon as practicable after the date of the Participant’s
death.

If a Participant, on or after the earlier of the first day of the Plan Year in
which he or she attains age 35 or the date of his or her separation from service
and prior to his or her death, elects to waive the pre-retirement death benefit
which is attributable to the Participant’s Projected Account Balance and the
participant’s spouse consents to the waiver in accordance with
Section 6.07(b)(i) (as if the pre-retirement death benefit waiver was a waiver
of a Qualified Joint and Survivor Annuity), the Participant may designate a
Beneficiary other than his or her spouse to receive the portion of the
Participant’s pre-retirement death benefit which is attributable to the
Participant’s Projected Account Balance.

 

Part I - 43



--------------------------------------------------------------------------------

Any such designation shall be in writing on a form provided by or satisfactory
to the Plan Administrator, and such designation may include primary and
contingent Beneficiaries. Such benefit shall be paid in the form of a lump sum
as soon as practicable after the death of the Participant and shall equal the
Participant’s Account Balance at the Determination Date. In the event that a
portion of a Participant’s benefit under the Plan is payable to a non-spouse
Beneficiary in accordance with this paragraph, the remaining portion of the
death benefit attributable to such Participant shall be paid to the
Participant’s surviving spouse in accordance with paragraphs (a)(i) and (a)(ii)
above, as applicable. Before a Participant is permitted to waive the
pre-retirement death benefit which is attributable to the Participant’s Account
Balance, the Plan Administrator shall provide each Participant a written
explanation with respect to the pre-retirement death benefit comparable to that
described in Section 6.07(c)(i).

 

  (b) Unmarried Participants. If any unmarried Participant dies in any of the
circumstances described in paragraphs (a)(i) or (a)(ii) above with respect to
married Participants, the Beneficiary (designated in accordance with the rules
described in (a) above) of such Participant shall receive a death benefit in a
single sum as soon as practicable after the date of the Participant’s death. The
amount of such death benefit shall be equal to the Participant’s Account Balance
at the Determination Date. There shall be no death benefit payable with respect
to the Grandfathered Benefits of any such Participant.

 

7.02 Death Benefits for Certain Dependent Spouses (Applicable only to certain
Employees entitled to Special Grandfathered Benefits).

 

  (a) Eligibility. The spouse of a deceased Employee (including the spouse of
any such deceased Employee who had become and continuously remained Totally
Disabled [as described in Section 6.05] until death) shall be entitled to a
monthly income as set forth in Subsection (b) hereof, provided:

 

  (i) The spouse was married to, living with and was a dependent of the Employee
for at least the three year period immediately preceding the death of the
Employee. For purposes of this Section 7.02 dependency shall be assumed only if
the average earned income of the spouse during such three year period was less
than the average earned income of the Employee during the same three year
period;

 

  (ii) The Employee had attained Age 50 prior to the date of death;

 

  (iii) The Employee was an employee of First Allmerica or a General Agent of
First Allmerica prior to January 1, 1976 and had not thereafter retired or
attained Age 65 and since December 31, 1975 was continuously employed with the
Employer until the date of his or her death;

 

Part I - 44



--------------------------------------------------------------------------------

  (iv) The Employee was eligible to accrue additional Special Grandfathered
Benefits (as described in Subsection 2.20(b)) on December 31, 2004 (or on the
date of his or her death, if earlier); and

 

  (v) The Employee was not a Highly Compensated Employee on the date of his or
her death.

Whether or not a spouse qualifies as a “dependent spouse” shall be determined by
the Plan Administrator, whose determination shall be conclusive and binding on
all persons. If an Employee or spouse is totally disabled (as described in
Section 6.05), the “average earned income” of the disabled person shall be
determined as of the date the Total Disability commenced. The term “earned
income” for a year means a person’s Compensation as defined in Section 2.08(b)
paid during the year plus the sum of (i) any salary reduction contributions
allocated during the year on the person’s behalf to any tax sheltered annuity
qualified under Section 403(b) of the Code or to any defined contribution plan
qualified under Section 401(k) of the Code maintained by the person’s employer
and (ii) the amount of any salary reduction contributions contributed on the
person’s behalf during the year to any Code Section 125 plan maintained by the
person’s employer.

 

  (b) Amount of Benefit. The benefit to spouses qualifying under Subsection
(a) shall be a monthly income commencing as of the date of the death of the
Employee, in an amount equal to (i) less (ii) below:

 

  (i) the applicable percentage below of the Special Grandfathered Benefit which
the Employee would have received at his or her Normal Retirement Date had the
Employee lived and remained a Participant in Part I of the Plan until such date
and had the Participant continued to earn monthly one-twelfth of the
Compensation paid to the Participant during the 12 complete months prior to the
month in which occurred the date of his or her death.

 

Number of Completed Years

Over Employee’s Age 49 at

Date of Employee’s Death

 

Percentage of

Grandfathered

Retirement Benefit*

 

1

    10%  

2

    20%  

3

    30%  

4

    40%  

5 and over

    50%; less

 

Part I - 45



--------------------------------------------------------------------------------

*  If death occurs in a month other than the month in which the Participant
attains the specified Age, the percentage shall be determined based on straight
line interpolation.

 

  (ii) the amount of any benefits provided to the surviving spouse pursuant to
Section 7.01 attributable to the Employee’s Special Grandfathered Benefit.

ARTICLE VIII

BENEFITS UPON TERMINATION FROM SERVICE

 

8.01 In General. In the event that a Participant shall terminate from service
with the Employer for any reason other than death, Normal, Early or Late
Retirement, the interests and rights of such Participant shall be limited to
those contained in this Article.

 

8.02 Termination Benefits. Upon any separation from service described in
Section 8.01, a Participant shall be entitled to a benefit under Part I of the
Plan, payable at his or her Normal Retirement Date, equal to the vesting
percentage specified below of the Participant’s Accrued Benefit. The automatic
form of benefit shall be a Qualified Joint and Survivor Annuity, with the
survivor to receive 100% of the benefit which had been payable during their
joint lives, if the Participant is married at the time of commencement of
benefits, or a single life annuity if the Participant is not married at the time
of commencement. With spousal consent, the Participant may elect to have his or
her benefit paid in any of the optional forms described in Section 6.06. The
amount of any annuity attributable to a Participant’s vested Account Balance
shall be the Actuarial Equivalent of such vested Account Balance.

Vesting Percentages

 

  (a) With respect to the portion of the Accrued Benefit attributable to such
Participant’s Grandfathered Benefit, if any:

 

Completed Years of Service

 

Nonforfeitable

Percentage

Less than 5

  0

                               5 or more

  100

 

  (b) With respect to the portion of the Accrued Benefit attributable to such
Participant’s Projected Account Balance:

 

Completed Years of Service

 

Nonforfeitable

Percentage

Less than 2

  0

                  2

  25

                  3

  50

                  4

  75

                               5 or more

  100

 

Part I - 46



--------------------------------------------------------------------------------

Notwithstanding the above, if the Plan is a Top Heavy Plan, then the Plan shall
meet the following vesting requirements for such Plan Year and for all
subsequent Plan Years, even if the Plan is not a Top Heavy Plan for such
subsequent Plan Years.

 

Completed Years of Service

 

Nonforfeitable

Percentage

Less than 2

  0

                 2

  25

                 3

  50

                 4

  75

                 5 or more

  100

Notwithstanding anything in Part I of the Plan to the contrary, effective on
August 17, 2006, for those Participants employed by the Employer on or after
such date, such Participants shall be 25% vested in their Account Balance, as
defined in Section 4.01, upon completion of two (2) Years of Service and 100%
vested in their Accrued Benefit, as described in Section 2.01, upon completion
of three (3) Years of Service.

For purposes of this Article, Years of Service means Plan Years during which an
Employee was credited with at least 1,000 Hours of Service.

Notwithstanding the foregoing, a Participant who is entitled to a deferred
Normal Retirement Benefit may elect to receive his or her vested Account Balance
on the Determination Date in a single lump sum. In addition, if a Participant
makes an election described in the immediately preceding sentence and if the
present value of the portion of the vested Accrued Benefit attributable to such
Participant’s vested Grandfathered Benefit does not exceed $3,500 ($5,000 for
Plan Years beginning on and after January 1, 1998), the Participant may elect to
receive such portion of his or her vested Accrued Benefit attributable to the
Grandfathered Benefit in a lump sum. Any such Participant may elect to receive
either such lump sum at any time after separation from service and, in the case
of a single lump sum distribution of his or her vested Account Balance, must
receive such benefit no later than the time at which benefits attributable to
the Participant’s Grandfathered Benefit, if any, commences. Any such election
shall be subject to spousal consent in the case of a married Participant. Any
spousal consent must satisfy the requirement of Section 6.07. In the event a
Participant elects to have his or her vested Account Balance paid in a lump sum,
the portion of such Participant’s vested Accrued Benefit attributable to his or
her Grandfathered Benefit, if any, shall be paid in accordance with the
otherwise applicable provisions of Section 6.06 (and of Article III of Part III
of the Plan).

Notwithstanding anything in Part I of the Plan to the contrary, an actively
employed Participant’s Accrued Benefit shall become 100% vested and
non-forfeitable upon the

 

Part I - 47



--------------------------------------------------------------------------------

earliest of (i) the date of such Participant’s death; (ii) the date such a
Participant becomes Totally Disabled (within the meaning of Section 6.05 of Part
I of the Plan); or (iii) the date such a Participant attains his or her Normal
Retirement Age.

Any distributions under this Article shall be subject to the requirements of
Sections 6.06 and 6.07, including the requirement that a Participant shall be
eligible to receive any form of distribution provided for under Section 6.06 of
Part I of the Plan at such time as he or she is eligible to receive his or her
vested Account Balance in a lump sum.

 

8.03 Forfeitures. The non-vested portion of a Participant’s Accrued Benefit
shall be treated as a forfeiture when the Participant or his or her spouse (or
surviving spouse) receives a distribution of the present value of his or her
vested Accrued Benefit, pursuant to Section 8.02 of Part I of the Plan and the
Participant’s service attributable to such distribution shall be disregarded as
provided for in Section 8.07 of Part I of the Plan. For purposes of this
Section, if the present value of a Participant’s vested Accrued Benefit is zero,
the Participant shall be deemed to have received a distribution of such vested
Accrued Benefit.

In the case of a partially vested terminated Participant who does not receive a
distribution pursuant to the above paragraph, the value of the nonvested portion
of his Accrued Benefit shall be treated as a forfeiture at the end of the Plan
Year in which the Participant incurs a One Year Break in Service until the
Participant has completed one Year of Service after he has been re-employed.

Forfeitures will be used to reduce (i) Employer contributions for the Plan Year
following the Plan Year in which the forfeiture occurs; and or (ii) the
Employer’s costs under the Plan.

 

8.04 Resumption of Service. A Participant who terminates his or her
participation in Part I of the Plan and who subsequently resumes service with
the Employer will again become a Participant on the entry date determined in
accordance with Section 3.01(b) of Part I of the Plan.

 

8.05 Service with Affiliates. As provided in Section 2.23, in determining a
Participant’s vesting percentage, Hours of Service completed with an Affiliate
or as a Career Agent or General Agent of First Allmerica shall be deemed to be
Hours of Service completed with the Employer.

 

8.06 Distribution of Benefits. On the Former Participant’s Normal Retirement
Date, benefits to which he or she is entitled pursuant to this Article shall be
distributed in accordance with Article VI.

If a Former Participant entitled to a deferred benefit pursuant to this Article
VIII dies prior to his or her Normal Retirement Date, the death benefit, if any,
to which he or she is entitled shall be as is specified in Article VII.

 

Part I - 48



--------------------------------------------------------------------------------

8.07 Cash Out Repayment Option.

 

  (a) Notwithstanding anything in this Article or in Section 2.01 to the
contrary, unless a repayment has been made in accordance with Subsection
(b) below, in determining a partially vested Employee’s Grandfathered Benefit
(or, in the case of a Top Heavy Plan, the minimum benefit for Non-Key Employees
described in Subsection 2.01(b)) after a resumption of participation, periods of
service with respect to which the Employee received a distribution of the
present value of his or her vested Accrued Benefit shall be disregarded.

 

  (b) In the case of the distribution of the present value of a partially vested
Employee’s vested Accrued Benefit in accordance with Section 8.02, the
Employee’s Accrued Benefit described in Subsections 2.01(a) and (b) (including
all optional forms of benefits and subsidies relating to such benefits) shall be
restored if the Employee repays the amount distributed plus interest, if
applicable, compounded annually from the date of distribution at the rate of 5
percent. In determining the amount of any required repayment, interest shall be
charged on the portion of any distribution attributable to a Participant’s
Grandfathered Benefit, if any or, in the case of a Top Heavy Plan, on the
portion of any distribution that is a minimum benefit for Non-Key Employees
described in Subsection 2.01(b). No interest shall be payable with respect to
the portion of a Participant’s distribution attributable to his or her Account
Balance. Such repayment must be made by the Employee before the earlier of five
years after the first date on which the Employee is subsequently reemployed by
the Employer, or the date the Employee incurs five consecutive One Year Breaks
in Service following the date of distribution.

If an Employee is deemed to receive a distribution pursuant to this Article, and
the Employee resumes employment covered under this Plan before the date the
Participant incurs 5 consecutive One-Year Breaks in Service, upon the
reemployment of such Employee, the Employer-derived Accrued Benefit will be
restored to the amount of such Accrued Benefit on the date of the deemed
distribution.

 

8.08 Early Retirement Election. Any Participant who terminates service after
having completed at least fifteen Years of Service may elect to retire on the
first day of any month following his or her 55th birthday, as described in
Section 6.02.

 

8.09 Amendment to Vesting Schedule. If the Vesting Schedule of the Plan is
amended, or the Plan is amended in any way that directly or indirectly affects
the computation of a Participant’s nonforfeitable percentage, or if the Plan is
deemed amended by an automatic change to or from a top-heavy vesting schedule,
each Participant with at least 3 Years of Service with the Employer may elect,
within a reasonable period after the adoption of the amendment or change, to
have their nonforfeitable percentage computed under the Plan without regard to
such amendment or change. The period during which the election may be made shall
commence with the date the amendment is adopted or deemed to be made and shall
end on the latest of:

 

  (i) 60 days after the amendment is adopted;

 

Part I - 49



--------------------------------------------------------------------------------

  (ii) 60 days after the amendment becomes effective; or

 

  (iii) 60 days after the Participant is issued written notice of the amendment
by the Employer or Plan Administrator.

 

Part I - 50



--------------------------------------------------------------------------------

EXHIBIT A – ADJUSTMENT FACTORS FOR OPTIONAL GRANDFATHERED BENEFITS

Factors for ages not illustrated on the following tables will be computed on an
actuarial basis consistent with that used to compute the factors shown.

 

Part I - 51



--------------------------------------------------------------------------------

JOINT AND SURVIVOR OPTION PERCENTAGES

(Applicable only if the Participant’s age, nearest birthday, on the date monthly
income commences is 65).

 

Age Nearest Birthday

of Joint Annuitant

on the Date Monthly Income

Commences to the Participant

  

Percentage of the Adjusted Grandfathered Retirement

Annuity Payments which are to be

Continued to the Surviving

Joint Annuitant

      

100%

   

66 2/3%

   

50%

 

50

     80.3 %      87.1 %      90.9 % 

51

     80.7        87.5        91.3   

52

     81.1        87.9        91.8   

53

     81.5        88.4        92.2   

54

     82.0        88.8        92.7   

55

     82.4        89.3        93.2   

56

     82.9        89.8        93.8   

57

     83.3        90.3        94.3   

58

     83.8        90.9        94.9   

59

     84.3        91.4        95.5   

60

     84.8        92.0        96.1   

61

     85.3        92.7        96.8   

62

     85.9        93.3        97.5   

63

     86.4        94.0        98.3   

64

     86.9        94.7        99.1   

65

     87.5        95.4        100.0   

66

     88.0        96.2        100.0   

67

     88.6        97.0        101.9   

68

     89.1        97.9        102.9   

69

     89.6        98.7        104.0   

70

     90.2        99.6        105.1        


 
 

1983 Group Annuity Table with Projection H, with


mortality rates based on calendar year of birth of 1930
and interest at the rate of 7% per annum.

  


  
  

     Life Ann/Opt.   

 

Part I - 52



--------------------------------------------------------------------------------

CONTINGENT ANNUITANT OPTION PERCENTAGES

(Applicable only if the Participant’s age, nearest birthday, on the date monthly
income commences is 65).

 

Age Nearest Birthday

of Contingent Annuitant

on the Date Monthly Income

Commences to the Participant

  

Percentage of the Adjusted Grandfathered Retirement

Annuity Payments which are to be

Continued to the Surviving

Contingent Annuitant

      

100%

   

66 2/3%

   

50%

 

50

     80.3 %      85.9 %      89.0 % 

51

     80.7        86.2        89.3   

52

     81.1        86.5        89.6   

53

     81.5        86.9        89.8   

54

     82.0        87.2        90.1   

55

     82.4        87.5        90.4   

56

     82.9        87.9        90.6   

57

     83.3        88.2        90.9   

58

     83.8        88.6        91.2   

59

     84.3        89.0        91.5   

60

     84.8        89.3        91.8   

61

     85.3        89.7        92.1   

62

     85.9        90.1        92.4   

63

     86.4        90.5        92.7   

64

     86.9        90.9        93.0   

65

     87.5        91.3        93.3   

66

     88.0        91.7        93.6   

67

     88.6        92.1        93.9   

68

     89.1        92.5        94.2   

69

     89.6        92.9        94.5   

70

     90.2        93.2        94.8        
 
  1983 Group Annuity Table with Projection H, with
mortality rates based on calendar year of  birth of 1930
and interest at the rate of 7% per annum.   
  
        Life Ann/Opt.   

 

Part I - 53



--------------------------------------------------------------------------------

ANNUITY OPTION ADJUSTMENT PERCENTAGES

Percentages to be applied to the monthly benefit which would be payable to the
Participant on his or her Retirement Date if no Optional Form of Annuity were in
effect to determine the monthly income benefit commencing on the Participant’s
Retirement Date if one of the following options is in effect.

 

Age Nearest Birthday

on the Date Monthly

Income Commences

Benefit

       

Annuity Option for Grandfathered

            5C&C     10C&C     15C&C     20C&C  

50

        99.8 %      99.2 %      98.3 %      97.2 % 

51

        99.8        99.1        98.1        96.9   

52

        99.7        99.0        97.9        96.6   

53

        99.7        98.9        97.7        96.3   

54

        99.7        98.8        97.5        96.0   

55

        99.6        98.6        97.3        95.6   

56

        99.6        98.5        97.0        95.2   

57

        99.6        98.4        96.8        94.8   

58

        99.5        98.3        96.5        94.3   

59

        99.5        98.1        96.2        93.8   

60

        99.4        98.0        95.9        93.3   

61

        99.4        97.8        95.5        92.7   

62

        99.3        97.6        95.0        92.0   

63

        99.3        97.3        94.5        91.2   

64

        99.2        97.1        94.0        90.4   

65

        99.1        96.7        93.3        89.5   

66

        99.0        96.4        92.6        88.5   

67

        98.9        95.9        91.8        87.4   

68

        98.8        95.4        91.0        86.2   

69

        98.6        94.9        90.0        84.9   

70

        98.4        94.3        89.0        83.5       1983 Group Annuity Table
with Projection H, with mortality rates based on calendar year of birth of 1930
and interest at the rate of 7% per annum.                   Life Ann/Opt.   

 

Part I - 54



--------------------------------------------------------------------------------

THE HANOVER INSURANCE GROUP CASH BALANCE

PENSION PLAN

PART II

(As amended and restated generally effective January 1, 2010)

 

Part II



--------------------------------------------------------------------------------

THE HANOVER INSURANCE GROUP CASH BALANCE

PENSION PLAN

PART II

TABLE OF CONTENTS

 

            PAGE  

ARTICLE I            NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

     1   

1.01

     General Statement.      1   

1.02

     Name of Plan.      1   

1.03

     Purpose.      1   

1.04

     Restated Plan Effective Date.      2   

ARTICLE II          DEFINITIONS

     2   

ARTICLE III        PARTICIPATION REQUIREMENTS

     14   

3.01

     Participation Requirements.      14   

3.02

     Classification Changes.      14   

3.03

     Participant Cooperation.      14   

ARTICLE IV        EMPLOYER CONTRIBUTIONS

     15   

4.01

     Employer Contributions.      15   

4.02

     Plan Contributions to Trustees.      15   

4.03

     Receipt of Contributions by Trustee.      15   

ARTICLE V         RETIREMENT AND DISABILITY BENEFITS

     15   

5.01

     Normal Retirement Benefit.      15   

5.02

     Early Retirement Benefit.      16   

5.03

     Late Retirement Benefit.      17   

5.04

     Disability Benefit.      18   

5.05

     Distribution of Benefits.      18   

5.06

     Qualified Joint and Survivor Annuity for Married Participants.      20   

5.07

     Supplementary Pension Benefits.      23   

5.08

     Rollovers to Other Qualified Plans.      24   

ARTICLE VI        DEATH BENEFITS

     27   

6.01

     Pre-Retirement Spouse Benefit for Married Participants.      27   

6.02

     Minimum Death Benefit.      28   

ARTICLE VII      BENEFITS UPON TERMINATION FROM SERVICE

     29   

7.01

     In General.      29   

7.02

     Options on Termination of Participation.      29   

7.03

     Forfeitures.      31   

7.04

     Resumption of Service.      31   

7.05

     Distribution of Benefits.      31   

7.06

     Cash Out Repayment Option.      31   

7.07

     Early Retirement Election.      32   

7.08

     Amendment to Vesting Schedule.      32   

 

Part II



--------------------------------------------------------------------------------

ARTICLE I

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

 

1.01 General Statement. The Hanover Insurance Group Cash Balance Pension Plan
(the “Plan”) consists of three parts, Part I, Part II and Part III. Part I of
the Plan provides a cash balance and pension benefit, which was formerly
provided under a plan known as “The Allmerica Financial Cash Balance Pension
Plan”. Part II of the Plan provides a pension benefit, which was formerly
provided under a plan known as “The Allmerica Financial Agents’ Pension Plan”.
Part III of the Plan contains provisions applicable to each of Part I and Part
II.

The provisions of Part III of the Plan shall override any provision of Part II
of the Plan as provided in Part III of the Plan.

The benefits payable to eligible Participants under Part II of the Plan are
governed by the terms and conditions of Part II of the Plan and Part III of the
Plan. Terms used in this Part II of the Plan are defined in Part I of the Plan,
except as otherwise specifically provided in this Part II of the Plan.

 

1.02 Name of Plan. The prior version of this Part II of the Plan, known as The
Allmerica Financial Agents’ Pension Plan, was generally effective January 1,
1999 (except for those provisions of the Plan which had an alternative effective
date). The effective date of the prior version of this Part II of the Plan (the
“Prior Agents’ Plan”) was January 1, 1971. Effective January 1, 1992, the Prior
Agents’ Plan was merged with and became a part of The Allmerica Financial Cash
Balance Pension Plan, formerly known as The State Mutual Companies’ Pension
Plan. Thus, the Prior Agents’ Pension Plan became Part II of The Hanover
Insurance Group Cash Balance Pension Plan. On December 31, 2007, First Allmerica
did not employ any person who was eligible to participate or was actively
participating in The Allmerica Financial Agents’ Pension Plan. Effective
January 1, 2008, First Allmerica transferred sponsorship of, and the liabilities
and obligations associated with, The Hanover Insurance Group Cash Balance Plan
(including The Allmerica Financial Agents’ Pension Plan) to Hanover, and Hanover
agreed to assume sponsorship of, and the liabilities and obligations associated
with, The Hanover Insurance Group Cash Balance Pension Plan as of such date.

 

1.03 Purpose. This Part II of the Plan has been established for the exclusive
benefit of Participants and their Beneficiaries and as far as possible shall be
interpreted and administered in a manner consistent with this intent and
consistent with the requirements of Section 401 of the Internal Revenue Code.

Subject to Article IV of Part III of the Plan (Limitations on Benefits) and to
Section 10.04 of Part III of the Plan, which relates to the return of Employer
contributions under special circumstances, until such time as the Plan has been
terminated and all Plan liabilities have been satisfied, under no circumstances
shall any assets of the Plan, or any contributions made under the Plan, be used
for, or diverted to, purposes other than for the exclusive benefit of the
Participants and their Beneficiaries and to defray reasonable expenses incurred
in the administration of the Plan.

 

Part II -1



--------------------------------------------------------------------------------

1.04 Restated Plan Effective Date. The effective date of this amended and
restated Part II of the Plan is January 1, 2010 (except for those provisions of
this Part of the Plan which have an expressly stated alternative effective
date). Except to the extent otherwise specifically provided in this Part II of
the Plan, (i) the terms and conditions of this amended and restated Part II of
the Plan shall apply only to those eligible Employees actively employed by the
Employer (or to those eligible Career Agents with a Career Agent Contract in
force) on or after January 1, 2010. The rights and benefits of any Participant
whose employment with the Employer terminated (or whose Career Agent Contract
terminated) prior to January 1, 2010 shall be determined in accordance with the
provisions of this Part II of the Plan as were in effect during the appropriate
time or times prior to January 1, 2010; provided, however, that if the Accrued
Benefit of any such Participant has not been completely distributed before
January 1, 2010, then such Accrued Benefit shall be accounted for and
distributed in accordance with the provisions of this version of Part II of the
Plan, but only to the extent that any such provision is not inconsistent with
Part III of the Plan and subject to the requirements of applicable law and as
otherwise specifically provided herein.

ARTICLE II

DEFINITIONS

All section and article references in this Part II are to section and article
references in this Part II, except as otherwise expressly provided.

Except to the extent a word or phrase is specifically defined in this Part II of
the Plan, the words and phrases used in this Part II of the Plan shall have the
meanings set forth in Part I of the Plan, unless a different meaning is clearly
required by the context or is otherwise provided in Part III of the Plan.

 

2.01 “Accrued Benefit”:

 

  (a) means, except as provided in (c) or (d) below, the sum of a Participant’s
frozen Grandfathered Benefit (accrued during Years of Credited Service completed
prior to January 1, 1999) and the defined benefit credited to eligible
Participants in accordance with Section 5.01 attributable to Years of Credited
Service completed by the Participant after December 31, 1998.

 

  (b) No Employee contributions shall be required or permitted for Plan Years
beginning after December 31, 1988. The portion of a Participant’s Accrued
Benefit derived from required Employee contributions made on or after
January 1, 1971 and prior to January 1, 1989 will be determined in accordance
with the rules set forth below:

 

  (i) STEP ONE - Determine the total amount of such contributions made by a
Participant as a condition of participation in Part II of the Plan;

 

Part II -2



--------------------------------------------------------------------------------

  (ii) STEP TWO - Add to the amount in Step One interest required by the terms
of Part II of the Plan to be credited to such contributions up to the Plan’s
ERISA compliance date;

 

  (iii) STEP THREE - Add to the sum of the amounts determined in Steps One and
Two interest compounded annually at the rate of 5% from the Plan’s ERISA
compliance date or the date the Participant began participation in Part II of
the Plan, whichever is later, to the end of the last Plan Year beginning before
January 1, 1988 or the Participant’s Normal Retirement Date, whichever is
earlier.

 

  (iv) STEP FOUR - Add to the sum of the amounts determined in Steps One, Two
and Three interest compounded annually -

 

  (A) at the rate of 120 percent of the Federal mid-term rate (as in effect
under Section 1274 of the Code for the first month of the Plan Year) from the
beginning of the first Plan Year beginning after December 31, 1987, and ending
with the date on which the determination is being made, and

 

  (B) at the interest rate which would be used under Part II of the Plan under
Section 417(e)(3) of the Code (as of the determination date) for the period
beginning with the determination date and ending on the date on which the
Employee attains his Normal Retirement Date.

Notwithstanding the foregoing, for Plan Years beginning after December 31, 1998,
the interest rate credited in Step (iv)(A) shall not be less than 5%.

 

  (v) STEP FIVE - The amount in Step 4 will be converted into the normal form of
benefit using the interest rate that would be used under Part II of the Plan
under Code Section 417(e)(3).

The portion of a Participant’s Accrued Benefit derived from Employee
contributions made prior to January 1, 1971 shall be equal to the total amount
of such contributions made by a Participant, plus interest credited thereon. For
Plan Years beginning prior to January 1, 1999, interest on such contributions
shall be credited at the rate or rates in effect for each Plan Year under the
terms of Part II of the Plan as in effect on December 31, 1998. For Plan Years
beginning after December 31, 1998, interest on such contributions shall be
credited as provided in STEPS FOUR and FIVE above.

 

Part II - 3



--------------------------------------------------------------------------------

The portion of the Accrued Benefit described in Subsection (a) derived from
Employer contributions as of any date is equal to such total Accrued Benefit
less the portion derived from Employee contributions.

At all times the portion of a Participant’s Accrued Benefit attributable to
mandatory Employee contributions shall be 100% vested and nonforfeitable.

 

(c) means, with respect to the minimum benefit for Non-Key Employee Participants
in a Top Heavy Plan, the sum of such benefits earned by the Participant, which
benefits are payable at the Participant’s Normal Retirement Date and are
described in Section 2.03 of Part III of the Plan (Minimum Benefit for Top Heavy
Plans).

 

(d) (i)

Notwithstanding anything in Subsections (a), (b) or (c) to the contrary, unless
a repayment has been made in accordance with the rules set forth in subparagraph
(ii) below, in determining the portion of an Employee’s Accrued Benefit derived
from Employer Contributions upon a resumption of participation, periods of
service with respect to which the Employee received a distribution of the
present value of his vested Accrued Benefit shall be disregarded.

 

  (ii) In the case of an election of Option 2 described in Section 7.02 or in
the case of an involuntary cash-out of the present value of an Employee’s
Accrued Benefit in accordance with such Section, the Employee’s Accrued Benefit
described in Subsections 2.01(a), (b) and (c) (including all optional forms of
benefits and subsidies relating to such benefits) shall be restored if the
Employee repays the amount distributed plus interest, compounded annually from
the date of distribution at the rate of 5 percent. Such repayment must be made
by the Employee before the earlier of five years after the first date on which
the Employee is subsequently reemployed by the Employer, or the date the
Employee incurs five consecutive One Year Breaks in Service following the date
of distribution; provided, however, that there shall be no right of repayment if
the Employee was 100% vested on the date of his termination of participation.

Notwithstanding anything in Part II of the Plan to the contrary, for Plan Years
beginning before Section 411 of the Code is applicable hereto, the Participant’s
Accrued Benefit shall be the greater of that provided by Part II of the Plan, or
1/2 of the benefit which would have accrued had the provisions of this
Section 2.01 been in effect. In the event the Accrued Benefit as of the
effective date of Code Section 411 is less than that provided hereunder, such
difference shall be accrued in accordance with this Section.

 

Part II - 4



--------------------------------------------------------------------------------

2.02 “Actuarial Equivalent” means a benefit having the same value as the benefit
or benefits otherwise payable. Except as otherwise provided in this Section, the
present value of any benefit determined under the terms of Part II of the Plan
will be the actuarial equivalent of the no-death benefit life annuity retirement
benefit specified in Section 5.01.

Actuarial Equivalent life annuity settlements of optional life annuity Top Heavy
Plan benefits will be computed utilizing (i) the Code Section 417 Mortality
Table and (ii) the Code Section 417 Interest Rate for determining the amount
payable to a Participant having an annuity starting date on or after January 1,
2004.

Optional life annuity benefits will be computed on the basis of the 1983 Group
Annuity Table with Projection H, with mortality rates based on calendar year of
birth of 1930 and interest at the rate of 7% per annum. Adjustment factors used
to determine optional forms of life annuity benefits are included in Exhibit A,
attached hereto and made a part of Part II of the Plan. Adjustment factors for
optional life annuity benefits not illustrated will be computed on an actuarial
basis consistent with that used in computing the factors shown in Exhibit A.

The present value of any Plan benefit and the amount of any cash distribution
shall be determined on the basis of (i) the mortality rates specified above and
an interest rate of 7% per annum or (ii) the Code Section 417 Mortality Table
and the Code Section 417 Interest Rate (or for determining the amount payable to
a Participant having an annuity starting date on and after January 1, 2008, the
Code Section 417 Applicable Interest Rate), whichever produces the greater
benefit.

The preceding paragraphs shall not apply to the extent they would cause the Plan
to fail to satisfy the requirements of Article IV of Part III of the Plan
(Limitations on Benefits) or Section 2.03 of Part III of the Plan (Minimum
Benefit for Top Heavy Plans).

For purposes of Part II of the Plan,

 

  (a) the “Code Section 417 Mortality Table” means the applicable mortality
table prescribed by the Secretary of the Treasury pursuant to Code
Section 417(e)(3), as in effect from time to time, provided, however, that
notwithstanding the preceding provisions of this paragraph, for distributions
commencing on or after December 31, 2002 and prior to January 1, 2008, the Code
Section 417 Mortality Table means the Table set forth in Revenue Ruling 2001-62
and for purposes of determining the amount payable to a Participant with an
annuity starting date on or after January 1, 2008, the Code Section 417
Mortality Table means the Table set forth in Revenue Ruling 2007-67 or such
other Table as may be prescribed by the Secretary of the Treasury pursuant to
Code Section 417(e)(3);

 

  (b) for periods beginning on and after January 1, 2004, the “Code Section 417
Interest Rate” means, for the Plan Year which contains the annuity starting date
for the distribution, the annual rate of interest on a 30-year Treasury
securities in effect for the second month immediately preceding the first day of
the Plan Year (e.g., November 2009 for the 2010 Plan Year), and

 

Part II - 5



--------------------------------------------------------------------------------

  (c) for periods beginning on and after January 1, 2008, the “Code Section 417
Applicable Interest Rate” means, for the Plan Year which contains the annuity
starting date for the distribution, the applicable interest rate described by
Code section 417(e) after its amendment by the Pension Protection Act of 2006,
which rate more specifically shall be the adjusted first, second, and third
segment rates applied under rules similar to the rules of Code
Section 430(h)(2)(C) for the lookback month used to determine the previously
applicable interest rate on 30-year Treasury securities (e.g., November 2009 for
the 2010 Plan Year) or for such other time as the Secretary of the Treasury may
by regulations prescribe.

 

  (d) For purposes of determining the Code Section 417 Applicable Interest Rate,
the first, second, and third segment rates are the first, second, and third
segment rates which would be determined under Code Section 430(h)(2)(C) if:

 

  (i) Code Section 430(h)(2)(D) were applied by substituting the average yields
for the month described in clause (ii) below for the average yields for the
24-month period described in such Code section, and

 

  (ii) Code Section 430(h)(2)(G)(i)(II) were applied by substituting “Section
417(e)(3)(A)(ii)(II) for “Section 412(b)(5)(B)(ii)(II)”, and

 

  (iii) The applicable percentage under Code section 430(h)(2)(G) is treated as
being 20% in 2008, 40% in 2009, 60% in 2010, and 80% in 2011.

 

2.03 “Compensation” means:

 

  (a) For purposes of determining a Participant’s Normal Retirement Benefit
specified in Section 5.01 of Part II of the Plan, a Participant’s total calendar
year compensation paid (or deferred pursuant to an unfunded, non-qualified
deferred payment arrangement) on and after the date he becomes a Participant and
while he remains in an eligible class of Employees for (i) and (ii) below:

 

  (i) services performed in connection with the sale and service of products of
First Allmerica Financial Life Insurance Company.

 

  (ii) services performed in connection with the sale and service of products of
Allmerica Financial Life Insurance and Annuity Company.

Compensation shall also mean and include:

 

  (iii) commissions paid to the Participant by Allmerica Investments, Inc., and

 

Part II - 6



--------------------------------------------------------------------------------

  (iv) compensation which is not currently includable in the Participant’s gross
income by reason of the application of Sections 125, 402(e)(3) or 132(f)(4) of
the Code.

Notwithstanding the foregoing, for purposes of Subsection (a) renewal
commissions received which are attributable to business sold prior to the date
the Employee became a Career Agent or General Agent of the Employer shall be
excluded.

 

  (b) For purposes of Section 2.03 of Part III of the Plan (Minimum Benefit for
Top Heavy Plans) and or for purposes of Article IV of Part III of the Plan
(Limitations on Benefits), the term “Compensation” means a Participant’s earned
income, wages, salaries, fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer maintaining the plan to the extent that the amounts are includible in
gross income (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan (as described in
Section 1.62-2(c) of the Treasury Regulations), and excluding the following:

 

  (i) Employer contributions to a plan of deferred compensation which are not
includible in the Employee’s gross income for the taxable year in which
contributed, or Employer contributions under a simplified employee pension plan
to the extent such contributions are deductible by the employee, or any
distributions from a plan of deferred compensation;

 

  (ii) Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

  (iii) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

 

  (iv) Other amounts which received special tax benefits.

For Plan Years commencing after December 31, 1997, Compensation for purposes of
Section 2.03 of Part III of the Plan (Minimum Benefit for Top Heavy Plans) and
Article IV of Part III of the Plan (Limitations on Benefits) shall also include
Employee elective deferrals under Code Section 402(g)(3), amounts contributed or
deferred by the Employer at the election of the Employee and not includable in
the gross income of the Employee by reason of Code Section 125, and elective
amounts that are not includable in the gross income of the Employee by reason of
Code Section 132(f)(4).

 

Part II - 7



--------------------------------------------------------------------------------

  (c) Notwithstanding (a) and (b) above, for Plan Years beginning on or after
January 1, 1994 and prior to January 1, 2002, the annual Compensation of each
Participant taken into account for determining all benefits provided under Part
II of the Plan for any determination period shall not exceed $150,000. This
limitation shall be adjusted for inflation by the Secretary under Code
Section 401(a)(17)(B) in multiples of $10,000 by applying an inflation
adjustment factor and rounding the result down to the next multiple of $10,000
(increases of less than $10,000 are disregarded). The cost-of-living adjustment
in effect for a calendar year applies to any period, not exceeding 12 months,
over which Compensation is determined beginning in such calendar year. If
Compensation is being determined over a period of time that contains fewer than
12 calendar months, then the annual Compensation limit is an amount equal to the
annual Compensation limit for the calendar year in which the Compensation period
begins multiplied by the ratio obtained by dividing the number of full months in
the period by 12.

If Compensation for any prior determination period is taken into account in
determining a Participant’s benefits for the current Plan Year, the Compensation
for such prior determination period is subject to the applicable annual
Compensation limit in effect for that prior period. For this purpose, in
determining benefits in Plan Years beginning on or after January 1, 1989, the
annual compensation limit in effect for determination periods beginning before
that date is $200,000. In addition, in determining benefits in Plan Years
beginning on or after January 1, 1994, the annual Compensation limit in effect
for determination periods beginning before that date is $150,000.

 

  (d) Notwithstanding the foregoing and (a) and (b) above, the annual
Compensation of each Participant taken into account in determining benefit
accruals in any Plan Year beginning after December 31, 2001, shall not exceed
$200,000. Annual compensation means Compensation during the Plan Year or such
other consecutive 12-month period over which Compensation is otherwise
determined under Part II of the Plan (the “determination period”). For purposes
of determining benefit accruals in a Plan Year beginning after December 31,
2001, the annual Compensation for any prior determination period shall be
limited to $200,000.

The $200,000 limit on annual Compensation for determination periods beginning
after December 31, 2001 shall be adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code. The cost-of-living adjustment
in effect for a calendar year applies to annual Compensation for the
determination period that begins with or within such calendar year.

 

2.04 “Career Agent Contract” means that form of contract between a life
insurance agent and the Employer whereby the agent agrees to sell insurance and
annuity policies on a full-time basis.

 

Part II - 8



--------------------------------------------------------------------------------

2.05 “Credited Interest” means interest utilized in determining the minimum
death benefit specified in Section 6.02 of Part II of the Plan. Such interest
shall be at the rate determined in accordance with the Group Annuity Contract,
but not less than 3% per annum compounded annually from the January 1st next
following the date such contributions were made to the first day of the month as
of which the Credited Interest is being determined for periods prior to
January 1, 1976, plus 5% per annum compounded annually for periods beginning on
or after January 1, 1976 and prior to January 1, 1988, plus the greater of
(i) 5% per annum compounded annually or (ii) the interest rate which would be
credited under Part II of the Plan under Step (iv)(A) of Subsection 2.01(b) for
periods beginning on or after January 1, 1988.

 

2.06 “Credited Service”

 

  (a) Except as provided in Subsection (c) and except for Hours excluded under
Subsections 2.12(b), (c), (g) and (h), Credited Service shall mean and include
all Hours of Service completed with the Employer on and after the date the
Employee becomes a Participant in Part II of the Plan, completed while the
Participant remains in an eligible class of Employees.

 

  (b) A Participant shall receive a year of Credited Service for each Plan Year
in which he is credited with 1,000 or more Hours of Service with the Employer.

Additionally, for Plan Years beginning after 1998, a Participant shall receive a
Year of Credited Service for the Plan Year he retires or dies and a Former
Participant shall receive a Year of Credited Service for the Year he again
becomes a Participant upon a rehire, in each case regardless of the number of
Hours of Service completed in such Year. In no event will a Participant receive
more than one Year of Credited Service for any one Plan Year.

 

  (c) Notwithstanding anything in this Section to the contrary, Credited Service
shall not include periods of service with respect to which any Employee has
received a distribution described in Section 2.01(d) unless a repayment has been
made pursuant to the rules set forth in paragraph (ii) of such Section.

 

  (d) For purposes only of determining a Participant’s eligibility for the
Disability Benefit specified in Section 5.03 of Part II of the Plan, the
following periods of service shall be counted:

 

  (i) periods of prior service with an Affiliate during which he was a
participant in a qualified pension or profit sharing plan sponsored by the
Affiliate;

 

  (ii) periods of prior service with the Employer in a position in which he was
not eligible to participate in this Plan during which he was a participant in
another qualified pension or profit sharing plan sponsored by the Employer; and

 

Part II - 9



--------------------------------------------------------------------------------

  (iii) the number of full years and completed months during which a General
Agent or former General Agent made contributions under Part II of his General
Agent’s Contract.

 

2.07 “Employee” means any General Agent or life insurance agent who is a
common-law employee of the Company or any life insurance agent who holds a
Career Agent’s Contract with the Employer.

 

2.08 “Employee Contributions” means contributions made by a Participant prior to
January 1, 1989 as a condition of participation in Part II of the Plan.

 

2.09 “Employer” means First Allmerica; provided that on and after January 1,
2008 the term “Employer” shall also mean the Plan Sponsor.

 

2.10 “General Agent” means an agent of the Company whose relationship is
determined by a General Agent’s Agreement wherein the General Agent is required
to devote his full-time business activities in the hiring, supervision and
management of life insurance agents who sell, administer and service the
policies and contracts of the Employer.

 

2.11 “Grandfathered Benefit” means the frozen monthly retirement benefit payable
as a single life annuity to a Participant on his Normal Retirement Date,
calculated in accordance with the benefit formulas set forth in Sections 5.01
and, if applicable, 2.03 of Part III of the Plan (Minimum Benefit for Top Heavy
Plans) as in effect on December 31, 1998. Such benefit shall be calculated based
on the Participant’s Average Compensation, Final Average Compensation, Credited
Service, and the amount of benefit offset as determined by applying
Section 5.06, each determined as of December 31, 1998, based on the provisions
of Part II of the Plan in effect on such date.

 

2.12 “Hour of Service” means:

 

  (a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. For purposes of Part II of the Plan a
Career Agent shall be credited with 45 Hours of Service for each complete or
partial week his Career Agent’s Contract remains in force and a General Agent or
life insurance agent who is a common-law employee shall be credited with 45
Hours of Service for each complete or partial week he performs duties for the
Employer.

 

  (b) Each hour for which the Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. Notwithstanding the preceding sentence:

 

  (i) Except in the case of a Participant who is eligible for the Disability
Benefit specified in Section 5.04, no more than 1,000 Hours shall be credited to
an Employee under this Subsection (b) on account of any single continuous period
during which the Employee performs no duties (whether or not such period occurs
in a single computation period);

 

Part II - 10



--------------------------------------------------------------------------------

  (ii) No hours shall be credited under this Subsection (b) for any payments
made or due under a plan maintained solely for the purpose of complying with any
applicable workers’ compensation, unemployment compensation or disability
insurance laws; and

 

  (iii) No hours shall be credited under this Subsection (b) for a payment which
solely reimburses an Employee for medical or medically related expenses incurred
by the Employee.

For purposes of this Subsection (b) a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums.

 

  (c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be both credited under Subsections (a) or (b), as the case may be, and under
this Subsection. No more than 501 Hours shall be credited under this Subsection
for a period of time during which an Employee did not or would not have
performed duties.

 

  (d) Special rules for determining Hours of Service under Subsections (b) and
(c) for reasons other than the performance of duties. In the case of a payment
which is made or due which results in the crediting of Hours of Service under
Subsection (b) or in the case of an award or agreement for back pay, to the
extent that such an award or agreement is made with respect to a period during
which an Employee performs no duties, the number of Hours of Service to be
credited shall be determined as follows:

 

  (i) In the case of a payment made or due which is calculated on the basis of
units of time (such as hours, days, weeks or months), the number of Hours of
Service to be credited shall be determined as provided in Subsection (a).

 

  (ii) Except as provided in Paragraph (d)(iii), in the case of a payment made
or due which is not calculated on the basis of units of time, the number of
Hours of Service to be credited shall be equal to the amount of the payment
divided by the Employee’s most recent hourly rate of compensation (as determined
below) before the period during which no duties are performed.

 

  (A) In the case of General Agents, the hourly rate of compensation shall be
the Employee’s most recent rate of semi-monthly compensation divided by 80.

 

Part II - 11



--------------------------------------------------------------------------------

  (B) In the case of life insurance agents, the hourly rate of compensation
shall be the minimum wage as established from time to time under Section 6(a)(1)
of the Fair Labor Standards Act of 1938, as amended.

 

  (iii) Rule against double credit. An Employee shall not be credited on account
of a period during which no duties are performed with more hours than such
Employee would have been credited but for such absence.

 

  (e) Crediting of Hours of Service to computation periods.

 

  (i) Hours of Service described in Subsection (a) shall be credited to the
Employee for the computation period or periods in which the duties are
performed.

 

  (ii) Hours of Service described in Subsection (b) shall be credited as
follows:

 

  (A) Hours of Service credited to an Employee on account of a payment which is
calculated on the basis of units of time (such as hours, days, weeks or months)
shall be credited to the computation period or periods in which the period
during which no duties are performed occurs, beginning with the first unit of
time to which the payment relates.

 

  (B) Hours of Service credited to an Employee by reason of a payment which is
not calculated on the basis of units of time shall be credited to the
computation period in which the period during which no duties are performed
occurs, or if the period during which no duties are performed extends beyond one
computation period, such Hours of Service shall be allocated between not more
than the first two computation periods in accordance with reasonable rules
established by the Employer, which rules shall be consistently applied with
respect to all Employees within the same job classification, reasonably defined.

 

  (iii) Hours of Service described in Subsection (c) shall be credited to the
computation period or periods to which the award or agreement for back pay
pertains, rather than to the computation period in which the award, agreement or
payment is made.

 

  (f) For purposes of Article III (Participation Requirements), determining
eligibility for early retirement (Section 5.02) and Article VII (Benefits upon
Termination from Service), Hours of Service shall also include Hours of Service
determined in accordance with the rules set forth in this Section 2.12 and which
would not have been excluded if such Service had been performed with the
Employer, completed prior or subsequent to the Employee’s commencement of
service with the Employer, completed with an Affiliate, as a General Agent or
with the Employer in a position in which he was not eligible to participate in
this Plan.

 

Part II - 12



--------------------------------------------------------------------------------

  (g) Rules for Maternity or Paternity Leaves of Absence. In addition to the
foregoing rules and solely for purposes of determining whether a One Year Break
in Service for participation and vesting purposes has occurred in a computation
period, an individual who is absent for maternity or paternity reasons, shall
receive credit for the Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such Hours
cannot be determined, 8 Hours of Service per day of such absence. Provided,
however, that:

 

  (i) Hours shall not be credited under both this Subsection (g) and one of the
other Subsections of this Section 2.12;

 

  (ii) no more than 501 hours shall be credited for each maternity or paternity
absence; and

 

  (iii) if a maternity or paternity leave extends beyond one Plan Year, the
Hours shall be credited to the Plan Year in which the absence begins to the
extent necessary to prevent a One Year Break in Service, otherwise such Hours
shall be credited to the following Plan Year. For purposes of this paragraph, an
absence from work for maternity or paternity reasons means an absence (i) by
reason of the pregnancy of the individual, (ii) by reason of a birth of a child
of the individual, (iii) by reason of the placement of a child with the
individual, in connection with the adoption of such child by such individual, or
(iv) for purposes of caring for such child for a period beginning immediately
following such birth or placement.

 

  (h) Other Federal Law. Nothing in this Section 2.12 shall be construed to
alter, amend, modify, invalidate, impair or supersede any law of the United
States or any rule or regulation issued under any such law.

 

2.13 “Normal Retirement Age” means the later of:

 

  (a) the 65th birthday of the Employee; or

 

  (b) the fifth anniversary of the time the Participant commenced participation
in Part II of the Plan.

For purposes of the foregoing, the participation commencement date is the first
day of the Plan Year in which the Participant commenced participation in Part II
of the Plan.

 

2.14 “Normal Retirement Date” shall mean the first day of the month next
following the Participant’s Normal Retirement Age.

 

Part II - 13



--------------------------------------------------------------------------------

2.15 (a)

“One Year Break in Service” means, except for purposes of Article III
(Participation Requirements), any Plan Year during which the Employee has not
completed more than 500 Hours of Service.

 

  (b) For purposes of Article III, “One Year Break in Service” means a twelve
consecutive month period, computed with reference to the date the Employee’s
employment commenced, during which the Employee does not complete more than 500
Hours of Service.

ARTICLE III

PARTICIPATION REQUIREMENTS

 

3.01 Participation Requirements.

 

  (a) Employee Participation. Individuals who were Participants in Part II of
the Plan on December 31, 2009 shall continue as a Participant in this Part II of
the Plan on January 1, 2010. On and after January 1, 1983 no additional
Employees shall be eligible to become Participants in Part II of the Plan.

 

  (b) Notwithstanding the rules set forth in Subsection (a), a Former
Participant who again becomes eligible to participate in Part II of the Plan
will become a Participant on the date of his recommencement of service with the
Employer.

 

  (c) Notwithstanding anything in Part II of the Plan to the contrary, for
periods commencing on and after January 1, 2003, a Former Participant who is
re-employed as an Employee shall be reinstated as an active Plan Participant
only for purposes of increasing Plan vesting on his or her frozen Accrued
Benefit and for purposes of determining eligibility for early retirement under
Section 5.02.

 

3.02 Classification Changes. In the event of a change in job classification,
such that an Employee, although still in the employment of the Employer, no
longer is an eligible Employee, he shall receive no further Credited Service
under Part II of the Plan, and the Participant’s Accrued Benefit on the date he
becomes ineligible shall continue to vest, become payable or be forfeited, as
the case may be, in the same manner and to the same extent as if the Employee
had remained a Participant.

For periods commencing prior to January 1, 2003, in the event a Participant
becomes ineligible to accrue further Credited Service because he is no longer a
member of an eligible class of Employees, but has not terminated his employment
with the Employer, such Employee shall again be eligible to accrue further
Credited Service immediately upon his return to an eligible class of Employees.

 

3.03 Participant Cooperation. Each eligible Employee who becomes a Participant
thereby agrees to be bound by all of the terms and conditions of this Plan. Each
eligible

 

Part II - 14



--------------------------------------------------------------------------------

  Employee, by becoming a Participant, agrees to cooperate fully with the
Insurer, including completion and signing of such forms as are required by the
Insurer under the Group Annuity Contract.

ARTICLE IV

EMPLOYER CONTRIBUTIONS

 

4.01 Employer Contributions. Each Employer shall pay to the Trustee for each
Plan Year such amount which, when combined with required Employee Contributions,
shall be necessary in the opinion of the Plan’s enrolled actuary to provide the
benefits of Part II of the Plan.

 

4.02 Plan Contributions to Trustees. The Employer shall make payment of all
contributions directly to the Trustee to be held, managed and invested in one or
more Group Annuity Contracts and in other investments permitted under the Trust,
but subject to Section 4.03.

 

4.03 Receipt of Contributions by Trustee. The Trustee shall accept and hold
under the Trust Indenture such contributions of money, or other property
approved for acceptance by the Trustee, on behalf of the Employer and its
Employees and Beneficiaries, as it may receive from time to time, other than
cash it is instructed to remit to the Insurer for deposit with the Insurer.
However, the payor may pay contributions directly to the Insurer and such
payment shall be deemed a contribution to the Trust to the same extent as if
payment had been made to the Trustee. All such contributions shall be
accompanied by written instructions from the Plan Administrator accounting for
the manner in which they are to be credited.

Notwithstanding the foregoing, for periods commencing on and after January 1,
1992, Plan contributions will also be used to fund costs and provide benefits
under the merged State Mutual Companies’ Pension Plan, which plan was merged
with The Allmerica Financial Agents’ Pension Plan on such date.

ARTICLE V

RETIREMENT AND DISABILITY BENEFITS

 

5.01 Normal Retirement Benefit. (Applicable to all Employees who are active
Participants on or after January 1, 1999).

Except as provided in Sections 2.03 of Part III of the Plan (Minimum Benefit for
Top Heavy Plans) and Section 5.06 of Part II of the Plan, each Participant who
retires on his Normal Retirement Date shall be entitled to receive a monthly
retirement income, commencing on his Normal Retirement Date and terminating on
the last regular payment date prior to his death, which monthly retirement
income will be equal to the sum of (a) and, if applicable, (b) below:

 

  (a) The Participant’s Grandfathered Benefit; and

 

Part II - 15



--------------------------------------------------------------------------------

  (b) For those Participants whose Participant Number is listed on Exhibit B,
attached hereto and made a part hereof, an amount equal to 1/12 of the
Participant’s Post-1998 Annual Accrued Benefit.

For purposes of Part II of the Plan, a Participant’s Post-1998 Annual Accrued
Benefit shall be equal to the Participant’s total Compensation paid during all
Years of Credited Service completed after December 31, 1998 multiplied by the
Participant’s individual accrual percentage. Each eligible Participant’s accrual
percentage is set forth in Exhibit B.

 

5.02 Early Retirement Benefit.

An actively employed Participant in Part II of the Plan who has completed at
least 15 Years of Service may retire on the first day of any month after his
55th birthday, in which event, except as provided in Section 5.06, he shall
receive a monthly retirement benefit equal to the appropriate percentage set
forth below of his Accrued Benefit.

Notwithstanding the above, if the Plan is top heavy and the minimum benefit for
Non-Key Employees described in Section 2.03 of Part III of the Plan (Minimum
Benefit for Top Heavy Plans) is to be provided to the Participant, the
Participant’s early retirement benefit shall be equal to the appropriate
percentage set forth below of the Participant’s Accrued Benefit (as described in
Section 2.03 of Part III of the Plan (Minimum Benefit for Top Heavy Plans))
earned as of the date of his early retirement.

In the event of early retirement, benefits shall be determined as of the date of
retirement and shall be equal to the following percentage of the benefit payable
at Age 65:

 

Retirement Age*

 

Percentage of

Monthly Accrued Benefit

65

  100%

64

  97

63

  94

62

  91

61

  88

60

  85

59

  82

58

  79

57

  76

56

  73

55

  70

54

  67

53

  64

52

  61

51

  58

50

  55

 

Part II - 16



--------------------------------------------------------------------------------

*  If benefit payments commence in a month other than the month in which the
Participant attains the specified Age, the percentage shall be determined by
straight line interpolation.

 

If a Participant terminates his employment (or terminates his Career Agent
Contract) after having completed at least 15 Years of Service, he may elect to
retire at any time after the first day of the month next following his 55th
birthday and prior to his Normal Retirement Date and receive a retirement
benefit based on his Credited Service as of the date of termination. The benefit
to be provided to any such terminee shall be equal to the appropriate percentage
set forth above of his Accrued Benefit.

Notwithstanding anything in this Section to the contrary, any Participant who
was actively employed on June 30, 1977 may elect early retirement on the earlier
of (i) and (ii) below, in which event, except as provided in Section 5.06, he
shall receive a monthly retirement benefit equal to the appropriate percentage
set forth above of his Accrued Benefit.

 

  (i) the first day of the month following attainment of Age 50, and completion
of at least 20 Years of Service; and

 

  (ii) the first day of any month following attainment of Age 55 and completion
of at least 15 Years of Service.

 

5.03 Late Retirement Benefit.

With the consent of the Employer, a Participant may elect to have his retirement
benefit deferred to a late retirement date which may be the first day of any
month after his Normal Retirement Date; provided, however, that Employer consent
shall not be required for Employees protected beyond their Normal Retirement
Date under the Age Discrimination in Employment Act of 1967, as amended or under
applicable state law. Except as provided in Section 5.06, the monthly benefit
payable to the Participant on his late retirement date shall be equal to the sum
of (a) and (b) below:

 

  (a) The Participant’s Grandfathered Benefit, which benefit will be actuarially
increased; and

 

  (b) For those Participants whose Participant Number is listed on Exhibit B,
attached hereto and made a part hereof, an amount equal to 1/12 the
Participant’s Post-1998 Annual Accrued Benefit, which benefit will be
actuarially increased.

For purposes of Part II of the Plan, a Participant’s Post-1998 Annual Accrued
Benefit shall be equal to the Participant’s total Compensation paid during all
Years of Credited Service completed after December 31, 1998, including Years of
Credited Service completed after the Participant’s Normal Retirement Date,
multiplied by the Participant’s individual accrual percentage. Each eligible
Participant’s accrual percentage is set forth in Exhibit B. Actuarial increases
will be determined as provided in Exhibit A, attached hereto and made a part
hereof.

 

Part II - 17



--------------------------------------------------------------------------------

Notwithstanding the above, if the Plan is top heavy and the minimum benefit for
Non-Key Employees described in Section 2.03 of Part III of the Plan (Minimum
Benefit for Top Heavy Plans) is to be provided to the Participant, the
Participant’s late retirement benefit shall be determined in accordance with
Section 2.03 of Part III of the Plan (Minimum Benefit for Top Heavy Plans), with
top-heavy minimum benefits being computed for each Year of Service completed
until the Participant’s Late Retirement Date, which resulting benefit shall be
actuarially increased.

 

5.04 Disability Benefit.

If a Participant becomes Totally Disabled while employed as a General Agent or
while his Career Agent Contract remains in force and if such total disability
commenced after the Participant had completed at least five Years of Credited
Service, it shall be assumed for purposes of this Plan that his employment or
contractual relationship continued unchanged from the date of the commencement
of his total disability to the earliest of his Normal Retirement Date, death,
termination of employment (or, in the case of an Agent, termination of his
Career Agent Contract) or the date that he is no longer Totally Disabled. While
an Employee is Totally Disabled it shall be assumed for purposes of this Section
that the Employee continued to earn annually an amount determined by dividing by
three the Compensation paid to the Participant during the 36 months prior to the
month in which he became Totally Disabled.

For purposes of this Part II of the Plan “Totally Disabled” means the inability
to perform the duties of any occupation for which the Employee is reasonably
fitted by training, education or experience; provided, however, that during the
first 30 months of any disability an Employee will be considered Totally
Disabled if he is unable to perform the duties of his occupation and is not
working at any other occupation unless such occupation constitutes
rehabilitative employment approved by the Plan Administrator.

 

5.05 Distribution of Benefits. The Plan Administrator shall direct the Insurer
to commence payment of benefits provided under this Article V (or provided to a
Former Participant pursuant to Article VII of Part II of the Plan). Plan
benefits will be paid only on death, disability, termination of employment, Plan
termination or retirement.

Except as otherwise provided in Section 5.06 of Part II of the Plan, the
requirements of this Section shall apply to any distribution of a Participant’s
interest and will take precedence over any inconsistent provisions of this Part
II of the Plan.

All distributions required under the Plan shall be determined and made in
accordance with the Regulations under Code Section 401(a)(9), including, to the
extent applicable, the minimum distribution incidental benefit requirement of
Section 1.401(a)(9)-2 of the proposed Regulations.

 

Part II - 18



--------------------------------------------------------------------------------

Except as provided below and in Section 5.06, a Participant’s retirement benefit
shall be payable as a life annuity for the life of the Participant with no
further benefits payable after the last regular payment date prior to his death.

At any time prior to actual retirement a Participant, with spousal consent if
the Participant is married, may elect to receive his retirement benefit under
one or more of the following settlement options:

 

  (a)

An annuity for the joint lives of the Participant and his spouse with 50% or
66 2/3% (whichever is specified when this option is elected) of such amount
payable as an annuity for life to the survivor. No further benefits are payable
after the death of both the Participant and his spouse.

 

  (b)

An annuity for the life of the Participant and upon his death 100%, 66 2/3%, or
50% (whichever is specified when this option is elected) of the annuity amount
will be continued to his spouse as his contingent annuitant. No further annuity
benefits are payable after the death of both the Participant and his spouse.

 

  (c) An annuity for the life of the Participant with guaranteed installment
payments for a period certain not longer than the life expectancy of the
Participant.

 

  (d) An annuity for the life of the Participant with guaranteed installment
payments for a period certain not longer than the life expectancy of the
Participant and his spouse.

 

  (e) A lump sum amount equal to the present value of the portion of the
Participant’s Accrued Benefit described in Section 2.01(b) attributable to
required Employee Contributions. Additionally, the Participant shall be entitled
to receive a monthly annuity benefit equal to the portion of his Accrued Benefit
described in Section 2.01(a) attributable to Employer Contributions. The
Participant may elect to receive such monthly annuity benefit under one or more
of the options described in (a) through (d) above, subject to spousal consent if
the Participant is married.

All optional forms of benefits shall be the Actuarial Equivalent (as of the date
selected) of the normal retirement benefits described in Section 5.01 of Part II
of the Plan or Section 2.03 of Part III of the Plan (Minimum Benefit for Top
Heavy Plans). Any spousal consent shall satisfy the requirements of
Section 5.06.

Unless the Participant elects otherwise, distribution of benefits will begin no
later than the 60th day after the later of the close of the Plan Year in which:

 

  (i) the Participant attains Normal Retirement Age; or

 

  (ii) the Participant terminates service with the Employer.

 

Part II - 19



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the failure of a Participant and spouse (or where
either the Participant or the spouse has died, the survivor) to consent to a
distribution when a benefit is “immediately distributable” (as described below)
shall be deemed to be an election to defer commencement of payment of any
benefit sufficient to satisfy this Section 5.05 (and provisions of Article III
of Part III of the Plan). In no event will benefits begin to be distributed
prior to the later of Age 62 or Normal Retirement Age without the consent of the
Participant. The consent of the Participant’s spouse will also be required for
any such distribution unless the benefit is paid in the form of a Qualified
Joint and Survivor Annuity.

If the Accrued Benefit is immediately distributable, the Participant and the
Participant’s spouse (or where either the Participant or the spouse has died,
the survivor) must consent to any distribution of such Accrued Benefit. The
consent of the Participant and the Participant’s spouse shall be obtained in
writing within the 90-day period (180-day period for Plan Years beginning
January 1, 2007 and thereafter) ending on the annuity starting date. The
“annuity starting date” is the first day of the first period for which an amount
is paid as an annuity or any other form. The Plan Administrator shall notify the
Participant and the Participant’s spouse of the right to defer any distribution
until the Participant’s Accrued Benefit is no longer immediately distributable.
Such notification shall include a general description of the material features,
and an explanation of the relative values of, the optional forms of benefit
available under Part II of the Plan in a manner that would satisfy the notice
requirements of Section 417(a)(3) of the Code, and shall be provided no less
than 30 days and no more than 90 days (180 days for Plan Years beginning
January 1, 2007 and thereafter) prior to the annuity starting date.

Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while the Accrued Benefit is immediately distributable. Neither the
consent of the Participant nor the Participant’s spouse shall be required to the
extent that a distribution is required to satisfy Section 401(a)(9) or
Section 415 of the Code.

An Accrued Benefit is immediately distributable if any part of the Accrued
Benefit could be distributed to the Participant (or surviving spouse) before the
Participant attains (or would have attained if not deceased) the later of Normal
Retirement Age or Age 62.

Notwithstanding the above, the distribution of the entire interest of a
Participant or a Beneficiary must not violate the minimum required distribution
rules set forth in Article III of Part III of the Plan.

 

5.06 Qualified Joint and Survivor Annuity for Married Participants.

 

  (a)

General Rules. Notwithstanding anything in this Article to the contrary, unless
a married Participant’s Accrued Benefit has been paid in a lump sum pursuant to
Section 5.05 above, such Participant’s retirement benefit will be payable to the
Participant and his spouse in the form of a Qualified Joint and Survivor
Annuity, with the survivor to receive 100% of the benefit which had been payable
during

 

Part II - 20



--------------------------------------------------------------------------------

  their joint lives, unless an optional form of benefit is selected pursuant to
a qualified election within the 90-day period (180-day period for Plan Years
beginning January 1, 2007 and thereafter) ending on the annuity starting date.
In the case of an unmarried Participant, unless the Participant elects an
optional form of benefit the Participant’s retirement benefit will be paid in
the form of a no-death benefit life annuity.

 

(b) Definitions.

 

  (i) Qualified election: A waiver of a Qualified Joint and Survivor Annuity.
Any waiver of a Qualified Joint and Survivor Annuity shall not be effective
unless: (A) the Participant’s spouse consents in writing to the election;
(B) the election designates a specific Beneficiary, including any class of
Beneficiaries or any contingent Beneficiaries, which may not be changed without
spousal consent (or the spouse expressly permits designations by the Participant
without any further spousal consent); (C) the spouse’s consent acknowledges the
effect of the election; and (D) the spouse’s consent is witnessed by a Plan
representative or notary public. Additionally, a Participant’s waiver of the
Qualified Joint and Survivor Annuity will not be effective unless the election
designates a form of benefit payment which may not be changed without spousal
consent (or the spouse expressly permits designations by the Participant without
any further spousal consent). If it is established to the satisfaction of a Plan
representative that there is no spouse or that the spouse cannot be located, a
waiver will be deemed a qualified election.

Any consent by a spouse obtained under this provision (or establishment that the
consent of a spouse may not be obtained) shall be effective only with respect to
such spouse. A consent that permits designations by the Participant without any
requirement of further consent by such spouse must acknowledge that the spouse
has the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that the spouse voluntarily elects to relinquish
either or both of such rights. A revocation of a prior waiver may be made by a
Participant without the consent of the spouse at any time before the
commencement of benefits. The number of revocations shall not be limited. No
consent obtained under this provision shall be valid unless the Participant has
received notice as provided in Subsection (c) below.

 

  (ii) Spouse (surviving spouse): the opposite-gender person, if any, to whom
the Participant is lawfully married at the date of his death or at his annuity
starting date, whichever is earlier, provided that a former spouse will be
treated as the spouse or surviving spouse to the extent provided under a
Qualified Domestic Relations Order.

 

Part II - 21



--------------------------------------------------------------------------------

  (iii) Annuity starting date: The first day of the first period for which an
amount is paid as an annuity or under any other form.

 

  (c) Notice Requirement.

 

  (i) In the case of a Qualified Joint and Survivor Annuity as described in
Subsection (a), the Plan Administrator shall provide each Participant no less
than 30 days and no more than 90 days (180 days for Plan Years beginning
January 1, 2007 and thereafter) prior to the annuity starting date a written
explanation of: (A) the terms and conditions of a Qualified Joint and Survivor
Annuity; (B) the Participant’s right to make and the effect of an election to
waive the Qualified Joint and Survivor Annuity form of benefit; (C) the rights
of a Participant’s spouse; (D) the right to make, and the effect of, a
revocation of a previous election to waive the Qualified Joint and Survivor
Annuity; and (E) the relative values of the various optional forms of benefit
under Part II of the Plan. Notices given to Participants pursuant to Code
Section 411(a)(11) in Plan Years beginning after December 31, 2006 shall include
a description of how much larger benefits will be if the commencement of
distributions is deferred.

 

  (ii) A Participant may commence receiving a distribution in a form other than
a Qualified Joint and Survivor Annuity less than 30 days after receipt of the
written explanation described in the preceding paragraph provided: (1) the
Participant has been provided with information that clearly indicates that the
Participant has at least 30 days to consider whether to waive the Qualified
Joint and Survivor Annuity and elect (with spousal consent) a form of
distribution other than a Qualified Joint and Survivor Annuity; (2) the
Participant is permitted to revoke any affirmative distribution election at
least until the Distribution Commencement Date or, if later, at any time prior
to the expiration of the 7-day period that begins the day after the explanation
of the Qualified Joint and Survivor Annuity is provided to the Participant; and
(3) the Distribution Commencement Date is after the date the written explanation
was provided to the Participant. For distributions on or after December 31,
1996, the Distribution Commencement Date may be a date prior to the date the
written explanation is provided to the Participant if the distribution does not
commence until at least 30 days after such written explanation is provided,
subject to the waiver of the 30-day period. For the purposes of this paragraph,
the “Distribution Commencement Date” is the date a Participant commences
distributions from Part II of the Plan. If a Participant commences distribution
with respect to a portion of his/her Accrued Benefit, a separate Distribution
Commencement Date applies to any subsequent distribution. If distribution is
made in the form of an annuity, the Distribution Commencement Date is the first
day of the first period for which annuity payments are made.

 

Part II - 22



--------------------------------------------------------------------------------

  (d) Applicability. The provisions of this Section 5.06 shall apply to any
Participant who is credited with at least one Hour of Service with the Employer
on or after January 1, 1976. In addition, any living Participant or Former
Participant not receiving Plan benefits on August 23, 1984 who would otherwise
not receive the benefits prescribed by this Section 5.06 shall be given the
opportunity to elect to have the provisions of this Section apply provided such
Participant or Former Participant was credited with at least one Hour of Service
under this Plan or a predecessor Plan on or after September 2, 1974.

The opportunity to elect a Qualified Joint and Survivor retirement option must
be afforded to the appropriate Participants or Former Participants during the
period commencing on August 23, 1984 and ending on the dates benefits would
otherwise commence to such person.

 

5.07 Supplementary Pension Benefits.

Effective July 1, 1986, and on each July 1 thereafter, the amount of monthly
retirement benefits payable to eligible retirees (as described below) or their
Beneficiaries shall be increased by a percentage determined in accordance with
the following formula:

Percentage Increase = .8 (M - .07) x 100

For Plan Years beginning after December 31, 2008, for purposes of the above
formula, “M” equals the annual coupon return on December 31, 2009 and on each
December 31 thereafter of the Barclays Capital U.S. Government/Credit 5-10 Year
Index, or its successor.

For Plan Years beginning before January 1, 2009, for purposes of the above
formula, “M” equals the earnings rate for the prior Plan Year on assets
representing retired life reserves for retirees under this Plan and retirees
under The Allmerica Financial Cash Balance Pension Plan as adopted by First
Allmerica (now known as The Hanover Insurance Company Cash Balance Pension
Plan), certain of First Allmerica’s General Agents, retirees of The Hanover
Insurance Company (“Hanover”) and retirees of Citizens Insurance Company of
America, both Affiliates of First Allmerica. Additionally, in determining “M”,
retired life reserve assets attributable to retirees of Beacon Insurance Company
of America, formerly an Affiliate of Hanover, shall be aggregated and combined
with the retired life reserve assets of this Plan.

For the Plan Years for which “M” depended on the returns of designated retired
life reserve assets, the earnings rate on retired life reserve assets was to be
determined by an actuary, using the “investment year block” method of crediting
interest that First Allmerica used to credit interest on its Experience Rated
group annuity contracts that are in force on an active basis. The resulting
earnings rate(s) should neither be associated with nor construed as the
investment yield (all or in part) of the pension fund.

For each Plan Year for which “M” depended on the returns of designated retired
life reserve assets, the retired life reserve assets for newly qualified
retirees to be added to the total retired life assets outstanding was to be
determined using a 7% interest rate and the 1971 GAM mortality table.

 

Part II - 23



--------------------------------------------------------------------------------

The determination of “M” and of the overall earnings rate(s) shall be final and
conclusively binding for all persons.

The effective date for the payment of supplemental pension benefits paid as a
result of this Section shall be each July 1, commencing with July 1, 1986. Those
eligible to receive supplemental pension benefits as a result of this Section
shall be those Plan retirees and their Beneficiaries who were receiving basic
Plan retirement benefits on the July 1 increase effective date, had been retired
for at least 18 months on such increase effective date, and:

 

  (A) were actively employed Plan Participants who had elected an immediate
early retirement benefit pursuant to Section 5.02 (or its successor, if any):

 

  (B) had terminated employment after having met the eligibility requirements
for early retirement specified in Section 5.02 (or its successor, if any) and
elected to defer receipt of retirement benefits; or

 

  (C) had retired on or after their Normal Retirement Age after having completed
at least 15 Years of Service.

The Beneficiaries of any retiree meeting the above requirements shall be
entitled to receive a supplemental pension benefit under this Section if the
Beneficiaries were receiving Plan survivor benefits on the July 1 increase
effective date.

A supplemental pension benefit determined under this Section shall be added to
and become a part of the recipient’s basic Plan benefit and shall be payable
during such period and under such option as the basic Plan benefit is being
paid.

 

5.08 Rollovers to Other Qualified Plans.

 

  (a) Notwithstanding any provision of Part II of the Plan to the contrary that
would otherwise limit a distributee’s election under this Article or under
Articles VI and VII, a distributee may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of an eligible
rollover distribution paid directly to an eligible retirement plan specified by
the distributee in a direct rollover.

 

  (b) Definitions.

 

  (i)

Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic

 

Part II - 24



--------------------------------------------------------------------------------

  payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated Beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); and any other distribution(s) that is reasonably expected to total
less than $200 during a year. A portion of a distribution shall not fail to be
an eligible rollover distribution merely because the portion consists of
after-tax employee contributions which are not includible in gross income.
However, such portion may be transferred only to (i) an individual retirement
account or annuity described in Section 408(a) or (b) of the Internal Revenue
Code; (ii) for taxable years beginning after December 31, 2001 and before
January 1, 2007, to a qualified trust which is part of a defined contribution
plan that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible;
or (iii) for taxable years beginning after December 31, 2006, to a qualified
trust or to an annuity contract described in Section 403(b) of the Internal
Revenue Code, if such trust or contract provides for separate accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

 

  (ii) Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, a Roth IRA as
pursuant to in Section 408A(e) of the Code, an annuity plan described in
Section 403(a) of the Code, an annuity plan described in Section 403(a) of the
Code, or a qualified Plan described in Section 401(a) of the Code, that accepts
the distributee’s eligible rollover distribution or an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this plan. However, in the case of an eligible rollover
distribution to the surviving spouse, an eligible retirement plan is an
individual retirement account or individual retirement annuity.

 

  (iii) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s surviving spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are distributees with regard to the interest of the spouse or former spouse.

 

Part II - 25



--------------------------------------------------------------------------------

  (iv) Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee. For distributions after
June 9, 2009, a non-spouse Beneficiary who is a “designated beneficiary” under
Code Section 401(a)(9)(E) and the regulations thereunder, by a direct
trustee-to-trustee transfer (“direct rollover”), may roll over all or any
portion of his or her distribution to an individual retirement account the
Beneficiary establishes for purposes of receiving the distribution. In order to
be able to do a direct rollover of the distribution, the distribution otherwise
must satisfy the definition of an eligible rollover distribution.

 

  (v) For distributions after June 9, 2009, a non-spouse Beneficiary who is a
“designated beneficiary” under Code Section 401(a)(9)(E) and the regulations
thereunder, by a direct trustee-to-trustee transfer (“direct rollover”), may
roll over all or any portion of his or her distribution to an individual
retirement account the Beneficiary establishes for purposes of receiving the
distribution. In order to do a direct rollover of the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution.

Although a non-spouse Beneficiary may roll over directly a distribution as
provided in Subsection (b)(iv) above, any distribution made prior to January 1,
2010 is not subject to the direct rollover requirements of Code
Section 401(a)(31) (including Code Section 401(a)(31)(B)), the notice
requirements of Code Section 402(f) or the mandatory withholding requirements of
Code Section 3405(c)). If a non-spouse Beneficiary receives a distribution from
the Plan, the distribution is not eligible for a “60-day” rollover.

If the Participant’s named Beneficiary is a trust, the Plan may make a direct
rollover to an individual retirement account on behalf of the trust, provided
the trust satisfies the requirements to be a “designated beneficiary” within the
meaning of Code Section 401(a)(9)(E).

A non-spouse Beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury regulations and other
Internal Revenue Service guidance. If the Participant dies before his or her
required beginning date and the non-spouse Beneficiary rolls over to an IRA the
maximum amount eligible for rollover, the Beneficiary may elect to use either
the 5-year rule or the life expectancy rule, pursuant to Treasury Regulation
Section 1.401(a)(9)-3, A-4(c), in determining the required minimum distributions
from the IRA that receives the non-spouse Beneficiary’s distribution.

 

Part II - 26



--------------------------------------------------------------------------------

ARTICLE VI

DEATH BENEFITS

 

6.01 Pre-Retirement Spouse Benefit for Married Participants.

 

  (a) General Rules. The provisions of this Section shall apply to any
Participant or Former Participant described in Subsection (b).

 

  (i) If an eligible married Participant:

 

  (A) dies after attaining eligibility for early retirement but before actually
retiring;

 

  (B) dies on or after his Normal Retirement Age while still working for the
Employer; or

 

  (C) separates from service on or after his Normal Retirement Age (or after
attaining the age necessary for early retirement) and after satisfying the
eligibility requirements for the payment of benefits under Part II of the Plan
and thereafter dies before beginning to receive such benefits;

then the Participant’s surviving spouse will receive a monthly retirement
benefit equal to the benefit that would have been payable if the Participant had
retired on the day before his death after having elected an immediate Qualified
Joint and Survivor Annuity option with a 50% continuation of monthly benefits to
be payable to the survivor. The amount of such 50% continuation shall be payable
monthly for the life of such spouse, with the first payment payable as of the
date of the Participant’s death, unless the spouse requests a later commencement
date (consistent with the provisions of Part II of the Plan).

 

  (ii) If a fully or partially vested eligible married Participant dies on or
before the earliest retirement age, the Participant’s surviving spouse will
receive the same benefit that would be payable if the Participant had:

 

  (A) separated from service on the date of death;

 

  (B) survived to the earliest retirement age;

 

  (C) retired at the earliest retirement age after having elected an immediate
Qualified Joint and Survivor Annuity option with a 50% continuation of monthly
benefits to be payable to the survivor; and

 

  (D) died on the day after the earliest retirement age.

 

Part II - 27



--------------------------------------------------------------------------------

A surviving spouse entitled to benefits under this paragraph (ii) will begin to
receive payments at the earliest retirement age unless the spouse requests an
earlier or later commencement date (consistent with the provisions of Part II of
the Plan).

For purposes of this paragraph (ii) the “earliest retirement age” is the
earliest date on which, under Part II of the Plan, the Participant could elect
to receive retirement benefits.

In the case of a partially vested Participant, benefits under this paragraph
(ii) will be based on the Participant’s vested Accrued Benefit computed on the
date of his death.

 

  (b) Applicability. The provisions of paragraph (a)(i) shall apply to all
Participants or Former Participants who were credited with an Hour of Service on
or after January 1, 1976 who meet the eligibility requirements described in such
paragraph and thereafter die before actually retiring. The provisions of
Paragraph (a)(ii) shall apply to any Participant who is credited with at least
one Hour of Service on or after August 23, 1984 and to any Participant or Former
Participant living on August 23, 1984 not receiving Plan benefits on such date
who was credited with at least one Hour of Service on or after January 1, 1976
and who had at least 10 years of vesting service when he separated from service.

 

6.02 Minimum Death Benefit. If no optional form of retirement benefit has been
elected by a Participant pursuant to Section 5.05 of Part II of the Plan, a
death benefit, as described below, shall be payable. If the death benefit is
payable as a result of the Participant’s death, any such death benefit shall be
payable to the Participant’s Beneficiary or, if no Beneficiary survives the
Participant, to the executors or administrators of the Participant’s estate. If
the Participant was survived by his spouse and (i) if the joint and survivor
benefit described in Section 5.06 of Part II of the Plan was in effect on the
date of the spouse’s death, or (ii) the pre-retirement spouse benefit described
in Section 6.01 of Part II of the Plan was being paid to the spouse, any such
death benefit shall be payable to the Participant’s Beneficiary, or if such
Beneficiary does not survive the spouse, to the executors or administrators of
the spouse’s estate.

The amount of this minimum death benefit will be equal to the Participant’s
unrefunded required Contributions with Credited Interest to the first day of the
month in which the earlier of the Participant’s death or retirement occurred
reduced by (i), (ii) and (iii) below:

 

  (i) the amount of monthly retirement payments which had been paid to the
Participant;

 

  (ii) the amount of monthly payments which had been paid to the Participant and
his spouse, if the joint and survivor benefit described in Section 5.08 was
being paid; and

 

Part II - 28



--------------------------------------------------------------------------------

  (iii) the amount of retirement benefits which had been paid to the spouse, if
the pre-retirement spouse benefit described in Section 6.01 was being paid.

ARTICLE VII

BENEFITS UPON TERMINATION FROM SERVICE

 

7.01 In General. In the event that an Employee shall terminate service (or, in
the case of a Career Agent, the agent terminates his Career Agent’s Contract)
for any reason other than death, his becoming totally disabled (as described in
Section 5.04), Normal, Early or Late Retirement, the interests and rights of
such Participant shall be limited to those contained in this Article.

 

7.02 Options on Termination of Participation. Upon any termination of service
described in Section 7.01, a Participant shall have the right, subject to any
required spousal consent, to elect either Option 1 or Option 2 described below.

For purposes of determining the Actuarial Equivalent present value of benefits,
values shall be calculated using the interest rate(s) specified in Section 2.02.

Any distributions made pursuant to this Article shall be subject to the
requirements of Sections 5.05 and 5.06 of Part II of the Plan (and Article III
of Part III of the Plan).

Option 1 - Deferred Benefit - Under this Option the Participant will receive a
monthly retirement benefit commencing on his Normal Retirement Date equal to the
sum of (a) and, if applicable, (b) below:

 

  (a) 1/12 of the annual deferred benefit described in Section 2.01(b), which
deferred benefit is attributable to required Employee contributions.

 

  (b) In addition, if as of his date of termination of participation the
Employee has completed at least the minimum Years of Service required for
vesting, he will receive commencing on his Normal Retirement Date, an additional
monthly retirement benefit equal to (i) or (ii) below, whichever is applicable:

 

  (i) the portion of the Accrued Benefit described in Section 2.01(a) derived
from Employer Contributions, multiplied by the appropriate percentage in
Subparagraph (iii) below.

 

  (ii) in the case of a Non-Key Employee Participant in a Top Heavy Plan, if
greater than (i) above, the Accrued Benefit described in Section 2.01(c),
multiplied by the appropriate percentage in Subparagraph (iii) below.

 

(iii)      Completed Years of Service    Nonforfeitable Percentage   

        Less than 5

                   0%   

                        5 or more

               100%

 

Part II - 29



--------------------------------------------------------------------------------

Notwithstanding the above, if the Plan is a Top Heavy Plan for any Plan Year
beginning after December 31, 1983, then the Plan shall meet the following
vesting requirements for such Plan Year and for all subsequent Plan Years, even
if the Plan is not a Top Heavy Plan for such subsequent Plan Years.

 

Completed Years of Service

 

Nonforfeitable Percentage

Less than 2

  0%

                2

  20

                3

  40

                4

  60

                5 or more

  100

Notwithstanding anything in Part II of the Plan to the contrary, the portion of
an Employee’s Accrued Benefit derived from Employer Contributions shall be 100%
vested upon completion of three (3) Years of Service.

Option 2 - Cash Option - Under this option, except as provided in Section 5.08,
the Participant will receive an amount equal to (a) below plus, if applicable, a
deferred benefit as described in (b) below:

 

  (a) an amount equal to the present value of the portion of the Participant’s
Accrued Benefit described in Section 2.01(b) attributable to required Employee
Contributions, and

 

  (b) In addition, if the Employee is fully or partially vested in the portion
of his Accrued Benefit derived from Employer Contributions, as determined from
the appropriate table above on the date of his termination of participation, he
will receive, commencing on his Normal Retirement Date, a monthly retirement
benefit determined in accordance with Subsection (b) of Option 1.

Option 1 will be deemed to have been elected by an Employee unless he elects
Option 2 within 90 days of his termination of participation in this Plan.

For purposes of this Article VII, Years of Service means Plan Years during which
an Employee completed at least 1,000 Hours of Service; provided, however, for
purposes of this Article service shall not be deemed to be interrupted or
employment terminated because employment is transferred to a position or job
with the Employer in which he is no longer eligible to participate in this Plan,
or because the Employee becomes a General Agent who is not a common-law employee
of the Company, but service shall be deemed terminated if the Employee
terminates from the Employer or as a General Agent.

Notwithstanding anything in of Part II of the Plan to the contrary, a
Participant’s Normal Retirement Benefit shall become 100% vested and
nonforfeitable upon the attainment of his Normal Retirement Age.

 

Part II - 30



--------------------------------------------------------------------------------

Notwithstanding anything in Part II of the Plan to the contrary, (i) a
Participant who was actively employed on December 31, 2002 (or an agent whose
Career Agent’s Contract had not been terminated prior to such date), and
(ii) all Former Participants who had not incurred five consecutive One Year
Breaks in Service as of December 31, 2002, shall have a fully vested and
non-forfeitable interest in any Accrued Benefit that had not been distributed to
the Participant or Former Participant prior to December 31, 2002.

 

7.03 Forfeitures. The non-vested portion of a Participant’s Accrued Benefit
shall be treated as a forfeiture when the Participant or his or her spouse (or
surviving spouse) receives a distribution of the present value of his or her
vested Accrued Benefit attributable to Employer and Employee Contributions
pursuant to Section 7.02 and the Participant’s service attributable to such
distribution shall be disregarded as provided for in Section 7.06. For purposes
of this Section, if the present value of a Participant’s vested Accrued Benefit
is zero, the Participant shall be deemed to have received a distribution of such
vested Accrued Benefit.

In the case of a partially vested terminated Participant who does not receive a
distribution pursuant to the above paragraph, the value of the nonvested portion
of his Accrued Benefit shall be treated as a forfeiture at the end of the Plan
Year in which the Participant incurs a One Year Break in Service until the
Participant has completed one Year of Service after he has been re-employed.

Forfeitures will be used to reduce (i) Employer contributions for the Plan Year
following the Plan Year in which the forfeiture occurs; and or (ii) the
Employer’s costs under the Plan.

 

7.04 Resumption of Service. A Participant who terminates his or her
participation in Part II of the Plan and who subsequently resumes service with
the Employer will again become a Participant, if eligible, on the date of his or
her recommencement of such service.

 

7.05 Distribution of Benefits. On the Former Participant’s Normal Retirement
Date, benefits to which he or she is entitled pursuant to this Article shall be
distributed in accordance with Article V.

If a Former Participant entitled to a deferred benefit pursuant to this Article
VII dies prior to his or her Normal Retirement Date, the death benefit, if any,
to which he is entitled shall be as is specified in Article VI.

 

7.06 Cash Out Repayment Option.

 

  (a) Notwithstanding anything in this Article to the contrary, unless a
repayment has been made in accordance with Subsection (b) below, in determining
the portion of an Employee’s Accrued Benefit derived from Employer contributions
(or, in the case of a Top Heavy Plan, the minimum benefit for Non-Key Employees
described in Subsection 2.01(c)) after a resumption of participation, periods of
service with respect to which the Employee received a distribution of the
present value of his vested Accrued Benefit shall be disregarded.

 

Part II - 31



--------------------------------------------------------------------------------

  (b) In the case of the distribution of the present value of a partially vested
Employee’s vested Accrued Benefit in accordance with Section 7.02, the
Employee’s Accrued Benefit described in Sections 2.01(a) and (b) (including all
optional forms of benefits and subsidies relating to such benefits) shall be
restored if the Employee repays the amount distributed plus interest, compounded
annually from the date of distribution at the rate of 5 percent. Such repayment
must be made by the Employee before the earlier of five years after the first
date on which the Employee is subsequently reemployed by the Employer, or the
date the Employee incurs five consecutive One Year Breaks in Service following
the date of distribution.

If an Employee is deemed to receive a distribution pursuant to this Article, and
the Employee resumes employment covered under this Plan before the date on which
the Employee could no longer repay his distribution under the preceding
paragraph, upon the reemployment of such Employee, the Employer-derived Accrued
Benefit will be restored to the amount of such Accrued Benefit on the date of
the deemed distribution.

 

7.07

Early Retirement Election. Any Participant who terminates service after having
completed at least fifteen Years of Service may elect to retire on the first day
of any month following his 55th birthday. Any Participant who was actively
employed on June 30, 1977 who terminates service after having completed at least
twenty Years of Service may elect to retire on the first day of any month
following his 50th birthday.

 

7.08 Amendment to Vesting Schedule. If the Vesting Schedule of Part II of the
Plan is amended, or the Plan is amended in any way that directly or indirectly
affects the computation of a Participant’s nonforfeitable percentage, or if the
Plan is deemed amended by an automatic change to or from a top-heavy vesting
schedule, each Participant with at least 3 Years of Service with the Employer
may elect, within a reasonable period after the adoption of the amendment or
change, to have their nonforfeitable percentage computed under Part II of the
Plan without regard to such amendment or change. The period during which the
election may be made shall commence with the date the amendment is adopted or
deemed to be made and shall end on the latest of:

 

  (1) 60 days after the amendment is adopted;

 

  (2) 60 days after the amendment becomes effective; or

 

  (3) 60 days after the Participant is issued written notice of the amendment by
the Employer or Plan Administrator.

 

Part II - 32



--------------------------------------------------------------------------------

EXHIBIT A

ADJUSTMENT FACTORS FOR OPTIONAL AND LATE RETIREMENT BENEFITS

Factors for ages not illustrated on the following tables will be computed on an
actuarial basis consistent with that used to compute the factors shown.

JOINT AND SURVIVOR OPTION PERCENTAGES

(Applicable only if the Participant’s age, nearest birthday, on the date monthly
income commences is 65).

 

Age Nearest Birthday

of Joint Annuitant

on the Date Monthly Income

Commences to the Participant

   Percentage of the Adjusted Retirement
Annuity Payments which are to be
Continued to the Surviving
Joint Annuitant              

100%

 

66 2/3%

   

50%

 

50

   80.3%     87.1 %      90.9 % 

51

   80.7     87.5        91.3   

52

   81.1     87.9        91.8   

53

   81.5     88.4        92.2   

54

   82.0     88.8        92.7   

55

   82.4     89.3        93.2   

56

   82.9     89.8        93.8   

57

   83.3     90.3        94.3   

58

   83.8     90.9        94.9   

59

   84.3     91.4        95.5   

60

   84.8     92.0        96.1   

61

   85.3     92.7        96.8   

62

   85.9     93.3        97.5   

63

   86.4     94.0        98.3   

64

   86.9     94.7        99.1   

65

   87.5     95.4        100.0   

66

   88.0     96.2        100.0   

67

   88.6     97.0        101.9   

68

   89.1     97.9        102.9   

69

   89.6     98.7        104.0   

70

   90.2     99.6        105.1       1983 Group Annuity Table with Projection H,
with mortality rates based on calendar year of birth of 1930 and interest at the
rate of 7% per annum.            

 

Part II - 33



--------------------------------------------------------------------------------

CONTINGENT ANNUITANT OPTION PERCENTAGES

(Applicable only if the Participant’s age, nearest birthday, on the date monthly
income commences is 65).

 

Age Nearest Birthday of Contingent Annuitant on

the Date Monthly Income Commences to the

Participant

   Percentage of the Adjusted Retirement Annuity
Payments which are to be Continued to the
Surviving Contingent Annuitant        100%     66 2/3%     50%  

50

     80.3 %      85.9 %      89.0 %~ 

51

     80.7        86.2        89.3   

52

     81.1        86.5        89.6   

53

     81.5        86.9        89.8   

54

     82.0        87.2        90.1   

55

     82.4        87.5        90.4   

56

     82.9        87.9        90.6   

57

     83.3        88.2        90.9   

58

     83.8        88.6        91.2   

59

     84.3        89.0        91.5   

60

     84.8        89.3        91.8   

61

     85.3        89.7        92.1   

62

     85.9        90.1        92.4   

63

     86.4        90.5        92.7   

64

     86.9        90.9        93.0   

65

     87.5        91.3        93.3   

66

     88.0        91.7        93.6   

67

     88.6        92.1        93.9   

68

     89.1        92.5        94.2   

69

     89.6        92.9        94.5   

70

     90.2        93.2        94.8        
 
 

 

 

1983 Group Annuity Table with Projection H, with
mortality rates based on calendar year of  birth
of 1930 and interest at the rate of 7% per annum.

 

Life Ann/Opt.

  
  
  

 

  

 

Part II - 34



--------------------------------------------------------------------------------

ANNUITY OPTION ADJUSTMENT PERCENTAGES

Percentages to be applied to the monthly benefit which would be payable to the
Participant on his Retirement Date if no Optional Form of Annuity were in effect
to determine the monthly income benefit commencing on the Participant’s
Retirement Date if one of the following options is in effect.

 

Age nearest birthday on

the date monthly

income commences

   Annuity Option       

5C&C

   

10C&C

   

15C&C

   

20C&C

 

50

     99.8 %      99.2 %      98.3 %      97.2 % 

51

     99.8        99.1        98.1        96.9   

52

     99.7        99.0        97.9        96.6   

53

     99.7        98.9        97.7        96.3   

54

     99.7        98.8        97.5        96.0   

55

     99.6        98.6        97.3        95.6   

56

     99.6        98.5        97.0        95.2   

57

     99.6        98.4        96.8        94.8   

58

     99.5        98.3        96.5        94.3   

59

     99.5        98.1        96.2        93.8   

60

     99.4        98.0        95.9        93.3   

61

     99.4        97.8        95.5        92.7   

62

     99.3        97.6        95.0        92.0   

63

     99.3        97.3        94.5        91.2   

64

     99.2        97.1        94.0        90.4   

65

     99.1        96.7        93.3        89.5   

66

     99.0        96.4        92.6        88.5   

67

     98.9        95.9        91.8        87.4   

68

     98.8        95.4        91.0        86.2   

69

     98.6        94.9        90.0        84.9   

70

     98.4        94.3        89.0        83.5        
 
 
 

 

 

1983 Group Annuity Table with Projection H,
with mortality rates based on calendar
year of birth of 1930 and interest at the
rate of 7% per annum.

 

Life Ann/Opt.

  
  
  
  

 

  

 

Part II - 35



--------------------------------------------------------------------------------

LATE RETIREMENT PERCENTAGES

(Applicable only if the Participant’s age, nearest birthday, on the date his or
her Normal Retirement Date is 65).

The following percentages are applied to retirement benefits determined in
accordance with Part II of the Plan prior to any actuarial increase with respect
to a Participant whose date of retirement is subsequent to his or her Normal
Retirement Date, to determine actuarially increased retirement benefits
commencing on his or her Late Retirement Date. If benefits commence in a month
other than the month in which the Participant attains the specified age, the
percentage shall be determined by straight line interpolation. Percentages for
Late Retirement Dates and ages not illustrated will be computed on an actuarial
basis consistent with that used to compute the factors shown.

 

Number of Years Late

Retirement Date Succeeds

Normal Retirement Date

 

Actuarial Increase

Percentage

1

  111.3%

2

  124.3%

3

  139.2%

4

  156.6%

5

  176.8%

6

  200.4%

7

  228.3%

8

  261.5%

9

  301.1%

10

  348.8%

The actuarial basis increase percentages beyond ten years after Normal
Retirement Date shall be determined based on the 1951 Group Annuity Table with
2/3 of Projection C, with mortality rates based on calendar year of birth of
1910 and interest at a rate of 6% per annum (male rate).

Notwithstanding the foregoing, if late retirement benefits commence after Age
70 1/2, a Participant’s Accrued Benefit shall be actuarially increased to take
into account the period after Age 70 1/2 in which the Participant was not
receiving any benefits under Part II of the Plan. Any such actuarial increase
shall be the greater of (i) the actuarial increase determined in accordance with
the rules described above or (ii) such actuarial increase as shall be required
under Code Section 401(a)(9)(C) and rules and regulations promulgated
thereunder.

 

Part II - 36



--------------------------------------------------------------------------------

Exhibit B

Participant Accrual Percentages

 

Participant

Number

 

Accrual

Percentage

###-##-###

  0.9953%

###-##-###

  1.1190%

###-##-###

  0.3352%

###-##-###

  0.3605%

###-##-###

  2.3004%

###-##-###

  1.7650%

###-##-###

  1.1357%

###-##-###

  0.8677%

###-##-###

  2.1067%

###-##-###

  1.4418%

###-##-###

  1.2081%

###-##-###

  0.2168%

###-##-###

  1.5103%

###-##-###

  1.3945%

###-##-###

  1.1925%

###-##-###

  0.9447%

###-##-###

  2.1323%

###-##-###

  1.1986%

###-##-###

  1.5143%

###-##-###

  4.3102%

###-##-###

  0.8837%

###-##-###

  0.8511%

###-##-###

  0.6408%

###-##-###

  5.3951%

###-##-###

  1.7571%

###-##-###

  1.6935%

###-##-###

  1.3531%

###-##-###

  0.6126%

###-##-###

  1.4563%

###-##-###

  1.5355%

###-##-###

  1.9965%

###-##-###

  1.1891%

###-##-###

  0.9938%

###-##-###

  1.8889%

###-##-###

  1.9568%

###-##-###

  2.3587%

 

Part II - 37



--------------------------------------------------------------------------------

 

Participant

Number

 

Accrual

Percentage

###-##-####

  4.6251%

###-##-####

  1.7677%

###-##-####

  1.7004%

###-##-####

  1.3707%

###-##-####

  0.3235%

###-##-####

  1.3497%

###-##-####

  2.7157%

###-##-####

  1.7229%

###-##-####

  0.6814%

###-##-####

  1.8018%

###-##-####

  1.1662%

###-##-####

  2.0026%

###-##-####

  2.3637%

###-##-####

  0.7801%

###-##-####

  1.0012%

###-##-####

  4.8561%

###-##-####

  2.1628%

###-##-####

  0.0599%

###-##-####

  1.0323%

###-##-####

  1.7397%

###-##-####

  1.5548%

###-##-####

  5.6541%

###-##-####

  1.6356%

###-##-####

  1.2469%

###-##-####

  0.5548%

###-##-####

  1.0594%

###-##-####

  0.8778%

 

Part II - 38



--------------------------------------------------------------------------------

THE HANOVER INSURANCE GROUP CASH BALANCE

PENSION PLAN

PART III

(As amended and restated generally effective January 1, 2010)

 

Part III



--------------------------------------------------------------------------------

THE HANOVER INSURANCE GROUP CASH BALANCE

PENSION PLAN

PART III

TABLE OF CONTENTS

 

            PAGE  

ARTICLE I        PURPOSE AND EFFECTIVE DATE OF PLAN

     1   

1.01

     General Statement.      1   

1.02

     Effective Date.      1   

ARTICLE II       PROVISIONS APPLICABLE TO TOP HEAVY PLANS

     1   

2.01

     Top Heavy Plan Requirements.      1   

2.02

     Determination of Top Heavy Status.      2   

2.03

     Minimum Benefit Requirements for Top Heavy Plans.      4   

ARTICLE III      MINIMUM DISTRIBUTION REQUIREMENTS

     6   

3.01

     General Rules.      6   

3.02

     Time and Manner of Distribution.      8   

3.03

     Determination of Amount to be Distributed Each Year.      9   

3.04

     Requirements for Annuity Distributions That Commence During Participant’s
Lifetime.      12   

3.05

     Requirements for Minimum Distributions Where Participant Dies Before Date
Distributions Begin.      13   

3.06

     Definitions.      14   

ARTICLE IV      LIMITATIONS ON BENEFITS

     16   

4.01

     General Limitations.      16   

4.02

     Additional General Limitations.      16   

4.03

     Limitation Year beginning after December 31, 1986.      17   

4.04

     Limitation Year beginning after December 31, 1994.      17   

4.05

     Definitions.      17   

4.06

     Final Section 415 Regulations.      24   

ARTICLE V       PRE-TERMINATION BENEFIT RESTRICTIONS

     26   

5.01

     In General.      26   

5.02

     Exceptions.      27   

5.03

     Included Benefits.      27   

ARTICLE VI      BENEFIT RESTRICTIONS

     27   

6.01

     Effective Date and Application of Section.      27   

6.02

     Funding-Based Limitation on Shutdown Benefits and Other Unpredictable
Contingent Event Benefits.      27   

6.03

     Limitations on Plan Amendments Increasing Liability for Benefits.      28
  

6.04

     Limitations on Accelerated Benefit Distributions.      29   

6.05

     Limitation on Benefit Accruals for Plans With Severe Funding Shortfalls.   
  30   

6.06

     Rules Relating to Contributions Required to Avoid Benefit Limitations.     
31   

6.07

     Presumed Underfunding for Purposes of Benefit Limitations.      32   

6.08

     Treatment of Plan as of Close of Prohibited or Cessation Period.      33   

6.09

     Definitions.      33   

 

Part III



--------------------------------------------------------------------------------

 

ARTICLE VII        PLAN FIDUCIARY RESPONSIBILITIES

     34   

7.01

     Plan Fiduciaries.      34   

7.02

     General Fiduciary Duties.      35   

7.03

     Duties of the Trustee(s).      35   

7.04

     Powers and Duties of the Plan Administrator.      35   

7.05

     Designation of Fiduciaries.      37   

7.06

     Delegation of Duties by a Fiduciary.      37   

ARTICLE VIII      BENEFITS COMMITTEE

     38   

8.01

     Appointment of Benefits Committee.      38   

8.02

     Benefits Committee to Act by Majority Vote, etc.      38   

8.03

     Records and Reports of the Benefits Committee.      38   

8.04

     Costs and Expenses of Administration.      38   

8.05

     Indemnification of the Plan Administrator and Assistants.      38   

ARTICLE IX        CLAIMS PROCEDURE

     39   

9.01

     Claims Fiduciary.      39   

9.02

     Claims for Benefits.      39   

9.03

     Duty to Keep Plan Administrator Informed of Current Address.      39   

9.04

     Failure to Claim Benefits.      39   

9.05

     Notice of Denial of Claim.      39   

9.06

     Request for Review of Denial of Claim.      40   

9.07

     Decision on Review of Denial of Claim.      40   

9.08

     Disability Claims.      40   

ARTICLE X         AMENDMENT AND TERMINATION

     40   

10.01

     Amendment of Plan.      40   

10.02

     Employer May Discontinue Plan.      41   

10.03

     Distribution of Benefits Upon Plan Termination.      43   

10.04

     Return of Employer Contributions Under Special Circumstances.      43   

ARTICLE XI        MISCELLANEOUS

     43   

11.01

     Protection of Employee Interest.      43   

11.02

     USERRA Compliance.      43   

11.03

     Meaning of Words Used in Plan.      44   

11.04

     Plan Does Not Create or Modify Employment Rights.      44   

11.05

     Massachusetts Law Controls.      44   

11.06

     Payments to come from Plan Assets.      45   

11.07

     Receipt and Release for Payments.      45   

11.08

     Mandatory Withholding on Eligible Rollover Distributions.      45   

11.09

     Payment under Qualified Domestic Relations Orders.      45   

11.10

     Electronic Communications.      45   

 

Part III



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE AND EFFECTIVE DATE OF PLAN

1.01 General Statement. The Hanover Insurance Group Cash Balance Pension Plan
(the “Plan”) consists of three parts, Part I, Part II and Part III. Part I of
the Plan provides a cash balance and pension benefit, which was formerly
provided under a plan known as “The Allmerica Financial Cash Balance Pension
Plan”. Part II of the Plan provides a pension benefit, which was formerly
provided under a plan known as “The Allmerica Financial Agents’ Pension Plan”.
Part III of the Plan contains provisions applicable to each of Part I and Part
II.

The provisions of Part III of the Plan shall override any provision of Part I
and or Part II of the Plan as provided in Part III of the Plan.

The words and phrases used in this Part III of the Plan shall have the meanings
set forth in Part I of the Plan, unless a different meaning is clearly required
by the context or is otherwise provided in Part III of the Plan.

1.02 Effective Date. The effective date of Part III of the Plan is January 1,
2010 (except for those provisions of this Part of the Plan which have an
expressly stated alternative effective date).

ARTICLE II

PROVISIONS APPLICABLE TO TOP HEAVY PLANS

 

2.01 Top Heavy Plan Requirements.

 

  (a) For any Top Heavy Plan Year, the Plan shall provide the following:

 

  (i) the minimum vesting requirements for Top Heavy Plans set forth in
Section 8.02 of Part I of the Plan and Section 7.02 of Part II of the Plan; and

 

  (ii) the minimum benefit accruals for Non-Key Employees set forth in
Section 2.03 below.

 

  (b) Once the Plan has become a Top Heavy Plan, the top heavy vesting
requirements described in 8.02 of Part I of the Plan and Section 7.02 of Part II
of the Plan shall be applicable to all subsequent Plan Years, regardless of
whether such years are Top Heavy Plan Years.

 

  (c) If the Plan is or becomes a Top Heavy Plan, the provisions of this Article
II will supersede any conflicting provision in the Plan.

 

  (d)

In determining Top Heavy Plan vesting, the Top Heavy vesting schedule set forth
in 8.02 of Part I of the Plan and in Section 7.02 of Part II of the Plan applies
to all benefits within the meaning of Code Section 411(a)(7), including benefits
accrued before the effective date of Code Section 416 and benefits accrued
before the Plan became top-heavy. Further, no reduction in vested benefits may
occur in the

 

Part III – 1



--------------------------------------------------------------------------------

  event the Plan’s status as top heavy changes for any Plan Year. However, this
Section does not apply to the Accrued Benefits of any Employee who does not have
an Hour of Service after the Plan has initially become top-heavy and such
Employee’s Accrued Benefits attributable to Employer contributions will be
determined without regard to this Section.

 

2.02 Determination of Top Heavy Status.

 

  (a) This Plan shall be a Top Heavy Plan for any Plan Year commencing after
December 31, 1983 if any of the following conditions exists:

 

  (i) If the top heavy ratio for this Plan exceeds 60 percent and this Plan is
not part of any required aggregation group or permissive aggregation group of
plans.

 

  (ii) If this Plan is a part of a required aggregation group of plans (but not
part of a permissive aggregation group) and the top heavy ratio for the group of
plans exceeds 60 percent.

 

  (iii) If this Plan is a part of a required aggregation group and part of a
permissive aggregation group of plans and the top heavy ratio for the permissive
aggregation group exceeds 60 percent.

 

  (b) The Plan top heavy ratio shall be determined as follows:

 

  (i) If the Employer maintains one or more defined benefit plans and the
employer has not maintained any defined contribution plan (including any
simplified employee pension, as defined in section 408(k) of the Internal
Revenue Code) which during the 5-year period ending on the determination date(s)
has or has had account balances, the top-heavy ratio for this plan alone or for
the required or permissive aggregation group as appropriate is a fraction, the
numerator of which is the sum of the present value of Accrued Benefits of all
Key Employees as of the determination date(s) (including any part of any Accrued
Benefit distributed in the 1-year period ending on the determination date(s))
(5-year period ending on the determination date in the case of a distribution
made for a reason other than severance from employment, death or disability),
and the denominator of which is the sum of the present value of Accrued Benefits
(including any part of any Accrued Benefits distributed in the 1-year period
ending on the determination date(s)) (5-year period ending on the determination
date in the case of a distribution made for a reason other than severance from
employment, death or disability), determined in accordance with section 416 of
the Internal Revenue Code and the regulations thereunder.

 

  (ii)

If the Employer maintains one or more defined benefit plans and the employer
maintains or has maintained one or more defined contribution plans (including
any simplified employee pension) which during the 5-

 

Part III – 2



--------------------------------------------------------------------------------

  year period ending on the determination date(s) has or has had any account
balances, the top-heavy ratio for any required or permissive aggregation group
as appropriate is a fraction, the numerator of which is the sum of the present
value of accrued benefits under the aggregated defined benefit plan or plans for
all Key Employees, determined in accordance with (i) above, and the sum of
account balances under the aggregated defined contribution plan or plans for all
Key Employees as of the determination date(s), and the denominator of which is
the sum of the present value of accrued benefits under the defined benefit plan
or plans for all participants, determined in accordance with (i) above, and the
account balances under the aggregated defined contribution plan or plans for all
participants as of the determination date(s), all determined in accordance with
section 416 of the Internal Revenue Code and the regulations thereunder. The
account balances under a defined contribution in both the numerator and
denominator of the top heavy ratio are increased for any distribution of an
account balance made in the 1-year period ending on the determination date
(5-year period ending on the determination date in the case of a distribution
made for a reason other than severance from employment, death or disability).

 

  (iii) For purposes of (i) and (ii) above, the value of account balances and
the present value of Accrued Benefits will be determined as of the most recent
valuation date that falls within or ends with the 12-month period ending on the
determination date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a Participant (1) who is not a Key
Employee but who was a Key Employee in a prior year, or (2) who has not been
credited with at least one Hour of Service with any employer maintaining the
Plan at any time during the 1-year period ending on the determination date will
be disregarded. The calculation of the top-heavy ratio and the extent to which
distributions, rollovers, and transfers are taken into account will be made in
accordance with Code Section 416 and the regulations thereunder. Deductible
employee contributions will not be taken into account for purposes of computing
the top-heavy ratio. When aggregating plans, the value of account balances and
Accrued Benefits will be calculated with reference to the determination dates
that fall within the same calendar year.

The Accrued Benefit of a Participant other than a Key Employee shall be
determined under (A) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (B) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section Code
411(b)(1)(C).

 

  (c) Permissive aggregation group: The required aggregation group of plans plus
any other plan or plans of the Employer which, when considered as a group with
the required aggregation group, would continue to satisfy the requirements of
Code Sections 401(a)(4) and 410.

 

Part III – 3



--------------------------------------------------------------------------------

  (d) Required aggregation group: (i) Each qualified plan of the Employer in
which at least one Key Employee participates or participated at any time during
the determination period (regardless of whether the Plan has terminated), and
(ii) any other qualified plan of the Employer which enables a plan described in
(i) to meet the requirements of Code Sections 401(a)(4) or 410.

 

  (e) Determination date: The last day of the preceding Plan Year.

 

  (f) Valuation Date: The last day of each Plan Year, as of which Accrued
Benefits are valued for purposes of calculating the top heavy ratio.

 

  (g) Present value: Present value shall be based on the interest and mortality
rates specified in the definition of Actuarial Equivalent.

 

2.03 Minimum Benefit Requirements for Top Heavy Plans.

 

  (a) Minimum Benefit Requirements for Top Heavy Plans.

Notwithstanding any other provision in this Plan except Subsections (b) and
(c) below, for any Plan Year in which this Plan is a Top Heavy Plan, each
Participant who is not a Key Employee and has completed at least 1,000 Hours of
Service will accrue a benefit (to be provided solely by Employer contributions
and expressed as a life annuity commencing at Normal Retirement Age) of not less
than 2% of the Participant’s highest average Compensation for the five
consecutive years in which such Non-Key Employee had the highest Compensation
(as defined for purposes of Article III of Part III of the Plan). The aggregate
Compensation for the years during such five-year period in which the Participant
was credited with a Year of Service will be divided by the number of such years
in order to determine average annual Compensation.

Provided, however, that no additional benefit accruals shall be provided
pursuant to this Section to the extent that the total accruals on behalf of the
Participant attributable to Employer contributions will provide a benefit
expressed as a life annuity commencing at Normal Retirement Age that equals or
exceeds 20% of the Participant’s average Compensation for the five consecutive
years in which the Participant had the highest Compensation (as defined for
purposes of Article III of Part III of the Plan). All accruals of
Employer-derived benefits, whether or not attributable to years for which the
Plan is Top Heavy, may be used in computing whether the minimum 20% accrual
requirements of this paragraph are satisfied.

The minimum accrual above applies even though under other Plan provisions the
Participant would not otherwise be entitled to receive an accrual, or would have
received a lesser accrual for the Plan Year because (i) the Non-Key Employee
fails to make mandatory contributions to the Plan, (ii) the Non-Key Employee’s
Compensation is less than a stated amount, (iii) the Non-Key Employee is not
employed on the last day of the accrual computation period, or (iv) the Plan is
integrated with Social Security.

 

Part III – 4



--------------------------------------------------------------------------------

The Compensation required to be taken into account under this Section is
Compensation as defined for purposes of Article III of Part III of the Plan that
is not in excess of the applicable dollar limitation imposed by Code
Section 401(a)(17). However, Compensation received by a Non-Key Employee for
Plan Years beginning after the close of the last year in which the Plan was a
Top Heavy Plan shall be disregarded. The minimum accrual determined under this
Section shall be determined without regard to any Social Security contribution.

The top-heavy minimum benefit is a life annuity benefit (with no ancillary
benefits) commencing at Normal Retirement Age. If the benefit commences at a
date other than Normal Retirement Age, the Employee must receive at least an
amount that is the Actuarial Equivalent of the minimum single life annuity
benefit commencing at Normal Retirement Age.

Notwithstanding the foregoing, for Plan Years beginning after December 31, 2001,
for purposes of satisfying the minimum benefit requirements of Code
Section 416(c)(1) and the Plan, in determining Years of Service with the
Employer, any service with the Employer shall be disregarded to the extent that
such service occurs during a Plan Year when the Plan benefits (within the
meaning of Code Section 410(b)) no Key Employee or former Key Employee.

 

  (b) Notwithstanding anything herein to the contrary, in any Plan Year in which
a Non-Key Employee participates in both a defined benefit plan and a defined
contribution plan included in a Required or Permissive Aggregation Group of Top
Heavy Plans, the Employer is not required to provide the Non-Key Employee with
both the full and separate minimum benefit and the full and separate minimum
contribution. Therefore, if the Employer maintains such a defined benefit and
defined contribution plan, the top-heavy minimum benefits shall be provided as
follows:

 

  (i) If a Non-Key Employee is a participant in any such Top Heavy defined
contribution plan, the minimum benefit described in Subsection (a) above shall
not be provided to each such Non-Key Employee who receives at least the full Top
Heavy minimum contribution provided in such defined contribution plan for
Non-Key Employee participants.

 

  (ii) If a Non-Key Employee is not a Participant in any such Top Heavy defined
contribution plan, the minimum and extra minimum benefits, if applicable,
described in Subsection (a) shall be provided to each such Non-Key Employee
meeting the requirements of Section 2.03(a) above.

Notwithstanding any provision herein to the contrary, no minimum benefit will be
required (or the minimum benefit will be reduced, as the case may be) for a
Participant under this Plan for any Plan Year if the Employer maintains another
qualified defined benefit plan under which a minimum benefit is being accrued in
whole or in part for the Participant in accordance with Code Section 416(c).

 

Part III – 5



--------------------------------------------------------------------------------

  (c) The minimum accrued benefit described in this Section (to the extent
required to be nonforfeitable under Code Section 416(b)) may not be forfeited
under Code Sections 411(a)(3)(B) or 411(a)(3)(D).

ARTICLE III

MINIMUM DISTRIBUTION REQUIREMENTS

 

3.01 General Rules.

 

  (a) Effective date. The provisions of this Article will apply with respect to
distributions under the Plan made for calendar years beginning on or after
January 1, 2006. With respect to distributions under the Plan made for calendar
years beginning on or after January 1, 2002 and prior to the effective date of
the application of the Treasury Regulations under Code Section 401(a)(9) that
were finalized on June 15, 2004, the Plan will use the 1987 proposed
regulations.

 

  (b) Requirements of Treasury Regulations incorporated. All distributions
required under this Article shall be determined and made in accordance with Code
Section 401(a)(9), including the incidental death benefit requirement in Code
Section 401(a)(9)(G), and the Treasury Regulations thereunder.

 

  (c) Precedence. Subject to the joint and survivor annuity requirements of the
Plan, the requirements of this Article will take precedence over any
inconsistent provisions of the Plan.

 

  (d) TEFRA Section 242(b)(2) elections.

 

  (i) Notwithstanding the other provisions of this Article and the Plan, other
than the spouse’s right of consent afforded under the Plan, distributions may be
made on behalf of any Participant, including a five percent (5%) owner, who has
made a designation in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and in accordance with all of the following
requirements (regardless of when such distribution commences):

 

  (1) The distribution by the Plan is one which would not have disqualified such
plan under Code Section 401(a)(9) as in effect prior to amendment by the Deficit
Reduction Act of 1984.

 

  (2) The distribution is in accordance with a method of distribution designated
by the Participant whose interest in the plan is being distributed or, if the
Participant is deceased, by a beneficiary of such Participant.

 

Part III – 6



--------------------------------------------------------------------------------

  (3) Such designation was in writing, was signed by the Participant or
beneficiary, and was made before January 1, 1984.

 

  (4) The Participant had accrued a benefit under the Plan as of December 31,
1983.

 

  (5) The method of distribution designated by the Participant or the
beneficiary specifies the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Participant’s death, the beneficiaries of the Participant listed in order of
priority.

 

  (ii) A distribution upon death will not be covered by the transitional rule of
this Subsection unless the information in the designation contains the required
information described above with respect to the distributions to be made upon
the death of the Participant.

 

  (iii) For any distribution which commences before January 1, 1984, but
continues after December 31, 1983, the Participant, or the beneficiary, to whom
such distribution is being made, will be presumed to have designated the method
of distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in (i)(1) and (i)(5) of this Subsection.

 

  (iv) If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code Section 401(a)(9) and the Treasury Regulations thereunder.
If a designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the regulations thereunder, but for the
Section 242(b)(2) election. For calendar years beginning after December 31,
1988, such distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).

 

  (v) In the case in which an amount is transferred or rolled over from one plan
to another plan, the rules in Treasury Regulation Section 1.401(a)(9)-8, Q&A-14
and Q&A-15, shall apply.

 

Part III – 7



--------------------------------------------------------------------------------

  (e) Limits on distribution periods. To the extent otherwise permitted under
the terms of the Plan, as of the first Distribution Calendar Year, distributions
to a Participant, if not made in a single sum, may only be made over one of the
following periods:

 

  (i) The life of the Participant;

 

  (ii) The joint lives of the Participant and a Designated Beneficiary;

 

  (iii) A period certain not extending beyond the Life Expectancy of the
Participant; or

 

  (iv) A period certain not extending beyond the joint life and last survivor
expectancy of the Participant and a Designated Beneficiary.

 

3.02 Time and Manner of Distribution.

 

  (a) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

  (b) Death of Participant before distributions begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

  (i)

Life Expectancy rule, spouse is beneficiary. If the Participant’s surviving
spouse is the Participant’s sole Designated Beneficiary, then, except as
provided in Section 3.08, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

  (ii) Life Expectancy rule, spouse is not beneficiary. If the Participant’s
surviving spouse is not the Participant’s sole Designated Beneficiary, then,
except as provided in Section 3.08, distributions to the Designated Beneficiary
will begin by December 31st of the calendar year immediately following the
calendar year in which the Participant died.

 

  (iii) No Designated Beneficiary, 5-year rule. If there is no Designated
Beneficiary as of September 30 of the year following the year of the
Participant’s death, the Participant’s entire interest will be distributed by
December 31st of the calendar year containing the fifth anniversary of the
Participant’s death.

 

  (iv) Surviving spouse dies before distributions begin. If the Participant’s
surviving spouse is the Participant’s sole Designated Beneficiary and the
surviving spouse dies after the Participant but before distributions to the
surviving spouse begin, this Section 3.02(b), other than Section 3.02(b)(i),
will apply as if the surviving spouse were the Participant.

 

Part III – 8



--------------------------------------------------------------------------------

For purposes of this Section 3.02(b), distributions are considered to begin on
the Participant’s Required Beginning Date (or, if Section 3.02(b)(iv) applies,
the date distributions are required to begin to the surviving spouse under
Section 3.02(a)). If annuity payments irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section 3.02(b)(i)), the date distributions are
considered to begin is the date distributions actually commence.

 

  (c) Form of distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, distributions will be made in accordance
with Sections 3.03, 3.04 and 3.05 as of the first Distribution Calendar Year. If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code Section 401(a)(9) and the Treasury Regulations
thereunder. Any part of the Participant’s interest which is in the form of an
individual account described in Code Section 414(k) will be distributed in a
manner satisfying the requirements of Code Section 401(a)(9) and the Treasury
Regulations thereunder applicable to individual accounts.

 

3.03 Determination of Amount to be Distributed Each Year.

 

  (a) General annuity requirements. A Participant who is required to begin
payments as a result of attaining his or her Required Beginning Date, whose
interest has not been distributed in the form of an annuity purchased from an
insurance company or in a single sum before such date, may receive such payments
in the form of annuity payments under the Plan. Payments under such annuity must
satisfy the following requirements:

 

  (i) The annuity distributions will be paid in periodic payments made at
intervals not longer than one year;

 

  (ii) The distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 3.04 or 3.05;

 

  (iii) Once payments have begun over a period certain, the period certain will
not be changed, even if the period certain is shorter than the maximum period
permitted, unless otherwise elected in Section 3.08(d);

 

  (iv) Payments will either be non-increasing or increase only to the extent
permitted by one or more of the following conditions:

 

  (1) By an annual percentage increase that does not exceed the annual
percentage increase in an Eligible Cost-of-Living Index for a 12-month period
ending in the year during which the increase occurs or the prior year;

 

Part III – 9



--------------------------------------------------------------------------------

  (2) By a percentage increase that occurs at specified times (e.g., at
specified ages) and does not exceed the cumulative total of annual percentage
increases in an Eligible Cost-of-Living Index since the annuity starting date,
or if later, the date of the most recent percentage increase. In cases providing
such a cumulative increase, an actuarial increase may not be provided to reflect
the fact that increases were not provided in the interim years;

 

  (3) To the extent of the reduction in the amount of the Participant’s payments
to provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described in
Section 3.04 dies or is no longer the Participant’s beneficiary pursuant to a
qualified domestic relations order within the meaning of Code Section 414(p);

 

  (4) To allow a beneficiary to convert the survivor portion of a joint and
survivor annuity into a single sum distribution upon the Participant’s death;

 

  (5) To pay increased benefits that result from a Plan amendment or other
increase in the Participant’s accrued benefit under the Plan;

 

  (6) By a constant percentage, applied not less frequently than annually, at a
rate that is less than 5 percent per year;

 

  (7) To provide a final payment upon the death of the Participant that does not
exceed the excess of the actuarial present value of the Participant’s accrued
benefit (within the meaning of Code Section 411(a)(7)) calculated as of the
annuity starting date using the applicable interest rate and the applicable
mortality table under Code Section 417(e) (or, if greater, the total amount of
employee contributions) over the total of payments before the death of the
Participant; or

 

  (8) As a result of dividend or other payments that result from Actuarial
Gains, provided:

 

  (I) Actuarial Gain is measured not less frequently than annually;

 

  (II) The resulting dividend or other payments are either paid no later than
the year following the year for which the actuarial experience is measured or
paid in the same form as the payment of the annuity over the remaining period of
the annuity (beginning no later than the year following the year for which the
actuarial experience is measured);

 

Part III – 10



--------------------------------------------------------------------------------

  (III) The Actuarial Gain taken into account is limited to actuarial gain from
investment experience;

 

  (IV) The assumed interest rate used to calculate such Actuarial Gains is not
less than 3 percent; and

 

  (V) The annuity payments are not also being increased by a constant percentage
as described in Section 3.03(a)(iv)(6) above.

 

  (b) Amount required to be distributed by Required Beginning Date.

 

  (i) In the case of a Participant whose interest in the Plan is being
distributed as an annuity pursuant to Section 3.03(a), the amount that must be
distributed on or before the Participant’s Required Beginning Date (or, if the
Participant dies before distributions begin, the date distributions are required
to begin under Section 3.02(b)(i) or 3.02(b)(ii)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first Distribution
Calendar Year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s Required
Beginning Date.

 

  (ii) In the case of a single sum distribution of a Participant’s entire
accrued benefit during a Distribution Calendar Year, the amount that is the
required minimum distribution for the Distribution Calendar Year (and thus not
eligible for rollover under Code Section 402(c)) is determined under this
Section 3.03(b)(ii). The portion of the single sum distribution that is a
required minimum distribution is determined by treating the single sum
distribution as a distribution from an individual account Plan and treating the
amount of the single sum distribution as the Participant’s account balance as of
the end of the relevant valuation calendar year. If the single sum distribution
is being made in the calendar year containing the Required Beginning Date and
the required minimum distribution for the Participant’s first Distribution
Calendar Year has not been distributed, the portion of the single sum
distribution that represents the required minimum distribution for the
Participant’s first and second Distribution Calendar Years is not eligible for
rollover.

 

  (c)

Additional accruals after first Distribution Calendar Year. Any additional
benefits accruing to the Participant in a calendar year after the first
Distribution

 

Part III – 11



--------------------------------------------------------------------------------

  Calendar Year will be distributed beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which
such amount accrues. Notwithstanding the preceding, the Plan will not fail to
satisfy the requirements of this Section 3.03(c) and Code Section 401(a)(9)
merely because there is an administrative delay in the commencement of the
distribution of the additional benefits accrued in a calendar year, provided
that the actual payment of such amount commences as soon as practicable.
However, payment must commence no later than the end of the first calendar year
following the calendar year in which the additional benefit accrues, and the
total amount paid during such first calendar year must be no less than the total
amount that was required to be paid during that year under this Section 3.03(c).

 

  (d) Death after distributions begin. If a Participant dies after distribution
of the Participant’s interest begins in the form of an annuity meeting the
requirements of this Article, then the remaining portion of the Participant’s
interest will continue to be distributed over the remaining period over which
distributions commenced.

 

3.04 Requirements for Annuity Distributions That Commence During Participant’s
Lifetime.

 

  (a) Joint life annuities where the beneficiary is the Participant’s spouse. If
distributions commence under a distribution option that is in the form of a
joint and survivor annuity for the joint lives of the Participant and the
Participant’s spouse, the minimum distribution incidental benefit requirement
will not be satisfied as of the date distributions commence unless, under the
distribution option, the periodic annuity payment payable to the survivor does
not at any time on and after the Participant’s Required Beginning Date exceed
the annuity payable to the Participant. In the case of an annuity that provides
for increasing payments, the requirement of this Section 3.04(a) will not be
violated merely because benefit payments to the beneficiary increase, provided
the increase is determined in the same manner for the Participant and the
beneficiary. If the form of distribution combines a joint and survivor annuity
for the joint lives of the Participant and the Participant’s spouse and a period
certain annuity, the preceding requirements will apply to annuity payments to be
made to the Designated Beneficiary after the expiration of the period certain.

 

  (b)

Joint life annuities where the beneficiary is not the Participant’s spouse. If
distributions commence under a distribution option that is in the form of a
joint and survivor annuity for the joint lives of the Participant and a
beneficiary other than the Participant’s spouse, the minimum distribution
incidental benefit requirement will not be satisfied as of the date
distributions commence unless under the distribution option, the annuity
payments to be made on and after the Participant’s Required Beginning Date will
satisfy the conditions of this Section 3.04(b). The periodic annuity payment
payable to the survivor must not at any time on and after the Participant’s
Required Beginning Date exceed the applicable percentage of the annuity payment
payable to the Participant using the table set forth in Q&A-2(c)(2) of section
1.401(a)(9)-6 of the Treasury regulations. The applicable percentage is based on
the adjusted Participant/beneficiary age

 

Part III – 12



--------------------------------------------------------------------------------

  difference. The adjusted Participant/beneficiary age difference is determined
by first calculating the excess of the age of the Participant over the age of
the beneficiary based on their ages on their birthdays in a calendar year. If
the Participant is younger than age 70, the age difference determined in the
previous sentence is reduced by the number of years that the Participant is
younger than age 70 on the Participant’s birthday in the calendar year that
contains the annuity starting date. In the case of an annuity that provides for
increasing payments, the requirement of this Section 3.04(b) will not be
violated merely because benefit payments to the beneficiary increase, provided
the increase is determined in the same manner for the Participant and the
beneficiary. If the form of distribution combines a joint and survivor annuity
for the joint lives of the Participant and a non-spouse beneficiary and a period
certain annuity, the preceding requirements will apply to annuity payments to be
made to the Designated Beneficiary after the expiration of the period certain.

 

  (c) Period certain annuities. Unless the Participant’s spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury Regulations for the calendar year that contains
the annuity starting date. If the annuity starting date precedes the year in
which the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in section 1.401(a)(9)-9 of the Treasury Regulations plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the annuity starting date. If the Participant’s spouse is
the Participant’s sole Designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under this
Section 3.04(c), or the joint life and last survivor expectancy of the
Participant and the Participant’s spouse as determined under the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the calendar year that contains the annuity starting date.

 

3.05 Requirements for Minimum Distributions Where Participant Dies Before Date
Distributions Begin.

 

  (a) Participant survived by Designated Beneficiary. Except as provided in
Section 3.08, if the Participant dies before the date distribution of his or her
interest begins and there is a Designated Beneficiary, the Participant’s entire
interest will be distributed, beginning no later than the time described in
Section 3.02(b)(i) or Section 3.02(b)(ii), over the life of the Designated
Beneficiary or over a period certain not exceeding:

 

Part III – 13



--------------------------------------------------------------------------------

  (i) Unless the annuity starting date is before the first Distribution Calendar
Year, the Life Expectancy of the Designated Beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or

 

  (ii) If the annuity starting date is before the first Distribution Calendar
Year, the Life Expectancy of the Designated Beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year that
contains the annuity starting date.

 

  (b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

  (c) Death of surviving spouse before distributions to surviving spouse begin.
If the Participant dies before the date distribution of his or her interest
begins, the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, this Section 3.05 will apply as if the surviving spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to Section 3.02(b)(i).

 

3.06 Definitions.

 

  (a) Actuarial Gain. “Actuarial Gain” means the difference between an amount
determined using the actuarial assumptions (i.e., investment return, mortality,
expense, and other similar assumptions) used to calculate the initial payments
before adjustment for any increases and the amount determined under the actual
experience with respect to those factors. Actuarial Gain also includes
differences between the amount determined using actuarial assumptions when an
annuity was purchased or commenced and such amount determined using actuarial
assumptions used in calculating payments at the time the Actuarial Gain is
determined.

 

  (b) Designated Beneficiary. “Designated Beneficiary” means the individual who
is designated as the beneficiary under the Plan and is the Designated
Beneficiary under Code Section 401(a)(9) and section 1.401(a)(9)-4, Q&A-1, of
the Treasury Regulations.

 

  (c) Distribution Calendar Year. “Distribution Calendar Year” means a calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year that contains the
Participant’s Required Beginning Date. For distributions beginning after the
Participant’s death, the first Distribution Calendar Year is the calendar year
in which distributions are required to begin pursuant to Section 3.02(b).

 

Part III – 14



--------------------------------------------------------------------------------

  (d) Eligible Cost-of-Living Index. An “Eligible Cost-of-Living Index” means an
index described below:

 

  (i) A consumer price index that is based on prices of all items (or all items
excluding food and energy) and issued by the Bureau of Labor Statistics,
including an index for a specific population (such as urban consumers or urban
wage earners and clerical workers) and an index for a geographic area or areas
(such as a given metropolitan area or state); or

 

  (ii) A percentage adjustment based on a cost-of-living index described in
Section (a) above, or a fixed percentage, if less. In any year when the
cost-of-living index is lower than the fixed percentage, the fixed percentage
may be treated as an increase in an Eligible Cost-of-Living Index, provided it
does not exceed the sum of:

 

  (1) The cost-of-living index for that year, and

 

  (2) The accumulated excess of the annual cost-of-living index from each prior
year over the fixed annual percentage used in that year (reduced by any amount
previously utilized under this Section 3.06(d)(ii)).

 

  (e) Life Expectancy. “Life Expectancy” means the life expectancy as computed
by use of the Single Life Table in section 1.401(a)(9)-9 of the Treasury
Regulations.

 

  (f)

Required Beginning Date. Except as otherwise provided in the Plan, the “Required
Beginning Date” means the April 1st of the calendar year following the later of
the calendar year in which the Participant attains age 70  1/2, or the calendar
year in which the Participant retires, except that benefit distributions to a
“5-percent owner” must commence by April 1 of the calendar year following the
calendar year in which the Participant attains age 70  1/2. Once distributions
have begun to a “5-percent owner” under this Article II, they must continue to
be distributed, even if the Participant ceases to be a “5-percent owner” in a
subsequent Plan Year.

“5-percent owner” means a Participant who is a 5-percent owner as defined in
Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70  1/2. Once required minimum
distributions have begun to a 5-percent owner, they must continue to be
distributed, even if the Participant ceases to be a 5-percent owner in a
subsequent year.

 

Part III – 15



--------------------------------------------------------------------------------

ARTICLE IV

LIMITATIONS ON BENEFITS

The limitations of Sections 4.01 through 4.05 shall be subject to those of
Section 4.06 which shall apply in Limitation Years beginning on or after July 1,
2007, except as otherwise provided therein.

4.01 General Limitations. This Section applies regardless of whether any
Participant is or has ever been a participant in another qualified plan
maintained by the Employer. If any Participant is or has ever been a participant
in another qualified plan, or a welfare benefit fund (as defined in Code
Section 419(e)), an individual medical account (as defined in Code
Section 415(l)(2), or a simplified employee pension (as defined in Code
Section 408(k)) maintained by the Employer, which provides an Annual Addition as
defined in Section 4.05(a), Section 4.02 is also applicable to that
Participant’s benefits.

 

  (a) The Annual Benefit otherwise payable to a Participant at any time will not
exceed the Maximum Permissible Benefit. If the benefit the Participant would
otherwise accrue in a Limitation Year would produce an Annual Benefit in excess
of the Maximum Permissible Benefit, the benefit must be limited (or the rate of
accrual reduced) so that the Annual Benefit does not exceed the Maximum
Permissible Benefit.

 

  (b) If a Participant has made voluntary employee contributions, or mandatory
employee contributions as defined in Code Section 411(c)(2)(C) under the terms
of this Plan, the amount of such contributions is treated as an Annual Addition
to a qualified defined contribution plan, for purposes of Sections 4.01(a) and
4.01(b) of this Article.

4.02 Additional General Limitations. This Section applies if any Participant is
also a participant, or has ever participated in another plan maintained by the
Employer, including a qualified plan, a welfare benefit fund maintained by the
Employer (as defined in Code Section 419(e)) under which amounts attributable to
post-retirement medical benefits are allocated to separate accounts of Key
Employees (as defined in Code Section 419(A)(d)(3), an individual medical
account, or a simplified employee pension that provides an annual addition as
described in Section 4.05(a).

 

  (a) If a Participant is, or has ever been, a participant covered under more
than one defined benefit plan maintained by the Employer, the sum of the
Participant’s Annual Benefits from all such plans may not exceed the Maximum
Permissible Benefit. If a Participant is or has ever been a participant in more
than one defined benefit Plan maintained by an Employer, the rate of accrual in
this Plan will be reduced so that the total Annual Benefits payable at any time
under such plans will not exceed the Maximum Permissible Benefit.

 

  (b)

For Limitation Years beginning before January 1, 2000, if the Employer
maintains, or ever maintained, one or more qualified defined contribution plans
covering any Participant in this Plan, a welfare benefit fund (as defined in
Code

 

Part III – 16



--------------------------------------------------------------------------------

  Section 419(e)), an individual medical account (as defined in Code
Section 415(l)(2)), or a simplified employee pension(as defined in Code
Section 408(k)), the sum of the Participant’s Defined Contribution Fraction and
Defined Benefit Fraction (the “Combined Limit”) will not exceed 1.0 in any
Limitation Year. In the event that a Participant’s Combined Limit would
otherwise be exceeded for a Limitation Year, shall be reduced, to the extent
necessary, such that such accrual plus the Annual Additions credited to any such
Participant’s account for the Limitation Year under the defined contribution
plan, welfare benefit fund, individual medical account or simplified employee
pension will not exceed the Combined Limit.

4.03 Limitation Year beginning after December 31, 1986. In the case of an
individual who was a participant in one or more defined benefit plans of the
Employer as of the first day of the first Limitation Year beginning after
December 31, 1986, the application of the limitations of this Article shall not
cause the Maximum Permissible Benefit for such individual under all such defined
benefit plans to be less than the individual’s current Accrued Benefit. The
preceding sentence applies only if all such defined benefit plans met the
requirements of Code Section 415 for all Limitation Years beginning before
January 1, 1987.

4.04 Limitation Year beginning after December 31, 1994. In the case of an
individual who was a participant in one or more defined benefit plans of the
Employer as of the first day of the first Limitation Year beginning after
December 31, 1994, the application of the limitations of this Article shall not
cause the Maximum Permissible Amount for such individual under all such defined
benefit plans to be less than the individual’s Retirement Protection Act of 1994
(“RPA ‘94”) old law benefit. The preceding sentence applies only if all such
defined benefit plans met the requirements of Code Section 415 on December 7,
1994.

4.05 Definitions.

 

  (a) Annual Additions. The sum of the following amounts credited to a
Participant’s account for the Limitation Year:

 

  (i) Employer contributions;

 

  (ii) Employee contributions;

 

  (iii) Allocations under a simplified employee pension;

 

  (iv) Forfeitures; and

 

  (v) Amounts allocated after March 31, 1984, to an individual medical account
that is part of a pension or annuity plan maintained by the Employer, are
treated as Annual Additions to a defined contribution plan. Also, amounts
derived from contributions paid or accrued after December 31, 1985, in taxable
years ending after such date, which are attributable to post-retirement medical
benefits allocated to the separate account of a Key Employee, as defined in
Section 419A(d)(3), under a welfare benefit fund, as defined in Code
Section 419(e), maintained by the Employer, are treated as Annual Additions to a
defined contribution plan.

 

Part III – 17



--------------------------------------------------------------------------------

  (b) Annual Benefit. A retirement benefit under the Plan which is payable
annually in the form of a straight life annuity. A benefit which is payable in a
form other than a straight life annuity must be adjusted to an actuarially
equivalent straight life annuity before applying the limitations of this
Article. In the case of a “GATT Benefit” (which for this purpose is any benefit
unless it is paid in the form of a non-decreasing annuity payable over a period
not less than the life of the Participant) or a “Non-GATT Benefit” (which for
this purpose is any benefit other than a GATT Benefit), the actuarial equivalent
straight life annuity commencing as of the benefit commencement date of such
GATT Benefit or Non-GATT Benefit is the greater of (i) the equivalent annual
life annuity determined by using the interest rate and mortality table in
Section 2.02 in Part I of the Plan (the definition of the term “Actuarial
Equivalent”) for the purposes of Part I of the Plan and Section 2.02 in Part II
of the Plan (the definition of the term “Actuarial Equivalent”) for the purposes
of Part II of the Plan; and (ii) the equivalent annual life annuity determined
by using the combination of (A) a 5% interest rate in the case of a Non-GATT
Benefit or the Code Section 417 Interest Rate in the case of a GATT Benefit; and
(B) the Code Section 417 Mortality Table. The portion of the actuarial
equivalent straight life annuity attributable to the GATT Benefit is the GATT
percentage and the portion of the actuarial equivalent straight life annuity
attributable to the Non-GATT Benefit is the Non-GATT Percentage. The Annual
Benefit does not include any benefits attributable to Employee contributions or
rollover contributions, or the assets transferred from a qualified plan that was
not maintained by the Employer. No actuarial adjustment to the benefit is
required for (i) the value of a Qualified Joint and Survivor Annuity, (ii) the
value of benefits that are not directly related to retirement benefits (such as
the qualified disability benefit, pre-retirement death benefits, and
post-retirement medical benefits), and (iii) the value of post-retirement
cost-of-living increases made in accordance with Code Section 415(d) and
Treasury Regulation Section 1.415(c)(2)(iii).

 

  (c) Defined Benefit Dollar Limitation. $90,000. Effective on January 1 of each
year, the $90,000 limitation above will be automatically adjusted by multiplying
such limit by the cost of living adjustment factor prescribed by the Secretary
of the Treasury under Code Section 415(d) in such manner as the Secretary shall
prescribe. The new limitation will apply to Limitation Years ending within the
calendar year of the date of the adjustment.

Notwithstanding the foregoing, effective for Limitation Years ending after
December 31, 2001, the Defined Benefit Dollar Limitation is $160,000, as
adjusted effective January 1 of each year under Section 415(d) of the Code in
such manner as the Secretary shall prescribe, and payable in the form of a
straight life annuity. A limitation as adjusted under Code Section 415(d) will
apply to Limitation Years ending with or within the calendar year for which the
adjustment applies.

 

Part III – 18



--------------------------------------------------------------------------------

  (d) Defined Benefit Fraction. A fraction, the numerator of which is the sum of
the Participant’s Projected Annual Benefits under all the defined benefit plans
(whether or not terminated) maintained by the Employer, and the denominator of
which is the lesser of 125 percent of the dollar limitation determined for the
Limitation Year under Code Section 415(b)(1)(A) and (d) or 140 percent of the
Highest Average Compensation, including any adjustments under Code
Section 415(b)(5), both in accordance with paragraph (h) below.

Notwithstanding the above, if the Participant was a participant as of the first
day of the first Limitation Year beginning after December 31, 1986, in one or
more defined benefit plans maintained by the Employer which were in existence on
May 6, 1986, the denominator of this fraction will not be less than 125 percent
of the sum of the annual benefits under such plans which the Participant had
accrued as of the close of the last Limitation Year beginning before January 1,
1987, disregarding any changes in the terms and conditions of the Plan after
May 5, 1986. The preceding sentence applies only if the defined benefit plans
individually and in the aggregate satisfied the requirements of Section 415 for
all Limitation Years beginning before January 1, 1987.

Notwithstanding the foregoing, for Limitation Years beginning before
January 1, 2000, for any Top Heavy Plan Year, 100 percent shall be substituted
for 125 percent unless an extra minimum benefit or contribution is credited
pursuant to Section 2.03(b) of Part III of the Plan. However, for any such Plan
Year in which this Plan is a super top heavy plan, 100 percent shall be
substituted for 125 percent in any event.

 

  (e) Defined Contribution Fraction. A fraction, the numerator of which is the
sum of the Annual Additions to the Participant’s account under all the defined
contribution plans (whether or not terminated) maintained by the Employer for
the current and all prior Limitation Years, (including the Annual Additions
attributable to the Participant’s nondeductible employee contributions to this
and all other defined benefit plans (whether or not terminated) maintained by
the Employer, and the Annual Additions attributable to all welfare benefit funds
(as defined in Code Section 419(e)), individual medical accounts (as defined in
Code Section 415(l)(2)), or simplified employee pensions (as defined in Code
Section 408(k)), maintained by the Employer, and the denominator of which is the
sum of the maximum aggregate amounts for the current and all prior Limitation
Years of service with the Employer (regardless of whether a defined contribution
plan was maintained by the Employer).

The maximum aggregate amount in any Limitation Year is the lesser of (1) 125
percent of the dollar limitation under Code Section 415(c)(1)(A) after
adjustment under Section 415(d), or (2) 35 percent of the Participant’s
Compensation for such year.

If the Employee was a participant as of the first day of the first Limitation
Year beginning after December 31, 1986, in one or more defined contribution
plans

 

Part III – 19



--------------------------------------------------------------------------------

maintained by the Employer which were in existence on May 6, 1986, the numerator
of this fraction will be adjusted if the sum of this fraction and the defined
benefit fraction would otherwise exceed 1.0 under the terms of this plan. Under
the adjustment, an amount equal to the product of (i) the excess of the sum of
the fractions over 1.0 times (ii) the denominator of this fraction, will be
permanently subtracted from the numerator of this fraction. The adjustment is
calculated using the fractions as they would be computed as of the end of the
last Limitation Year beginning before January 1, 1987, and disregarding any
changes in the terms and conditions of the plans made after May 6, 1986, but
using the Section 415 limitation applicable to the first Limitation Year
beginning on or after January 1, 1987.

The annual addition for any Limitation Year beginning before January 1, 1987
shall not be recomputed to treat all employee contributions as Annual Additions.

Notwithstanding the foregoing, for Limitation Years beginning before January 1,
2000, for any Top Heavy Plan Year, 100 percent shall be substituted for 125
percent unless an extra minimum allocation is made pursuant to Section 2.03(b)
of Part III of the Plan. However, for any such Plan Year in which this Plan is a
super top heavy plan, 100 percent shall be substituted for 125 percent in any
event.

 

  (f) Employer. For purposes of this Article, Employer shall mean the employer
that adopt this Plan and all members of a controlled group of corporations (as
defined in Code Section 414(b) as modified by Code Section 415(h), all trades or
businesses under common control (as defined in Code Section 414(c) as modified
by code Section 415(h), or all members of an affiliated service group (as
defined in Code Section 414(m) of which the adopting Employer is a part, and any
other entity required to be aggregated with the Employer pursuant to Regulations
under Code Section 414(o).

 

  (g) Highest Average Compensation. The average Compensation for the three
consecutive years of service with the Employer that produces the highest
average. A year of service with the Employer is the 12-consecutive month period
defined in Section 2.44 of Part I of the Plan (the definition of the term, “Year
of Service”).

In the case of a Participant who has separated from service, the Participant’s
Highest Average Compensation will be automatically adjusted by multiplying such
compensation by the cost of living adjustment factor prescribed by the Secretary
of the Treasury under Code Section 415(d) in such manner as the Secretary shall
prescribe. The adjusted compensation amount will apply to Limitation Years
ending within the calendar year of the date of the adjustment.

 

  (h) Maximum Permissible Benefit.

 

  (i) The lesser of the Defined Benefit Dollar Limitation or 100 percent of the
Participant’s Highest Average Compensation.

 

Part III – 20



--------------------------------------------------------------------------------

  (ii) If the Participant has less than 10 years of participation in the Plan,
the Defined Benefit Dollar Limitation is reduced by one-tenth for each year of
participation (or part thereof) less than ten.

 

  (iii) If the Participant has less than ten years of service with the Employer,
the Compensation limitation is reduced by one-tenth for each Year of Service (or
part thereof) less than ten. The adjustments of this paragraph (iii) shall be
applied in the denominator of the Defined Benefit Fraction based upon Years of
Service. For purposes of computing the Defined Benefit Fraction only, Years of
Service shall include future years of service occurring before the Participant’s
Normal Retirement Age. Such future years of service shall include the year that
contains the date the Participant reaches Normal Retirement Age, only if it can
be reasonably anticipated that the Participant will receive a Year of Service
for such year, or the year in which the Participant terminates employment, if
earlier.

 

  (iv) If the Annual Benefit of the Participant commences before the
Participant’s Social Security Retirement Age, but on or after Age 62, the
Defined Benefit Dollar Limitation as reduced above, if necessary, shall be
determined as follows:

 

  (A) If a Participant’s Social Security Retirement Age is 65, the Dollar
Limitation for benefits commencing on or after Age 62 is determined by reducing
the Defined Benefit Dollar Limitation by 5/9 of one percent for each month by
which benefits commence before the month in which the Participant attains Age
65.

 

  (B) If a Participant’s Social Security Retirement Age is greater than 65, the
Dollar Limitation for benefits commencing on or after Age 62 is determined by
reducing the Defined Benefit Dollar Limitation by 5/9 of one percent for each of
the first 36 months and 5/12 of one percent for each of the additional months
(up to 24 months) by which benefits commence before the month of the
Participant’s Social Security Retirement Age.

 

  (v)

If the Annual Benefit of a Participant commences prior to Age 62, the Defined
Benefit Dollar Limitation shall be the actuarial equivalent of an Annual Benefit
beginning at Age 62, as determined above, reduced for each month by which
benefits commence before the month in which the Participant attains Age 62. The
reduced dollar limitation is the sum of the Non-GATT Limitation and the GATT
Limitation. For purposes of the immediately preceding sentence, the Non-GATT
Limitation is the product of the Non-GATT Percentage and the lesser of the
equivalent early retirement dollar amount computed as described in Section 6.02
of Part I of the Plan (Early Retirement Benefit) or in Section 5.02 of Part II
of the Plan (Early Retirement Benefit) and the amount computed using an interest
rate of 5% and the Code Section 417 Mortality Table in Section

 

Part III – 21



--------------------------------------------------------------------------------

  2.02 in Part I of the Plan (the definition of the term “Actuarial Equivalent”
for the purposes of Part I of the Plan) or Section 2.02 in Part II of the Plan
(the definition of the term “Actuarial Equivalent” for the purposes of Part II
of the Plan); and the GATT Limitation is the product of the GATT Percentage (as
described in Section 4.05(b) of Part III of the Plan) and the lesser of the
equivalent early retirement dollar amount computed as in described in
Section 6.02 of Part I of the Plan (Early Retirement Benefit) or in Section 5.02
of Part II of the Plan (Early Retirement Benefit) and the amount computed using
an interest rate of 5% and the Code Section 417 Mortality Table (as described in
Section 2.02 in Part I of the Plan (the definition of the term “Actuarial
Equivalent” for the purposes of Part I of the Plan) or Section 2.02 in Part II
of the Plan (the definition of the term “Actuarial Equivalent” for the purposes
of Part II of the Plan); and the GATT Limitation is the product of the GATT
Percentage (as described in Section 4.05(b) of Part III of the Plan) and the
lesser of the equivalent early retirement dollar amount computed as described in
Section 6.02 of Part I of the Plan (Early Retirement Benefit) or in Section 5.02
of Part II of the Plan (Early Retirement Benefit) and the amount computed using
the Code Section 417 Interest Rate and the Code Section 417 Mortality Table. Any
decrease in the Defined Benefit Dollar Limitation determined in accordance with
this Paragraph (iv) shall not reflect the mortality decrement to the extent that
benefits will not be forfeited upon the death of the Participant.

 

  (vi) If the Annual Benefit of a Participant commences after the Participant’s
Social Security Retirement Age, the Defined Benefit Dollar Limitation as reduced
in (ii) above, if necessary, shall be adjusted so that it is the actuarial
equivalent of an annual benefit of such Dollar Limitation beginning at the
Participant’s Social Security Retirement Age. The increased dollar limitation is
the lesser of the equivalent dollar amount computed using the interest rate and
mortality table used for actuarial equivalence set forth in Part I of the Plan
(the definition of the term “Actuarial Equivalent” for the purposes of Part I of
the Plan) or Section 2.02 in Part II of the Plan (the definition of the term
“Actuarial Equivalent” for the purposes of Part II of the Plan) and the amount
computed using an interest rate of 5 percent and the Code Section 417 Mortality
Table (as described in Part I of the Plan (the definition of the term “Actuarial
Equivalent” for the purposes of Part I of the Plan) or Section 2.02 in Part II
of the Plan (the definition of the term “Actuarial Equivalent” for the purposes
of Part II of the Plan).

 

  (i) Projected Annual Benefit. The Annual Benefit, as defined in
Section 4.05(b) of this Article, to which the Participant would be entitled
under the terms of the Plan assuming:

 

  (i) the Participant will continue employment until Normal Retirement Age under
the Plan (or current Age, if later); and

 

Part III – 22



--------------------------------------------------------------------------------

  (ii) the Participant’s Compensation for the current Limitation Year and all
other relevant factors used to determine benefits under the Plan will remain
constant for all future Limitation Years.

 

  (j) RPA ‘94 Old Law Benefit. The Participant’s Accrued Benefit under the terms
of the plan as of December 31, 1996, (the “RPA ‘94 freeze date”), for the
annuity starting date and optional form and taking into account the limitations
of Code Section 415, as in effect on December 7, 1994, including the
participation requirements under Code Section 415(b)(5). In determining the
amount of a Participant’s RPA ‘94 old law benefit, the following shall be
disregarded;

 

  (i) any Plan amendment increasing benefits adopted after the RPA ‘94 freeze
date; and

 

  (ii) any cost of living adjustments that become effective after such date.

A Participant’s RPA ‘94 old law benefit is not increased after the RPA ‘94
freeze date, but if the limitations of Code Section 415, as in effect on
December 7, 1994, are less than the limitations that were applied to determine
the Participant’s RPA ‘94 old law benefit on the RPA ‘94 freeze date, then the
Participant’s RPA ‘94 old law benefit will be reduced in accordance with such
reduced limitation. If, at any date after the RPA ‘94 freeze date, the
Participant’s total plan benefit, before the application of Code Section 415, is
less than the Participant’s RPA ‘94 old law benefit, the RPA ‘94 old law benefit
will be reduced to the Participant’s total plan benefit.

 

  (k) Social Security Retirement Age. Age 65 in the case of a Participant
attaining Age 62 before January 1, 2000 (i.e., born before January 1, 1938), Age
66 for a Participant attaining age 62 after December 31, 1999, and before
January 1, 2017 (i.e., born after December 31, 1937, but before January 1,
1955), and Age 67 for a participant attaining Age 62 after December 31, 2016
(i.e., born after December 31, 1954).

 

  (l) TRA ‘86 Accrued Benefit. A Participant’s Accrued Benefit under the Plan,
determined as if the Participant had separated from service as of the close of
the last Limitation Year beginning before January 1, 1987, when expressed as an
annual benefit within the meaning of Code Section 415(b)(2). In determining the
amount of a Participant’s TRA ‘86 Accrued Benefit, the following shall be
disregarded:

 

  (i) any change in the terms and conditions of the Plan after May 5, 1986; and

 

  (ii) any cost of living adjustments occurring after May 5, 1986.

 

  (m)

Year of Participation. The Participant shall be credited with a year of
participation (computed to fractional parts of a year) for each accrual
computation period for which the following conditions are met: (i) The
Participant is credited with at least the number of Hours of Service for benefit
accrual purposes, required

 

Part III – 23



--------------------------------------------------------------------------------

  under the terms of the Plan in order to accrue a benefit for the accrual
computation period, and (ii) the Participant is included as a Participant under
the eligibility provisions of the plan for at least one day of the accrual
computation period. If these two conditions are met, the portion of a year of
participation credited to the Participant shall equal the amount of benefit
accrual service credited to the Participant for such accrual computation period.

 

4.06 Final Section 415 Regulations.Effective Date. The limitations of this
Section shall apply in Limitation Years beginning on or after July 1, 2007,
except as otherwise provided herein.

 

  (b) Grandfather Provision. The application of the provisions of this Section
shall not cause the maximum permissible benefit for any Participant to be less
than the Participant’s accrued benefit under all the defined benefit plans of
the employer or a predecessor employer as of the end of the last Limitation Year
beginning before July 1, 2007 under provisions of the plans that were both
adopted and in effect before April 5, 2007. The preceding sentence applies only
if the provisions of such defined benefit plans that were both adopted and in
effect before April 5, 2007 satisfied the applicable requirements of statutory
provisions, regulations, and other published guidance relating to Code
Section 415 in effect as of the end of the last Limitation Year beginning before
July 1, 2007, as described in Section 1.415(a)-1(g)(4) of the Treasury
Regulations.

 

  (c) Incorporation by Reference. Notwithstanding anything contained in the Plan
to the contrary, the limitations, adjustments, and other requirements prescribed
in the Plan shall comply with the provisions of Code Section 415 and the final
regulations promulgated thereunder, the terms of which are specifically
incorporated herein by reference as of the first Limitation Year beginning on or
after July 1, 2007, except where an earlier effective date is otherwise provided
in the final regulations or in this Section. However, where the final
regulations permit the Plan to specify an alternative option to a default option
set forth in the regulations, and the alternative option was available under
statutory provisions, regulations, and other published guidance relating to Code
Section 415 as in effect prior to April 5, 2007, and the Plan provisions in
effect as of April 5, 2007 incorporated the alternative option, said alternative
option shall remain in effect as a plan provision for Limitation Years beginning
on or after July 1, 2007.

 

  (d)

High Three-Year Average Compensation. For purposes of the Plan’s provisions
reflecting Code Section 415(b)(3) (i.e., limiting the annual benefit payable to
no more than 100% of the Participant’s average annual compensation), a
Participant’s average compensation shall be the average compensation for the
three consecutive years of service, during which the Employee had the greatest
aggregate compensation from the Employer, except that a Participant’s
compensation for a year of service shall not include compensation in excess of
the limitation under Code Section 401(a)(17) that is in effect for the calendar
year in which such year of service begins. If the Participant has less than
three consecutive years of service, compensation shall be averaged over the

 

Part III – 24



--------------------------------------------------------------------------------

  Participant’s longest consecutive period of service, including fractions of
years, but not less than one year. In the case of a Participant who is rehired
by the Employer after a severance of employment, the Participant’s high
three-year average compensation shall be calculated by excluding all years for
which the Participant performs no services for and receives no compensation from
the Employer (the “break period”), and by treating the years immediately
preceding and following the break period as consecutive.

 

  (e) Adjustment to dollar limit after date of severance. In the case of a
Participant who has had a severance from employment with the Employer, the
Defined Benefit Dollar Limitation applicable to the Participant in any
Limitation Year beginning after the date of severance shall be automatically
adjusted under Code Section 415(d).

 

  (f)

Compensation paid after severance from employment. For Limitation Years
beginning on or after July 1, 2007 compensation for a Limitation Year, within
the meaning of Code Section 415(c)(3), shall also include the following types of
compensation paid by the later of 2 1/2 months after a Participant’s severance
from employment with the employer maintaining the plan or the end of the
Limitation Year that includes the date of the Participant’s severance from
employment with the employer maintaining the plan. Any other payment of
compensation paid after severance of employment that is not described in the
following types of compensation is not considered compensation within the
meaning of Code Section 415(c)(3), even if payment is made within the time
period specified above.

 

  (i) Regular pay after severance from employment. Compensation shall include
regular pay after severance of employment if:

 

  (1) The payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and

 

  (2) The payment would have been paid to the Participant prior to a severance
from employment if the Participant had continued in employment with the
employer.

 

  (ii) Leave cashouts and deferred compensation. Leave cashouts and deferred
compensation shall be included in compensation, if those amounts would have been
included in the definition of compensation if they were paid prior to the
Participant’s severance from employment with the Employer maintaining the Plan,
and the amounts are either:

 

  (1) Payment for unused accrued bona fide sick, vacation, or other leave, but
only if the Participant would have been able to use the leave if employment had
continued; or

 

Part III – 25



--------------------------------------------------------------------------------

  (2) Received pursuant to a nonqualified unfunded deferred compensation plan,
but only if the payment would have been paid to the if the Participant had
continued in employment with the employer and only to the extent that the
payment is includible in the Participant’s gross income.

 

  (iii) Salary continuation payments for military service Participants.
Compensation does not include payments to an individual who does not currently
perform services for the employer by reason of qualified military service (as
that term is used in Code Section 414(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the employer rather than entering qualified
military service. Notwithstanding the foregoing, for Plan Years beginning after
December 31, 2008, a differential wage payment, as defined by Code
Section 3401(h)(2), shall be treated as compensation, for purposes of Code
Section 415(c)(3) and Treasury Regulation Section 1.415(c)-2, as provided
Section 11.02 of Part III of the Plan.

 

  (iv) Salary continuation payments for disabled Participants. Compensation does
not include compensation paid to a Participant who is permanently and totally
disabled (as defined in Code Section 22(e)(3)) if the Participant is not a
highly compensated employee (as defined in Code Section 414(q)) immediately
before becoming disabled, or to all Participants if the Plan provides for the
continuation of compensation on behalf of all Participants who are permanently
and totally disabled for a fixed or determinable period.

 

  (g) Administrative delay. Compensation for a Limitation Year shall not include
amounts earned but not paid during the Limitation Year solely because of the
timing of pay periods and pay dates, provided the amounts are paid during the
first few weeks of the next Limitation Year, the amounts are included on a
uniform and consistent basis with respect to all similarly situation
Participants, and no compensation is included in more than one Limitation Year.

 

  (h) Option to apply compensation provisions early. The rules in Sections
4.6(g) shall apply for Limitation Years beginning on or after July 1, 2007.

ARTICLE V

PRE-TERMINATION BENEFIT RESTRICTIONS

5.01 In General. In the event of Plan termination, the benefit of any Highly
Compensated Employee is limited to a benefit that is nondiscriminatory under
Code Section 401(a)(4).

 

Part III – 26



--------------------------------------------------------------------------------

Benefits distributed to any of the 25 most Highly Compensated Employees shall be
restricted such that the annual payments shall be no greater than an amount
equal to the payment that would be made on behalf of the Employee under a single
life annuity that is the Actuarial Equivalent of the sum of the Employee’s
Accrued Benefit and the Employee’s other benefits under the Plan.

5.02 Exceptions. Section 5.01 shall not apply if: (i) after payment of the
benefit to an Employee described in the preceding Section, the value of Plan
assets equals or exceeds 110% of the value of current liabilities, as defined in
Code Section 412(l)(7); or (ii) the value of the benefits for an Employee
described above is less than 1% of the value of current liabilities.

5.03 Included Benefits. For purposes of this Article, benefits include any
periodic income, any withdrawal values payable to a living Employee, and any
death benefits not provided for by insurance on the Employee’s life.

ARTICLE V I

BENEFIT RESTRICTIONS

 

6.01 Effective Date and Application of Section.

 

  (i) Effective Date. The provisions of this Section apply to Plan Years
beginning after December 31, 2007.

 

  (ii) Notwithstanding anything in this Section to the contrary, the provisions
of Code Section 436 and the Regulations thereunder are incorporated herein by
reference.

 

  (iii) For Plans that have a valuation date other than the first day of the
Plan Year, the provisions of Code Section 436 and this Article will be applied
in accordance with Regulations.

 

6.02 Funding-Based Limitation on Shutdown Benefits and Other Unpredictable
Contingent Event Benefits.

 

  (i) In general. If a Participant is entitled to an “unpredictable contingent
event benefit” payable with respect to any event occurring during any Plan Year,
then such benefit may not be provided if the “adjusted funding target attainment
percentage” for such Plan Year (A) is less than sixty percent (60%) or,
(B) would be less than sixty percent (60%) percent taking into account such
occurrence.

 

  (ii) Exemption. Paragraph (i) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of a contribution (in addition to any minimum required contribution
under Code Section 430) equal to:

 

  (A) in the case of 5.02(i)(A) above, the amount of the increase in the funding
target of the Plan (under Code Section 430) for the Plan Year attributable to
the occurrence referred to in paragraph (i), and

 

Part III – 27



--------------------------------------------------------------------------------

  (B) in the case of 5.02(i)(B) above, the amount sufficient to result in an
“adjusted funding target attainment percentage” of sixty percent (60%).

 

  (iii) Unpredictable contingent event benefit. For purposes of this subsection,
the term “unpredictable contingent event benefit” means any benefit payable
solely by reason of:

 

  (A) a plant shutdown (or similar event, as determined by the Secretary of the
Treasury), or

 

  (B) an event other than the attainment of any age, performance of any service,
receipt or derivation of any compensation, or occurrence of death or disability.

 

6.03 Limitations on Plan Amendments Increasing Liability for Benefits.

 

  (i) In general. No amendment which has the effect of increasing liabilities of
the Plan by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits
become nonforfeitable may take effect during any Plan Year if the “adjusted
funding target attainment percentage” for such Plan Year is:

 

  (A) less than eighty percent (80%), or

 

  (B) would be less than eighty percent (80%) taking into account such
amendment.

 

  (ii) Exemption. Paragraph 5.03(i) above shall cease to apply with respect to
any Plan Year, effective as of the first day of the Plan Year (or if later, the
effective date of the amendment), upon payment by the Employer of a contribution
(in addition to any minimum required contribution under Code Section 430) equal
to -

 

  (A) in the case of paragraph 5.03(i)(A) above, the amount of the increase in
the funding target of the Plan (under Code Section 430) for the Plan Year
attributable to the amendment, and

 

  (B) in the case of paragraph 5.03(i)(B) above, the amount sufficient to result
in an “adjusted funding target attainment percentage” of eighty percent (80%).

 

  (iii)

Exception for certain benefit increases. Paragraph (i) shall not apply to any
amendment which provides for an increase in benefits under a formula

 

Part III – 28



--------------------------------------------------------------------------------

  which is not based on a Participant’s compensation, but only if the rate of
such increase is not in excess of the contemporaneous rate of increase in
average wages of Participants covered by the amendment.

 

6.04 Limitations on Accelerated Benefit Distributions.

 

  (i) Funding percentage less than sixty percent (60%). If the Plan’s “adjusted
funding target attainment percentage” for a Plan Year is less than sixty percent
(60%), then the Plan may not pay any “prohibited payment” after the valuation
date for the Plan Year.

 

  (ii) Bankruptcy. During any period in which the Employer is a debtor in a case
under title 11, United States Code, or similar Federal or State law, the Plan
may not pay any “prohibited payment.” The preceding sentence shall not apply on
or after the date on which the enrolled actuary of the Plan certifies that the
“adjusted funding target attainment percentage” of the Plan is not less than
one-hundred percent (100%).

 

  (iii) Limited payment if percentage at least sixty percent (60%) but less than
eighty percent (80%) percent.

 

  (A) In general. If the Plan’s “adjusted funding target attainment percentage”
for a Plan Year is sixty percent (60%) or greater but less than eighty percent
(80%), then the Plan may not pay any “prohibited payment” after the valuation
date for the Plan Year to the extent the amount of the payment exceeds the
lesser of:

 

  (1) fifty (50) percent of the amount of the payment which could be made
without regard to this subsection, or

 

  (2) the present value (determined under guidance prescribed by the Pension
Benefit Guaranty Corporation, using the interest and mortality assumptions under
Code Section 417(e)) of the maximum guarantee with respect to the participant
under ERISA Section 4022.

 

  (B) One-time application.

 

  (1) In general. Only 1 “prohibited payment” meeting the requirements of
subparagraph (A) may be made with respect to any Participant during any period
of consecutive Plan Years to which the limitations under either paragraph (i) or
(ii) or this paragraph applies.

 

  (2)

Treatment of beneficiaries. For purposes of this subparagraph, a Participant and
any Beneficiary (including an alternate payee, as defined in Code
Section 414(p)(8)) shall be treated as one Participant. If the Accrued Benefit

 

Part III – 29



--------------------------------------------------------------------------------

  of a Participant is allocated to such an alternate payee and one or more other
persons, the amount under subparagraph (A) shall be allocated among such persons
in the same manner as the Accrued Benefit is allocated unless the qualified
domestic relations order (as defined in Code Section 414(p)(1)(A)) provides
otherwise.

 

  (iv) Exception. This subsection shall not apply for any Plan Year if the terms
of the Plan (as in effect for the period beginning on September 1, 2005, and
ending with such Plan Year) provide for no benefit accruals with respect to any
Participant during such period.

 

  (v) “Prohibited payment.” For purpose of this subsection, the term “prohibited
payment” means:

 

  (A) any payment, in excess of the monthly amount paid under a single life
annuity (plus any Social Security supplements described in the last sentence of
Code Section 411(a)(9)), to a Participant or Beneficiary whose Annuity Starting
Date occurs during any period a limitation under paragraph (i) or (ii) is in
effect,

 

  (B) any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits, and

 

  (C) any other payment specified by the Secretary by Regulations.

Such term shall not include the payment of a benefit which under Code
Section 411(a)(11) may be immediately distributed without the consent of the
Participant.

 

6.05 Limitation on Benefit Accruals for Plans With Severe Funding Shortfalls.

 

  (i) In general. If the Plan’s “adjusted funding target attainment percentage”
for a Plan Year is less than sixty percent (60%), benefit accruals under the
Plan shall cease as of the valuation date for the Plan Year.

 

  (ii) Exemption. Paragraph (i) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of a contribution (in addition to any minimum required contribution
under Code Section 430) equal to the amount sufficient to result in an “adjusted
funding target attainment percentage” of sixty percent (60%).

 

  (iii) Temporary modification of limitation. In the case of the first Plan Year
beginning during the period beginning on October 1, 2008, and ending on
September 30, 2009, the provisions of Section 6.05(i) above shall be applied by
substituting the Plan’s “adjusted funding target attainment percentage” for the
preceding Plan Year for such percentage for such Plan Year, but only if the
“adjusted funding target attainment percentage” for the preceding year is
greater.

 

Part III – 30



--------------------------------------------------------------------------------

6.06 Rules Relating to Contributions Required to Avoid Benefit Limitations.

 

  (i) Security may be provided.

 

  (A) In general. For purposes of this section, the “adjusted funding target
attainment percentage” shall be determined by treating as an asset of the Plan
any security provided by the Employer in a form meeting the requirements of
subparagraph (B).

 

  (B) Form of security. The security required under subparagraph (A) shall
consist of:

 

  (1) a bond issued by a corporate surety company that is an acceptable surety
for purposes of ERISA Section 412;

 

  (2) cash, or United States obligations which mature in three (3) years or
less, held in escrow by a bank or similar financial institution; or

 

  (3) such other form of security as is satisfactory to the Secretary and the
parties involved.

 

  (C) Enforcement. Any security provided under subparagraph (A) may be perfected
and enforced at any time after the earlier of:

 

  (1) the date on which the Plan terminates;

 

  (2) if there is a failure to make a payment of the minimum required
contribution for any Plan Year beginning after the security is provided, the due
date for the payment under Code Section 430(j); or

 

  (3) if the “adjusted funding target attainment percentage” is less than sixty
percent (60%) for a consecutive period of 7 years, the valuation date for the
last year in the period.

 

  (D) Release of security. The security shall be released (and any amounts
thereunder shall be refunded together with any interest accrued thereon) at such
time as the Secretary may prescribe in Regulations, including Regulations for
partial releases of the security by reason of increases in the “adjusted funding
target attainment percentage.”

 

  (ii)

Prefunding balance or funding standard carryover balance may not be used. No
prefunding balance under Code Section 430(f) or funding

 

Part III – 31



--------------------------------------------------------------------------------

  standard carryover balance may be used under Sections 6.02, 6.03, or 6.05 to
satisfy any payment an Employer may make under any such subsection to avoid or
terminate the application of any limitation under such subsection.

 

  (iii) Deemed reduction of funding balances:

 

  (A) In general. In any case in which a benefit limitation under Sections 6.02,
6.03, 6.04, or 6.05 would (but for this subparagraph and determined without
regard to Sections 6.02(ii), 6.03(ii), or 6.05(ii)) apply to such Plan for the
Plan Year, the Employer shall be treated for purposes of this title as having
made an election under Code Section 430(f) to reduce the prefunding balance or
funding standard carryover balance by such amount as is necessary for such
benefit limitation to not apply to the Plan for such Plan Year.

 

  (B) Exception for insufficient funding balances. Subparagraph (A) shall not
apply with respect to a benefit limitation for any Plan Year if the application
of subparagraph (A) would not result in the benefit limitation not applying for
such Plan Year.

 

6.07 Presumed Underfunding for Purposes of Benefit Limitations.

 

  (i) Presumption of continued underfunding. In any case in which a benefit
limitation under Sections 6.02, 6.03, 6.04, or 6.05 has been applied to a Plan
with respect to the Plan Year preceding the current Plan Year, the “adjusted
funding target attainment percentage” of the Plan for the current Plan Year
shall be presumed to be equal to the “adjusted funding target attainment
percentage” of the Plan for the preceding Plan Year until the enrolled actuary
of the Plan certifies the actual “adjusted funding target attainment percentage”
of the Plan for the current Plan Year.

 

  (ii) Presumption of underfunding after 10th month. In any case in which no
certification of the “adjusted funding target attainment percentage” for the
current Plan Year is made with respect to the Plan before the first day of the
10th month of such year, for purposes of Sections 6.02, 6.03, 6.04, and 6.05,
such first day shall be deemed, for purposes of such subsection, to be the
valuation date of the Plan for the current Plan Year and the Plan’s “adjusted
funding target attainment percentage” shall be conclusively presumed to be less
than sixty percent (60%) as of such first day.

 

  (iii) Presumption of underfunding after 4th month for nearly underfunded
plans. In any case in which:

 

  (A)

a benefit limitation under Sections 6.02, 6.03, 6.04, or 6.05 did not apply to a
Plan with respect to the Plan Year preceding the current Plan Year, but the
“adjusted funding target attainment percentage”

 

Part III – 32



--------------------------------------------------------------------------------

  of the Plan for such preceding Plan Year was not more than ten (10) percentage
points greater than the percentage which would have caused such subsection to
apply to the Plan with respect to such preceding Plan Year, and

 

  (B) as of the first day of the 4th month of the current Plan Year, the
enrolled actuary of the Plan has not certified the actual “adjusted funding
target attainment percentage” of the Plan for the current Plan Year, until the
enrolled actuary so certifies, such first day shall be deemed, for purposes of
such subsection, to be the valuation date of the Plan for the current Plan Year
and the “adjusted funding target attainment percentage” of the Plan as of such
first day shall, for purposes of such subsection, be presumed to be equal to ten
(10) percentage points less than the “adjusted funding target attainment
percentage” of the Plan for such preceding Plan Year.

 

6.08 Treatment of Plan as of Close of Prohibited or Cessation Period. The
following provisions apply for purposes of applying this Section.

 

  (i) Operation of Plan after period. Payments will resume effective as of the
day following the close of the period for which any limitation of payment of
benefits under Section 6.04 applies. If a limitation on benefit accruals under
Section 6.05 applies to the Plan as of a “Section 436 measurement date,” but
that limit no longer applies to the Plan as of a later “Section 436 measurement
date,” then that limitation shall not apply to benefit accruals that are based
on service on or after that later “Section 436 measurement date,” except to the
extent that the Plan does then not provide for such benefit accruals or provides
that benefit accruals will not resume when the limitation ceases to apply. A
“Section 436 measurement date” is the date that is used to determine when the
limitations of Code Sections 436(d) and 436(e) apply or cease to apply.

 

  (ii) Treatment of affected benefits. Nothing in this subsection shall be
construed as affecting the Plan’s treatment of benefits which would have been
paid or accrued but for this Section.

 

6.09 Definitions.

 

  (i) The term “funding target attainment percentage” has the same meaning given
such term by Code Section 430(d)(2), except as otherwise provided herein.
However, in the case of Plan Years beginning in 2008, the “funding target
attainment percentage” for the preceding Plan Year may be determined using such
methods of estimation as the Secretary may provide.

 

Part III – 33



--------------------------------------------------------------------------------

  (ii) The term “adjusted funding target attainment percentage” means the
“funding target attainment percentage” which is determined under paragraph
(i) by increasing each of the amounts under subparagraphs (A) and (B) of Code
Section 430(d)(2) by the aggregate amount of purchases of annuities for
employees other than highly compensated employees (as defined in Code
Section 414(q)) which were made by the Plan during the preceding two (2) Plan
Years.

 

  (iii) Application to plans which are fully funded without regard to reductions
for funding balances.

 

  (A) In general. In the case of a Plan for any Plan Year, if the “funding
target attainment percentage” is one-hundred percent (100%) or more (determined
without regard to this paragraph and without regard to the reduction in the
value of assets under Code Section 430(f)(4)(A)), the “funding target attainment
percentage” for purposes of paragraphs (i) and (ii) shall be determined without
regard to such reduction.

 

  (B) Transition rule. Subparagraph (A) shall be applied to Plan Years beginning
after 2007 and before 2011 by substituting for “one-hundred percent (100%)” the
applicable percentage determined in accordance with the following table:

 

In the case of a Plan Year beginning in calendar year:    The applicable
percentage is:

2008

   92%

2009

   94%

2010

   96%

 

  (C) Subparagraph (B) shall not apply with respect to any Plan Year after 2008
unless the “funding target attainment percentage” (determined without regard to
this paragraph) of the Plan for each preceding Plan Year after 2007 was not less
than the applicable percentage with respect to such preceding Plan Year
determined under subparagraph (B).

ARTICLE VII

PLAN FIDUCIARY RESPONSIBILITIES

 

7.01 Plan Fiduciaries. The Plan Fiduciaries shall be:

 

  (i) the Trustee(s) of the Plan;

 

  (ii) the Plan Administrator; and

 

Part III – 34



--------------------------------------------------------------------------------

  (iii) such other person or persons as may be designated by the Plan
Administrator as a fiduciary in accordance with the provisions of this Article.

7.02 General Fiduciary Duties. Each Plan Fiduciary shall discharge his or her
duties solely in the interest of the Participants and their Beneficiaries and
act:

 

  (i) for the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;

 

  (ii) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims;

 

  (iii) by diversifying the investments of the Plan so as to minimize the risk
of large losses, unless under the circumstances it is clearly prudent not to do
so, if the Fiduciary has the responsibility to invest plan assets; and

 

  (iv) in accordance with the documents and instruments governing the Plan
insofar as such documents and instruments are consistent with the provisions
only Title I of ERISA.

Each Plan Fiduciary shall perform the duties specifically assigned to him or
her. No Plan Fiduciary shall have any responsibility for the performance or
non-performance of any duties not specifically allocated to him or her.

7.03 Duties of the Trustee(s). The specific responsibilities and duties of the
Trustee(s) are set forth in the Trust Indenture among the Plan Sponsor, the Plan
Administrator, and the Trustee(s). In general the Trustee(s) shall:

 

  (i) invest Plan assets, subject to directions from the Plan Administrator or
from any duly appointed investment manager;

 

  (ii) maintain adequate records of receipts, disbursements, and other
transactions involving the Plan; and

 

  (iii) prepare such reports, statements, tax returns and other forms as may be
required under the Trust Indenture or applicable laws and regulations.

7.04 Powers and Duties of the Plan Administrator. The Plan Administrator is the
Benefits Committee. The Plan Administrator shall have the power, discretionary
authority, and duty to interpret the provisions of the Plan and to make all
decisions and take all actions that shall be necessary or proper in order to
carry out the provisions of the Plan. Without limiting the generality of the
foregoing, the Plan Administrator shall:

 

  (i) monitor compliance with the provisions of ERISA and other applicable laws
with respect to the Plan;

 

Part III – 35



--------------------------------------------------------------------------------

  (ii) establish an investment policy and funding method consistent with
objectives of the Plan and with the requirements of applicable laws and
regulations;

 

  (iii) invest Plan assets except to the extent that the Plan Administrator has
delegated such investment duties to an investment manager;

 

  (iv) evaluate from time to time investment policy and the performance of any
investment manager or investment advisor appointed by it;

 

  (v) be solely responsible to, and shall, interpret and construe the Plan and
resolve any ambiguities therein, with any such interpretations or constrictions
to be conclusively binding and final, to the extent permitted by applicable law,
upon all persons interested or claiming under the Plan;

 

  (vi) determine, in its sole discretion, all questions concerning the
eligibility of any person to participate in the Plan, the right to and the
amount of any benefit payable under the Plan to or on behalf of an individual
and the date on which any individual ceases to be a Participant, with any such
determination to be conclusively binding and final, to the extent permitted by
applicable law, upon all persons interested or claiming an interest in the Plan;

 

  (vii) establish guidelines as required for the orderly and uniform
administration of the Plan;

 

  (viii) exercise overall control of the operation and administration of the
Plan in matters not allocated to some other Fiduciary by the terms of this Plan.

 

  (ix) administer the Plan on a day-to-day basis in accordance with the
provisions of this Plan and all other pertinent documents;

 

  (x) retain and maintain Plan records, including Participant census data,
participation dates, compensation records, and such other records necessary or
desirable for proper Plan administration;

 

  (xi) prepare and arrange for delivery to Participants of such summaries,
descriptions, announcements and reports as are required to be given to
participants under applicable laws and regulations;

 

  (xii) file with the U.S. Department of Labor, the Internal Revenue Service and
other regulatory agencies on a timely basis all required reports, forms and
other documents;

 

Part III – 36



--------------------------------------------------------------------------------

  (xiii) prepare and furnish to the Trustee(s) sufficient records and data to
enable the Trustee(s) to properly perform its obligations under the Trust
Indenture; and

 

  (xiv) to take appropriate actions required to correct any errors made in
determining the eligibility of any employee for benefits under the Plan or the
amount of benefits payable under the Plan, including as part of correcting any
error made in computing the benefits of any Participant or Beneficiary, making
equitable adjustments (an increase or decrease) in the amount of any future
benefits payable under the Plan and including the recovery of any overpayment of
benefits paid from the Plan as provided in Treasury Regulation
Section 1.401(a)-13(c)(2)(iii).

The Plan Administrator may appoint or employ such advisers or assistants as the
Plan Administrator deems necessary and may delegate to any one or more of its
members any responsibility it may have under the Plan or designate any other
person or persons to carry out any responsibility it may have under the Plan.

Notwithstanding any provisions elsewhere to the contrary, the Plan Administrator
shall have total discretion to fulfill the above responsibilities as the Plan
Administrator sees fit on a uniform and consistent basis and as the Plan
Administrator believes a prudent person acting in a like capacity and familiar
with such matters would do.

7.05 Designation of Fiduciaries. The Plan Administrator shall have the authority
to appoint and remove Trustee(s) in accordance with the Trust Indenture. The
Plan Administrator may appoint and remove an investment manager and delegate to
said investment manager power to manage, acquire or dispose of any assets of the
Plan.

While there is an investment manager, the Plan Administrator shall have no
obligation under this Plan with regard to the performance or non-performance of
the duties delegated to the investment manager.

The Plan Administrator shall appoint all other Fiduciaries of this Plan. In
making its appointment or delegation of authority, the Plan Administrator may
designate all of the responsibilities to one person or it may allocate the
responsibilities, on a continuing basis or on an ad hoc basis, to one or more
individuals either jointly or severally. No individual named a Fiduciary shall
have any responsibility for the performance or non-performance of any
responsibilities or duties not allocated to him or her.

The appointing authority of a Fiduciary shall periodically, but not less
frequently than annually, review the performance of each Fiduciary appointed in
order to carry out the general fiduciary duties specified in Section 7.02 and,
where appropriate, in its sole discretion, take or recommend remedial action.

7.06 Delegation of Duties by a Fiduciary. Except as provided in this Plan or in
the appointment as a Fiduciary, no Fiduciary may delegate his or her or her
fiduciary responsibilities. If authorized by the appointing authority, a
Fiduciary may appoint such agents as may be deemed necessary and delegate to
such agents any non-fiduciary powers or duties,

 

Part III – 37



--------------------------------------------------------------------------------

whether ministerial or discretionary. No Fiduciary or agent of a Fiduciary who
is a full-time employee of the Employer will receive any compensation from the
Plan for his or her or her services, but the Employer or the Plan shall pay all
expenses that such employee reasonably incurs in the discharge of his or her
duties.

ARTICLE VIII

BENEFITS COMMITTEE

8.01 Appointment of Benefits Committee. The Benefits Committee (the “Benefits
Committee”) shall consist of three or more members appointed from time to time
by the President of the Employer (the “President”), who shall also designate one
of the members as chairperson. Each member of the Benefits Committee and its
chairperson shall serve at the pleasure of the appointing authority.

8.02 Benefits Committee to Act by Majority Vote, etc. The Benefits Committee
shall act by majority vote of all members. All actions, determinations,
interpretations and decisions of the Benefits Committee with respect to any
matter within its jurisdiction will be conclusive and binding on all persons.
Any person may rely conclusively upon any action if certified by the Benefits
Committee.

Notwithstanding the above, a member of the Benefits Committee who is also a
Participant shall not vote or act upon any matter relating solely or primarily
to himself or herself.

8.03 Records and Reports of the Benefits Committee. The Benefits Committee shall
keep a record of all of its proceedings and acts, and shall keep such books of
account, records and other data as may be necessary for the proper
administration of the Plan and file or deliver to Participants and their
Beneficiaries whatever reports are required by any regulatory authority.

8.04 Costs and Expenses of Administration. Notwithstanding any provisions of the
Plan to the contrary, all clerical, legal and other expenses of the Plan and the
Trust, including Trustee’s fees, shall be paid by the Plan, except to the extent
the Employer elects to pay such amounts; provided, however, that if the Employer
pays such amounts it shall be reimbursed by the Trust for such amounts unless
the Employer elects not to be so reimbursed.

8.05 Indemnification of the Plan Administrator and Assistants. The Employer
shall indemnify and defend, to the extent permitted under the By-Laws of the
Employer, any Employee or former Employee (i) who serves or has served as a
member of the Benefits Committee, (ii) who has been appointed to assist the
Benefits Committee in administering the Plan, or (iii) to whom the Benefits
Committee has delegated any of its duties or responsibilities against any
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Employer) occasioned by any act
or omission to act in connection with the Plan, if such act or omission to act
is in good faith and without gross negligence; provided that such Employee or
former Employee is not otherwise indemnified or saved harmless under any
liability insurance or other indemnification arrangement.

 

Part III – 38



--------------------------------------------------------------------------------

ARTICLE IX

CLAIMS PROCEDURE

9.01 Claims Fiduciary. The Plan Administrator will act as Claims Fiduciary,
except to the extent that the Plan Administrator has delegated the function to
some other person or persons, committee or entity.

Notwithstanding anything in the Plan to the contrary, the Claims Fiduciary shall
have total and complete discretion to fulfill its fiduciary responsibilities as
it sees fit on a uniform and consistent basis and as it believes a prudent
person acting in a like capacity and familiar with such matters would do.

9.02 Claims for Benefits. Claims for benefits under the Plan may be filed with
the Plan Administrator on forms supplied by the Employer. For the purpose of
this procedure, “claim” means a request for a Plan benefit by a Participant or a
Beneficiary of a Participant. If the basis of the claim includes documentation
not a part of the records of the Plan or of the Employer, all such documentation
must be included with the claim.

9.03 Duty to Keep Plan Administrator Informed of Current Address. Each
Participant and Beneficiary must file with the Plan Administrator from time to
time his or her post office address and each change thereof. Any communication,
statement or notice addressed to a Participant or Beneficiary at his or her last
post office address filed with the Plan Administrator, or if no address is filed
with the Plan Administrator, then at his or her last post office address as
shown on the Employer’s records, will be binding on the Participant and
Beneficiary for all purposes of the Plan. Neither the Plan Administrator nor the
Employer shall be required to search for or locate a Participant or Beneficiary.

9.04 Failure to Claim Benefits. If the Plan Administrator notifies a Participant
or Beneficiary by registered or certified mail at his or her last known address
that he or she is entitled to a distribution and also notifies him or her of the
provision of this Section, and the Participant or Beneficiary fails to claim his
or her benefits under the Plan, the Plan Administrator shall make reasonable
efforts to locate such Participant or Beneficiary. If the Participant or
Beneficiary fails to claim his or her benefits under the Plan or fails to make
his or her or her current address known to the Plan Administrator within three
years after such notification, the Plan Administrator, at the end of such
three-year period, shall direct that benefits which would have been payable to
such Participant or Beneficiary shall be forfeited. In the event that the
Participant or Beneficiary is subsequently located, the benefits which were
forfeited shall be reinstated, and such reinstatement shall be taken into
account in determining the Employer contribution for the Plan Year of the
reinstatement.

9.05 Notice of Denial of Claim. If a claim is wholly or partially denied, the
Plan Administrator shall notify the claimant of the denial of the claim within a
reasonable period of time. Such notice of denial (i) shall be in writing,
(ii) shall be written in a manner calculated to be understood by the claimant,
and (iii) shall contain (A) the specific reason or reasons for denial of the
claim, (B) a specific reference to the pertinent Plan provisions upon which the
denial is based, (C) a description of any additional material or information
necessary for the claimant to perfect the claim, along with an explanation why
such material or information is necessary, and

 

Part III – 39



--------------------------------------------------------------------------------

(D) an explanation of the Plan’s claim review procedure. Unless special
circumstances require an extension of time for processing the claim, the Plan
Administrator shall notify the claimant of the claim denial no later than 90
days after the Plan Administrator’s receipt of the claim. If such an extension
is required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period. The extension notice
shall indicate the special circumstances requiring the extension of time and the
date by which the Plan Administrator expects to render the final decision, which
date will not be later than 180 days after the Plan Administrator’s receipt of
the claim.

9.06 Request for Review of Denial of Claim. Within 120 days of the receipt by
the claimant of the written notice of the denial of the claim, or such later
time as shall be deemed reasonable in the sole discretion of the Plan
Administrator, taking into account the nature of the benefit subject to the
claim and any other attendant circumstances, or if the claim has not been
granted within a reasonable period of time, the claimant may file a written
request with the Plan Administrator to conduct a full and fair review of the
denial of the claimant’s claim for benefits. In connection with the claimant’s
appeal of the denial of his or her benefit, the claimant may review pertinent
documents and may submit issues and comments in writing.

9.07 Decision on Review of Denial of Claim. The Plan Administrator shall deliver
to the claimant a written decision on the claim promptly, but not later than 60
days, after the receipt of the claimant’s request for review, except that if
there are special circumstances which require an extension of time for
processing, the aforesaid 60-day period may be extended to 120 days. Such
decision shall (i) be written in a manner calculated to be understood by the
claimant, (ii) include specific reasons for the decision, and (iii) contain
specific references to the pertinent Plan provisions upon which the decision is
based.

9.08 Disability Claims. Notwithstanding anything in this Article IX of Part III
of the Plan to the contrary, when a claim under this Article is made in
connection with a benefit payable under Section 6.05 of Part I (as a result of a
qualifying Participant’s total disability) or is made in connection with a
benefit payable under Section 5.04 of Part II (as a result of a qualifying
Participant’s Total Disability), solely for purposes of processing such a claim
(i) all references in Sections 9.05 and 9.07 of this Part III to “90 days” and
“60 days” are deemed to have been replaced with “45 days”, (ii) the reference to
“180 days” in Section 9.05 of this Part III is deemed to have been replaced with
“75 days”, (iii) the reference to “120 days” in Section 9.07 of this Part III is
deemed to have been replaced with “90 days”, (iv) a second, maximum 30 day
extension of time will be allowed only under Section 9.05 of this Part III in
the case of a claim within this Section, but only if the other requirements for
an extension of time to respond described in Section 9.05 of this Part III are
satisfied with respect to this second extension, and (v) the claimant will be
allowed at least 45 days within which to provide any needed additional
information sought in connection with any extension under Sections 9.05 and
9.08 of this Part III.

ARTICLE X

AMENDMENT AND TERMINATION

10.01 Amendment of Plan. The right is reserved to the Employer to amend the Plan
at any time and from time to time and all parties or any person claiming any
interest hereunder shall be

 

Part III – 40



--------------------------------------------------------------------------------

bound thereby; except no person having an already vested interest in the Plan
shall be deprived of any interest already existing nor have such interest
adversely affected. No such amendment shall have the effect of vesting in the
Employer any right, title or interest to any assets of the Plan. The decision of
the Employer shall be binding upon the Participants and all other persons and
parties interested as to whether or not any amendment does deprive a Participant
or any other person or adversely affects such interest. No amendment to the Plan
(including a change in the actuarial basis for determining optional or early
retirement benefits) shall decrease a Participant’s Accrued Benefit or eliminate
an optional form of distribution. Notwithstanding the preceding sentence, a
Participant’s Accrued Benefit may be reduced to the extent permitted under Code
Section 412(c)(8). For purposes of this paragraph, a Plan amendment which has
the effect of (i) eliminating or reducing an early retirement benefit or a
retirement-type subsidy, or (ii) eliminating an optional form of benefit with
respect to benefits attributable to service before the amendment shall be
treated as reducing accrued benefits. In the case of a retirement-type subsidy,
the preceding sentence shall apply only with respect to a Participant who
satisfies (either before or after the amendment) the pre-amendment conditions
for the subsidy. In general, a retirement-type subsidy is a subsidy that
continues after retirement, but does not include a qualified disability benefit,
a medical benefit, or a social security supplement that does not continue after
retirement age. Furthermore, no amendment to the Plan shall have the effect of
decreasing a Participant’s vested interest determined without regard to such
amendment as of the later of the date such amendment is adopted, or becomes
effective. Participants shall be notified of any Plan amendments.

In the case of any merger, consolidation with or transfer of assets or
liabilities by the Employer to another Plan, each Participant in the Plan on the
date of the transaction shall have a benefit in the surviving Plan (determined
as if such Plan were terminated immediately after the transaction) at least
equal to the benefit to which he or she would have been entitled to receive
immediately prior to the transaction if the Plan had been terminated. However,
this provision shall not be construed to be a termination or discontinuance of
the Plan or to be a guarantee of a specific level of benefits from this Plan.

Notwithstanding the foregoing, a transfer of amounts from this Plan or its
related trust to a nonqualified foreign trust as described in Revenue Ruling
2008-40 shall be treated as a distribution from the Plan.

10.02 Employer May Discontinue Plan. The Employer reserves the right at any time
to reduce its annual payments, to partially terminate its Plan or to terminate
its Plan in its entirety.

In the event of the liquidation of the Employer or the bona fide sale of the
controlling interest thereof, the Employer or its successors or assigns shall
not be obligated to continue the Plan.

Upon termination of the Employer’s Plan or upon a partial termination of the
Plan, each affected Participant shall have a 100% vested and non-forfeitable
right to his or her Accrued Benefit to the extent then funded.

In the event of termination or partial termination of the Employer’s Plan, the
assets of the Plan then available to provide benefits shall be applied in
accordance with ERISA Section 4044

 

Part III – 41



--------------------------------------------------------------------------------

and Rules and Regulations promulgated thereunder, in accordance with the
following order of priority; provided, however, that no benefits being provided
to former Participants or their Beneficiaries by the Insurer shall be canceled.

 

  (a) First, to provide that portion of each affected Participant’s Accrued
Benefit which is derived from any mandatory Employee contributions.

 

  (b) Second, to provide, in the case of retirement income benefits of each
affected Participant or Beneficiary:

 

  (i) Annuity benefits which were in pay status for at least the three-year
period ending on the date of Plan termination; and

 

  (ii) Annuity benefits which would have been in pay status during the
three-year period ending on the date of Plan termination, had a Participant
eligible to retire at the beginning of such three-year period retired on the
date of Plan termination.

The level of benefits allocated to this priority class shall be determined on
the basis of the Plan’s provisions which were in effect at any time during the
five-year period ending on the date of Plan termination under which the annuity
benefits would be the least. Additionally, the level of such benefits is limited
to the lowest level which was, or could have been, in pay status during the
three- year period ending on the date of Plan termination (but, in the case of a
benefit which would have been in pay status, the amount of the benefit, but not
the entitlement to the benefit, shall be determined using the age, service and
other relevant factors for computing the benefit under the Plan with respect to
the Participant as of the date of Plan termination).

 

  (c) Third, to provide all other benefits guaranteed to affected Participants
under Title IV of ERISA and Rules and Regulations promulgated thereunder
(determined as if the insurance limits provided under the Act for benefits
payable to one person with respect to more than one Participant or from more
than one terminated Plan and the insurance limits on benefits payable to a
substantial owner all were not applicable).

 

  (d) Fourth, to provide all other non-forfeitable benefits accrued by affected
Participants under the Plan.

 

  (e) Fifth, to provide all other benefits accrued by affected Participants
under the Plan.

 

  (f) Any residual assets of the Plan remaining after distribution in accordance
with this Article shall be distributed to the Employer provided that all
liabilities of the Plan to Participants and their Beneficiaries have been
satisfied.

Notwithstanding anything in this Section to the contrary, in the event of a
partial termination of the Plan, this Section shall be applicable only to those
Participants and their Beneficiaries affected by the partial termination.

 

Part III – 42



--------------------------------------------------------------------------------

10.03 Distribution of Benefits Upon Plan Termination. Subject to Article IV
(Pre-Termination Benefit Restrictions) and upon approval of the Pension Benefit
Guaranty Corporation (“PBGC”), when required, upon a termination or partial
termination of the Plan, benefits shall be distributed to affected Participants
in any manner which the Plan Administrator deems to be in the best interests of
the Participants which is acceptable under applicable PBGC and Internal Revenue
Service laws, Rules and Regulations. Any such distribution may include a lump
sum payment, deferment of the distribution or the distribution of an annuity
contract without life insurance, immediate or deferred, which by its terms may
not be sold, assigned discounted or pledged as collateral for a loan or as
security for the performance of an obligation or for any other purpose to any
party other than the issuer thereof. Spousal consent shall be required for
distributions made on account of Plan termination. In no event shall the payment
of benefits be deferred beyond the Participant’s Normal Retirement Date.

10.04 Return of Employer Contributions Under Special Circumstances.

Notwithstanding any provisions of this Plan to the contrary:

 

  (a) Any monies or other Plan assets attributable to any contributions made by
the Employer to the Plan because of a mistake of fact must be returned to the
Employer within one year after the date of contribution.

 

  (b) Any monies or other Plan assets attributable to any contribution made by
the Employer which is conditional on the deductibility of such contribution must
be refunded to the Employer, to the extent the deduction is disallowed, within
one year after the date of such disallowance.

ARTICLE XI

MISCELLANEOUS

11.01 Protection of Employee Interest. No Participant or Beneficiary shall have
the right to assign, pledge, alienate or convey any right, benefit or payment to
which he or she shall be entitled in accordance with the provisions of the Plan,
and any such attempted assignment, pledge, alienation or conveyance shall be
null and void and of no effect. To the extent permitted by law, none of the
benefits, payments, proceeds or rights herein created and provided for shall in
any way be subject to any debts, contracts or engagements of any Participant or
Beneficiary, as herein before described, nor to any suits, actions or other
judicial process to levy upon or attach the same for the payment thereof;
provided, however, that this provision does not preclude the Plan Administrator
from complying with the terms of a Qualified Domestic Relations Order.

11.02 USERRA Compliance. Notwithstanding any provisions of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with the rules and requirements
of the Uniformed Services Employment and Reemployment Rights Act of 1994
(“USERRA”) and Code Section 414(u).

 

  (a)

Differential Wage Payments. For Plan Years beginning after December 31, 2008,
(i) an individual receiving a differential wage payment (as defined by Code
Section 3401(h)(2)), shall be treated as an employee of the employer making the
payment, (ii) the differential wage payment shall be treated as compensation,
the

 

Part III – 43



--------------------------------------------------------------------------------

  the differential wage payment shall be treated as compensation, for purposes
of Code Section 415(c)(3) and Treasury Regulation Section 1.415(c)-2 (e.g., for
purposes of Code Section 415, top-heavy provisions of Code Section 416,
determination of highly compensated employees under Code Section 414(q), and
applying the 5% gateway requirement under the Code Section 401(a)(4)
regulations), and (iii) the Plan shall not be treated as failing to meet the
requirements of any provision described in Code Section 414(u)(1)(C) by reason
of any contribution or benefit which is based on the differential wage payment.
Subparagraph (iii) in the foregoing sentence shall apply only if all employees
of the Employer performing service in the uniformed services described in Code
Section 3401(h)(2)(A) are entitled to receive differential wage payments (as
defined in Code Section 3401(h)(2)) on reasonably equivalent terms and, if
eligible to participate in a retirement plan maintained by the employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code Sections 410(b)(3), (4), and (5)).

 

  (b) Death Benefits Under USERRA. Effective for deaths occurring on or after
January 1, 2007, in the case of a Participant who dies while performing
qualified military service as defined in Code Section 414(u), the survivors of
the Participant are entitled to any additional benefits (other than benefit
accruals relating to the period of qualified military service) provided under
the Plan had the Participant resumed and then terminated employment on account
of death. Moreover, the Plan will credit the Participant’s qualified military
service as service for vesting purposes, as though the Participant had resumed
employment under USSERRA immediately prior to the Participant’s death. Moreover,
the Plan will credit the Participant’s qualified military service as service for
vesting purposes, as though the Participant had resumed employment under USSERRA
immediately prior to the Participant’s death.

11.03 Meaning of Words Used in Plan. Wherever any words are used herein in the
masculine gender, they shall be construed as though they were also used in the
feminine or neuter gender in all cases where they would so apply. Wherever any
words are used herein in the singular form, they shall be construed as though
they were also used in the plural form in all cases where they would so apply.

Titles used herein are for general information only and this Plan is not to be
construed by reference thereto.

11.04 Plan Does Not Create or Modify Employment Rights. The Plan shall not be
construed as creating or modifying any contract of employment between the
Employer and any Participant. All Employees shall be subject to discharge to the
same extent that they would have been if the Plan had never been adopted.

11.05 Massachusetts Law Controls. This Plan shall be governed by the laws of the
Commonwealth of Massachusetts to the extent that they are not pre-empted by the
laws of the United States of America.

 

Part III – 44



--------------------------------------------------------------------------------

11.06 Payments to come from Plan Assets. All benefits and amounts payable under
the Plan shall be paid or provided for solely from the assets of the Plan, and
neither the Employer nor the Plan Administrator assumes any liability or
responsibility therefor.

11.07 Receipt and Release for Payments. Any payment to any Participant, his or
her legal representative, Beneficiary, or to any guardian, custodian or
committee appointed for such Participant or Beneficiary in accordance with the
provisions of this Plan, shall, to the extent thereof, be in full satisfaction
of all claims hereunder against the Employer and the Insurer, any of whom may
require such Participant, legal representative, Beneficiary, guardian, custodian
or committee, as a condition precedent to such payment, to execute a receipt and
release thereof in such form as shall be determined by the Employer or Insurer.

11.08 Mandatory Withholding on Eligible Rollover Distributions. Except as
provided in Code Section 3405 and in rules and regulations promulgated
thereunder, the Employer is required to withhold 20% on any portion of an
eligible rollover distribution not paid directly to an eligible retirement plan.

11.09 Payment under Qualified Domestic Relations Orders. Notwithstanding any
provisions of the Plan to the contrary, if there is entered any Qualified
Domestic Relations Order that affects the payment of benefits hereunder, such
benefits shall be paid in accordance with the applicable requirements of such
Order, provided that such Order (i) does not require the Plan to provide any
type or form of benefits, or any option that is not otherwise provided
hereunder, (ii) does not require the Plan to provide increased benefits, and
(iii) does not require the payment of benefits to an alternate payee which are
required to be paid to another alternate payee under another order previously
determined to be a Qualified Domestic Relations Order.

The Plan Administrator shall establish reasonable procedures to determine
whether an order or other decree is a Qualified Domestic Relations Order and to
administer distributions under such orders.

To the extent required or permitted by any such Order, at any time on or after
the date the Plan Administrator has determined that the Order is a Qualified
Domestic Relations Order, the alternate payee shall have the right to request
the Plan Administrator to commence distribution of benefits under the Plan
(including any single sum cash-out that would be available if the Participant
were the payee and entitled to a benefit payment on account of termination from
service) regardless of whether the Participant is otherwise entitled to a
distribution at such time under the Plan.

11.10 Electronic Communications. Effective for Plan Years beginning on or after
January 1, 2007, any electronic communications made by the Plan to Participants
in regards to eligible rollover distribution tax notices, Participant consents
to distributions, and tax withholding notices shall comply with the requirements
contained in Treasury Regulation Section 1.401(a)-21, in addition to all
otherwise applicable requirements relating to the specific communication.

[Remainder of the page intentionally left blank]

 

Part III – 45



--------------------------------------------------------------------------------

EXECUTED this 28th day of January, 2011

 

The Hanover Insurance Company By:  

    /s/ Lorna Stearns

  Name: Lorna Stearns   Title: Vice President

 

Part III – 46